Exhibit 10.20

2006 FORMS OF EMPLOYEE INCENTIVE PERFORMANCE UNIT AND SENIOR

OFFICER CHANGE IN CONTROL SEVERANCE AGREEMENTS

 

2006-2008 Incentive Performance Units Grant

Performance Period: January 1, 2006—December 31, 2008 (3 Years)

Performance Measures and Goals: Relative PNC Earnings per Share Growth and
Return on Average Common Equity (not including goodwill) Performance

100% Vests on Final Award

THE PNC FINANCIAL SERVICES GROUP, INC.

1997 LONG-TERM INCENTIVE AWARD PLAN

*    *    *

2006-2008 INCENTIVE PERFORMANCE UNIT AGREEMENT

*    *    *

 

GRANTEE:    < name > GRANT DATE:                    , 2006 TARGET SHARE UNITS:
   < whole number > share units

1. Definitions. Certain terms used in this 2006-2008 Incentive Performance Unit
Agreement (“Agreement”) are defined in Section 15 or elsewhere in the Agreement.

2. Grant of 2006-2008 Incentive Performance Units. Pursuant to Article 8 of the
Plan (as defined in Section 15.43), The PNC Financial Services Group, Inc.
(“PNC”) grants to the grantee named above (“Grantee” and “Grant”) an incentive
award opportunity of share-denominated Performance Units (as defined in
Section 15.41) with the number of target share units set forth above (“Target
Share Units”). The Grant is subject to the corporate performance conditions,
employment conditions, and other terms and conditions of this Agreement and to
the Plan, to final award determination, and to Grantee’s acceptance of the Grant
in accordance with Section 18. Payment of any Final Award (as defined herein)
authorized pursuant to the Agreement will generally be made in shares of PNC
common stock and, to the extent, if any, that the total Final Award exceeds the
Target Share Units number set forth above, in cash share-equivalents.

In general, the Grant is an opportunity for Grantee to receive, at the end of
the applicable performance period, an award of shares of PNC common stock and,
if applicable, cash share-equivalents, based on the degree to which the
corporate performance goals have been achieved, as determined by the Committee
(defined in

 

-1-



--------------------------------------------------------------------------------

Section 15.15) and subject to its negative discretion, or otherwise in
accordance with the terms of the Agreement, provided that Grantee satisfies the
employment conditions specified in the Agreement (or qualifies for a specified
exception and is deemed to have satisfied those employment conditions) and the
other conditions of the Agreement are met.

The potential maximum award payout that Grantee will be eligible to receive will
be denominated in share units and will be expressed as a percentage of the
Adjusted Target Share Units (defined in Section 15.1), which reflect adjustments
for phantom dividends on target share units converted to additional target share
units. The potential maximum award payout percentage will be determined by the
levels of the corporate performance goals that PNC achieves relative to its
peers for each of the three years in the overall performance period and by the
potential award payout schedules established by the Committee pursuant to
Section 3.2, giving equal weight to each of the two corporate performance goals
and to each of the three covered years, subject to certain limitations or
adjustments if there is an early termination or limitation of the performance
measurement period (e.g., if Grantee dies or has a qualifying retirement or if
there is a Change in Control, as defined herein, during a performance
measurement period).

Absent a Change in Control, the Committee will determine the Final Award, if
any, that Grantee receives within this calculated maximum potential payout
amount, generally in early 2009 (or early in 2007 or 2008 in the event of
Grantee’s death prior to that time). The Committee may adjust the Final Award
downward, but not upward, from this calculated performance-based amount. This
potential award payout amount could be as high as 200% of the Adjusted Target
Share Units if PNC outperforms its peers in both corporate performance measure
categories for each year of the three-year performance period and if Grantee
remains an employee of the Corporation throughout the full three-year
performance period, or it could be zero if PNC fails to achieve at least the
threshold level of performance specified for an award in the Agreement schedules
for each such performance measure and year.

Any Final Award payout authorized pursuant to this Grant will generally be paid
in shares of PNC common stock up to the number of shares set forth above as the
Target Share Units number, and in cash share-equivalents thereafter. The Grant
must still be outstanding at the time Final Award determinations are made for
Grantee to be eligible to receive an award, and Final Awards and payment are
subject to the terms and conditions set forth in the Agreement and to the Plan.

The Agreement also provides a formula for calculation of the Final Award in the
event of a Change in Control of PNC and for the form and timing of payment of
any such award.

3. Corporate Performance Conditions. The Grant will be subject to the following
corporate performance conditions.

3.1 Performance Measures and Goals. The corporate Performance Measures for this
incentive award opportunity are EPS Growth and ROCE performance, as defined

 

-2-



--------------------------------------------------------------------------------

in Section 15.22 and Section 15.50, respectively; and the corporate Performance
Goals (the EPS Growth Performance Goal and the ROCE Performance Goal) are the
level of PNC’s EPS Growth and the level of PNC’s ROCE performance, respectively,
relative to the levels of EPS Growth and ROCE performance, respectively, of the
other Peer Group members.

3.2 Annual Peer Group and Annual Potential Payout Schedules. The Committee will
establish the Annual Peer Group and the Annual Potential Payout Schedule for
each year of the Performance Period as schedules to this Agreement no later than
the 90th day of that year, at which time the Schedules for that year will become
final. Each Annual Potential Payout Schedule will provide a threshold level of
corporate performance below which there will be no eligibility for an award
payout with respect to that measure of performance for that year. The 2006
Annual Peer Group and 2006 Annual Potential Payout Schedule are set forth in
Schedules I and II.

Once the Annual Peer Group and Annual Potential Payout Schedule for a given year
are established and final, the Committee will not change the Schedules with
respect to that year other than to reflect Peer name changes or the elimination
from the Peer Group of any members that have been eliminated since the beginning
of the year due, for example, to consolidations, mergers or other material
corporate reorganizations. Peer Group members that have been eliminated during
the year will not be replaced for that year or portion of a year where a
limited-year calculation applies, but may be replaced when the Committee
establishes the Annual Peer Group for the following year.

3.3 Calculation of Annual Potential Payout Percentages. After the end of each
year of the Performance Period, PNC will: (1) determine the EPS Growth and ROCE
performance for the applicable period for PNC and for each other member of the
applicable Annual Peer Group remaining at the end of the period in accordance
with the definitions set forth in Section 15; and (2) calculate the Annual
Potential Payout Percentage, as defined in Section 15.3, achieved by PNC for
that year. Such results will be presented to the Committee.

Where the Agreement requires the calculation of an Annual Potential Payout
Percentage for a given period that is less than a full year (e.g., upon certain
qualifying terminations or Change in Control), PNC will also determine PNC and
other Peer EPS Growth and ROCE performance and the Limited-Year Annual Potential
Payout Percentage for that limited period as so required by the Agreement.

4. Grantee Service Requirement and Limitation of Potential Award; Early
Termination of Grant. The Grant will be subject to the following employment
conditions.

4.1 Eligibility for an Award; Employment Conditions and Early Termination of
Grant. Grantee will not be eligible to receive a Final Award unless the Grant
remains outstanding on the Committee-determined Award Date (as defined in
Section 15.5) or as of the end of the day immediately preceding the day on which
a Change in Control occurs, if earlier.

 

-3-



--------------------------------------------------------------------------------

The Grant will automatically terminate on Grantee’s Termination Date (as defined
in Section 15.56) unless an exception is available as set forth in Section 4.2,
Section 4.3, Section 4.4 or Section 4.5. Where one or more of the conditions to
an exception are post-employment conditions, the Grant will terminate upon the
failure of any of those conditions.

In the event that Grantee’s employment is terminated by the Corporation for
Cause (as defined in Section 15.8), the Grant will automatically terminate on
Grantee’s Termination Date whether or not the termination might otherwise have
qualified for an exception as a retirement or a disability termination pursuant
to Section 4.3 or Section 4.4.

In the limited circumstances where the Grant remains outstanding notwithstanding
Grantee’s termination of employment with the Corporation, Grantee will be
eligible for consideration for an award, subject to limitation as set forth in
the applicable section of the Agreement. Said award, if any, will be determined
and payable at the same time as the awards of those 2006-2008 Incentive
Performance Units grantees who remain Corporation employees, except that in the
case of death, the determination and payment of any award may be accelerated if
so indicated in accordance with the applicable section of the Agreement.

Any award that the Committee may determine to make after Grantee’s death will be
delivered to the executor or administrator of Grantee’s estate or to Grantee’s
other legal representative, as determined in good faith by the Committee.

Notwithstanding anything in Section 4 or Section 5 to the contrary, if a Change
in Control (as defined in Section 15.10) occurs prior to the time the Committee
determines Final Awards pursuant to Section 5.2 (that is, prior to the
Committee-determined Award Date), awards will be determined in accordance with
Section 6.

4.2 Death While an Employee. If Grantee dies while an employee of the
Corporation and prior to the Committee-determined Award Date, the Grant will
remain outstanding and Grantee will be eligible for consideration for a prorated
award calculated in accordance with Section 5.1(b), with an applicable
performance measurement date (as defined in Section 5.1) of the last day of the
year in which the death occurred (but no later than December 31, 2008) and with
adjustments to Adjusted Target Share Units calculated through that
December 31st, payable in accordance with Section 7.

Any such award will be subject to Committee determination pursuant to
Section 5.2, and may be reduced by the Committee in the exercise of its negative
discretion unless such determination occurs during a CIC Coverage Period (as
defined in Section 15.11).

 

-4-



--------------------------------------------------------------------------------

In the event that a Change in Control occurs prior to a Committee-determined
Award Date, an award will be deemed to be made pursuant to Section 6, calculated
as specified in Section 6.1(b).

4.3 Qualifying Retirement. If Grantee Retires (as defined in Section 15.48)
prior to the Committee-determined Award Date and the termination of employment
is not also a termination by the Corporation for Cause, the Grant will remain
outstanding post-employment; provided, however, that the Committee may terminate
the Grant at any time prior to the Award Date, other than during a CIC Coverage
Period, upon determination that Grantee has engaged in Detrimental Conduct (as
defined in Section 15.18). If Grantee is Disabled (as defined in Section 15.19)
at the time of Retirement and Section 4.4 is also applicable to Grantee, that
subsection will govern rather than this Section 4.3.

Provided that the Grant is still outstanding at that time, Grantee will be
eligible for consideration for a prorated award at the time that awards are
considered for those 2006-2008 Incentive Performance Unit grantees who remain
Corporation employees, calculated in accordance with Section 5.1(c) with a
performance measurement date of the last day of the last full quarter completed
on or prior to Grantee’s Retirement date and with adjustments to Adjusted Target
Share Units calculated through that same performance measurement date, payable
in accordance with Section 7.

Any such award will be subject to Committee determination pursuant to
Section 5.2, and may be reduced by the Committee in the exercise of its negative
discretion unless such determination occurs during a CIC Coverage Period.

If Grantee dies after a qualifying Retirement but before the time set forth
above for consideration of an award and provided that the Grant is still
outstanding at the time of Grantee’s death, the Committee will consider an award
for Grantee and make an award determination and any such award will be paid
during the year immediately following the year in which Grantee’s death occurs,
if the death occurs on or prior to December 31, 2008, or in 2009 if the death
occurs in 2009 but prior to the Award Date.

In the event that a Change in Control occurs prior to a Committee-determined
Award Date, an award will be deemed to be made pursuant to Section 6, calculated
as specified in Section 6.1(c).

4.4 Qualifying Disability Termination. If Grantee’s employment with the
Corporation is terminated by reason of Disability (as defined in Section 15.19)
prior to the Committee-determined Award Date, and the termination of employment
is not also a termination by the Corporation for Cause, the Grant will remain
outstanding post-employment; provided, however, that the Committee may terminate
the Grant at any time prior to the Award Date, other than during a CIC Coverage
Period, upon determination that Grantee has engaged in Detrimental Conduct (as
defined in Section 15.18).

 

-5-



--------------------------------------------------------------------------------

Provided that the Grant is still outstanding at that time, Grantee will be
eligible for consideration for a full award at the time that awards are
considered for those 2006-2008 Incentive Performance Units grantees who remain
Corporation employees, calculated in accordance with Section 5.1(d), payable in
accordance with Section 7.

Any such award will be subject to Committee determination pursuant to
Section 5.2, and may be reduced by the Committee in the exercise of its negative
discretion unless such determination occurs during a CIC Coverage Period.
Although Grantee will be eligible for consideration for a full award (Standard
Payout Calculation) at the scheduled time, it is anticipated that the Committee
will take into account the timing and circumstances of the disability when
deciding whether and the extent to which to exercise its negative discretion.

If Grantee dies after a qualifying disability termination but before the time
set forth above for consideration of an award and provided that the Grant is
still outstanding at the time of Grantee’s death, the Committee will consider an
award for Grantee and make an award determination and any such award will be
paid during the year immediately following the year in which Grantee’s death
occurs, if the death occurs on or prior to December 31, 2008, or in 2009 if the
death occurs in 2009 but prior to the Award Date; provided, however, that the
maximum award that may be awarded in these circumstances is the award that could
have been authorized had Grantee died while an employee of the Corporation.

In the event that a Change in Control occurs prior to a Committee-determined
Award Date, an award will be deemed to be made pursuant to Section 6, calculated
as specified in Section 6.1(d).

4.5 Qualifying Termination in Anticipation of a Change in Control. If Grantee’s
termination of employment satisfies the conditions set forth in Section 15.46
such that it is a Qualifying Termination in Anticipation of a Change in Control,
then the Grant will remain outstanding notwithstanding Grantee’s termination of
employment with the Corporation and the Grant will not be subject to termination
by the Committee for Detrimental Conduct.

To the extent that the conditions set forth in Section 15.46 are conditions that
must be satisfied during a stated post-employment period, the Grant will remain
outstanding during that period until it is determined that such conditions
either have or have not been satisfied. If the conditions are not satisfied, the
Grant will terminate unless Grantee meets one of the other exceptions set forth
in this Section 4.

If all of the conditions set forth in Section 15.46 are satisfied, Grantee will
be eligible for consideration for an award pursuant to Section 5.2, calculated
in accordance with Section 5.1(e), or will receive an award pursuant to
Section 6, calculated as specified in Section 6.1(e), as applicable.

 

-6-



--------------------------------------------------------------------------------

If Grantee dies after a Qualifying Termination in Anticipation of a Change in
Control but prior to the time the Committee makes an award determination
pursuant to Section 5.2 or a Change-in-Control-determined Award Date, Grantee
will be eligible for an award of the greater of the award Grantee could have
received had he or she died while an employee or an award determined as set
forth in Section 5.1(e). If a Change in Control occurs prior to a
Committee-determined Award date, Grantee will be deemed to receive an award in
accordance with Section 6.

5. Certification of Performance Results; Calculation of Maximum Potential Payout
Amounts; and Final Award Determinations.

5.1 Certification of Attainment of Performance Goals; Calculation of Final
Potential Payout Percentages and Calculated Maximum Potential Payout Amounts. As
soon as practicable after December 31, 2008, or after the earlier relevant date
if the applicable performance measurement date and potential award date are
earlier under the circumstances, PNC will present information to the Committee
concerning the following: (1) the levels of EPS Growth and ROCE performance
achieved by PNC and the other members of the applicable Annual Peer Group for
each of the applicable full and partial years for which performance is being
measured under the circumstances; (2) the Annual Potential Payout Percentages
determined in accordance with the applicable Schedules for such full and partial
years on the basis of the levels of such EPS Growth and ROCE performance
achieved by PNC relative to the other Peers for such periods; and (3) the Final
Potential Payout Percentage.

Subsections (a), (b), (c), (d) and (e) below set forth additional criteria for
the certifications and calculations to be made pursuant to this Section 5.1
under varying circumstances. The last day of the applicable performance
measurement period is sometimes referred to as the “performance measurement
date.” The time when the certification, calculation and Final Award
determination process takes place is sometimes referred to as the “scheduled
award determination period,” and the date when a Final Award, if any, is
determined and made by the Committee is referred to as the “Committee-determined
Award Date” (as set forth in Section 15.5).

Notwithstanding anything in this Section 5 to the contrary, if a Change in
Control has occurred, Section 6 will apply.

(a) Non-Exceptional Circumstances – Standard Payout Calculation. Provided that
Grantee remains an employee of the Corporation and the Grant remains outstanding
such that Grantee remains eligible for consideration for an award, and that a
Change in Control has not occurred, the Performance Period will run through
December 31, 2008 and the process of certification of the attainment of
Performance Goals, calculation of Final Potential Payout Percentage and
Calculated Maximum Potential Payout Amounts, and determination of the Final
Award, if any, will occur in early 2009.

Under the circumstances set forth in this subsection (a) above (“non-exceptional
circumstances”), PNC will present information to the Committee for purposes of
this Section 5.1 on the following basis:

(i) the applicable performance measurement date will be December 31, 2008;

 

-7-



--------------------------------------------------------------------------------

(ii) the applicable Performance Period will consist of the full years 2006, 2007
and 2008;

(iii) the applicable Final Potential Payout Percentage will be the percentage
that is the average of the Annual Potential Payout Percentages for 2006, 2007
and 2008, but in no event greater than 200%;

(iv) the applicable Calculated Maximum Potential Payout Amount will be the
number of share units equal to the Final Potential Payout Percentage of the
Adjusted Target Share Units, with adjustments calculated through December 31,
2008; and

(v) the scheduled award determination period will occur in early 2009.

(b) Death While an Employee. In the event that Grantee dies while an employee of
the Corporation and prior to the regularly scheduled award date for
non-exceptional circumstances in early 2009 and the Grant remains outstanding
pursuant to Section 4.2, PNC will present information to the Committee for
purposes of this Section 5.1 on the following basis:

(i) the applicable performance measurement date will be the earlier of the last
day of the year in which the death occurred and December 31, 2008;

(ii) the applicable Performance Period will be the period commencing on
January 1, 2006 and ending on the applicable performance measurement date, and
will consist of the one, two or three full years, as the case may be, in that
period;

(iii) the applicable Final Potential Payout Percentage will be the percentage
that is the average of the Annual Potential Payout Percentages for the full
years in the applicable Performance Period, but in no event greater than 200%;

(iv) the applicable Calculated Maximum Potential Payout Amount will be the
number of share units equal to (x) the applicable Final Potential Payout
Percentage of the Adjusted Target Share Units, with adjustments calculated
through the December 31st that is the performance measurement date, then
(y) prorated (as defined in Section 15.45) based on the number of full years in
the applicable Performance Period, including the year of death if prior to 2009;
and

(v) the scheduled award determination period will occur during the year
immediately following the year in which Grantee died (i.e., early in 2007, 2008,
or 2009, as the case may be) unless Grantee dies after December 31, 2008 but
prior to the Award Date, in which case the scheduled award determination period
will occur in 2009.

(c) Retirement. In the event that Grantee Retires prior to the regularly
scheduled award date for non-exceptional circumstances in early 2009 but Grantee
has met the conditions for a qualifying retirement termination set forth in
Section 4.3 and the Grant remains outstanding, PNC will present information to
the Committee for purposes of this Section 5.1 on the following basis:

(i) the applicable performance measurement date will be the last day of the last
full quarter completed prior to Grantee’s Retirement date or, if the Retirement
date is a quarter-end date, that quarter-end date;

 

-8-



--------------------------------------------------------------------------------

(ii) the applicable limited Performance Period will be the period commencing on
January 1, 2006 and ending on the applicable performance measurement date, and
will consist of the full and partial years in that period;

(iii) the applicable Final Potential Payout Percentage will be a Limited-Period
Final Potential Payout Percentage and will be the percentage that is the
weighted average of the Annual Potential Payout Percentages for the full years,
if any, and the Limited-Year Annual Potential Payout Percentage for the partial
year, if any, in the applicable Performance Period, calculated as set forth in
Section 15.33;

(iv) the applicable Calculated Maximum Potential Payout Amount will be the
number of share units equal to (x) the applicable Limited-Period Final Potential
Payout Percentage of the Adjusted Target Share Units, with adjustments
calculated through the applicable performance measurement date (i.e., the last
day of the last full quarter completed prior to Grantee’s Retirement date), then
(y) prorated (as defined in Section 15.45) based on the number of full quarters
in the applicable limited Performance Period (i.e., in the period from
January 1, 2006 through the applicable performance measurement date); and

(v) the scheduled award determination period will occur in early 2009 as
provided in Section 7.1, unless Grantee dies after Retirement but before the
beginning of 2008, in which case the scheduled award determination period will
occur in early 2007 (if the death occurred in 2006) or early 2008 (if the death
occurred in 2007), as the case may be.

In the event that Grantee is Disabled at the time of Retirement and Section 4.4
is also applicable to Grantee, then Section 5.1(d) will govern rather than this
Section 5.1(c).

(d) Disability. In the event that Grantee becomes Disabled prior to the
regularly scheduled award date for non-exceptional circumstances in early 2009
but Grantee has met the conditions for a qualifying disability termination set
forth in Section 4.4 and the Grant remains outstanding, PNC will present
information to the Committee for purposes of this Section 5.1 on the same basis
as that set forth in Section 5.1(a), together with such information as the
Committee may request concerning the timing and circumstances of the disability.

The scheduled award determination period will occur in early 2009, unless
Grantee dies after a qualifying disability termination but before the beginning
of 2008, in which case the scheduled award determination period will occur in
early 2007 (if the death occurred in 2006) or early 2008 (if the death occurred
in 2007), as the case may be, and in any event, the maximum award that may be
approved will be the maximum that could have been awarded had Grantee died while
an employee of the Corporation.

 

-9-



--------------------------------------------------------------------------------

(e) Termination in Anticipation of a Change in Control. In the event that
Grantee ceases to be an employee of the Corporation prior to the regularly
scheduled award date for non-exceptional circumstances in early 2009 but Grantee
has met the conditions for a Qualifying Termination in Anticipation of a Change
in Control set forth in Section 4.5 and the Grant remains outstanding, but a
Change in Control has not yet occurred, then:

(1) If a CIC Triggering Event (as defined in Section 15.14) has occurred and has
not yet failed (as CIC Failure is defined herein) such that a Change in Control
transaction is pending at the regularly scheduled award date, the Grant will
remain outstanding and Grantee will be eligible to receive an award pursuant to
Section 5.2 on the same basis as that set forth in Section 5.1(c) for a
qualifying Retiree and the Committee will have no discretion to reduce the size
of such award; and

(2) If the CIC Triggering Event fails prior to the regularly scheduled award
date (as CIC Failure is defined in Section 15.12), the Grant will remain
outstanding and the Committee will have discretion to authorize an award,
pursuant to Section 5.2, to Grantee up to a maximum permitted award calculated
on the same basis as that set forth in Section 5.1(c) for a qualifying Retiree,
but the Committee will also have discretion to reduce the award as set forth in
Section 5.2(b).

If Grantee dies after a Qualifying Termination in Anticipation of a Change in
Control but prior to the time the Committee makes an award determination
pursuant to Section 5.2 or a Change-in-Control-determined Award Date, Grantee
will be eligible for an award of the greater of the award Grantee could have
received had he or she died while an employee or an award determined as set
forth above in this Section 5.1(e).

If a Change in Control occurs prior to a Committee-determined Award date,
Grantee will be deemed to receive an award in accordance with Section 6.

5.2 Final Award Determinations by Committee.

(a) Subject to the last sentence in this paragraph, provided that the Grant is
still outstanding, that Grantee is either still an employee of the Corporation
or qualifies for an exception to the employment condition pursuant to
Section 4.2, 4.3, 4.4 or 4.5, and that the Final Potential Payout Percentage is
greater than zero, the Committee will have the authority to award to Grantee
(“award”) as a Final Award such share-denominated amount as may be determined by
the Committee. The Final Award may not exceed the applicable Calculated Maximum
Potential Payout Amount, as determined in accordance with Section 5.1, and is
subject to the exercise of negative discretion by the Committee pursuant to
Section 5.2(b), if applicable. The Committee will not have authority to exercise
negative discretion if a CIC Coverage Period has commenced and has not yet
ended. If there has been a Change in Control, the Committee’s authority is
subject to Section 6.

 

-10-



--------------------------------------------------------------------------------

The date on which the Committee makes its determination as to whether or not it
will authorize an award and, if so, the size of the Final Award, if any, it
authorizes within the Calculated Maximum Potential Payout Amount determined
pursuant to the Agreement is sometimes referred to in the Agreement as the
Committee-determined Award Date.

Payment of the Final Award, if any, will be made in accordance with Section 7.
If Grantee dies after a Final Award is determined but before payment is made,
payment of the Final Award will be made to Grantee’s legal representative in
accordance with Section 10.

(b) Except during a CIC Coverage Period or after the occurrence of a Change in
Control, the Committee may exercise negative discretion with respect to the
Grant and may determine, in light of such Corporation or individual performance
or other factors as the Committee may deem appropriate, that notwithstanding the
levels of EPS Growth and/or ROCE performance achieved by PNC relative to the
other members of the Peer Group, the Committee will not award Grantee the full
Calculated Maximum Potential Payout Amount that the Committee is authorized to
award pursuant to Section 5.2(a), or any of such amount.

If the Committee so determines to exercise its negative discretion pursuant to
this Section 5.2(b), the Final Award, if any, will be reduced accordingly;
provided, however, that the Committee may not exercise such negative discretion
upon or after the occurrence of a Change in Control (or during the period after
the occurrence of a CIC Triggering Event but before such triggering event
results in a Change in Control or a CIC Failure of such event occurs).

(c) If a Change in Control occurs prior to the Committee-determined Award Date,
the Final Award will be determined in accordance with Section 6 rather than
being determined by the Committee under Section 5.2 and will not be subject to
the Committee’s negative discretion.

6. Change in Control Prior to a Committee-Determined Award Date.

6.1 Final Award Calculation.

Notwithstanding anything in the Agreement to the contrary, upon the occurrence
of a Change in Control at any time prior to a Committee-determined Award Date
pursuant to Section 5.2, (i) the Performance Period, if not already ended, will
be limited and will end, (ii) if Dividend Adjustment Share Units were otherwise
still accruing at the time, no further Dividend Adjustment Share Units will
accrue and be added to the number of Adjusted Target Share Units, and
(iii) Grantee will be deemed to have been awarded a Final Award in an amount
determined as set forth in this Section 6, payable to Grantee or Grantee’s legal
representative at the time and in the manner set forth in

 

-11-



--------------------------------------------------------------------------------

Section 7, provided that the Grant is outstanding as of the end of the day
immediately preceding the day on which the Change in Control occurs and has not
already terminated or been terminated in accordance with the terms of Section 4
of the Agreement.

If this Section 6 is applicable and a Final Award is deemed to be awarded
pursuant to Section 6, the day the Change in Control occurs will be considered
the Award Date for purposes of the Agreement. This date is sometimes referred to
in the Agreement as the Change-in-Control-determined Award Date (as set forth in
Section 15.5).

(a) Standard CIC Payout Calculation. Provided that Grantee is an employee of the
Corporation and the Grant is outstanding as of the end of the day immediately
preceding the day on which the Change in Control occurs such that Grantee
remains eligible for an award, Grantee’s Final Award will be determined as
follows:

(i) the applicable performance measurement date will be the last day of the last
full quarter completed prior to the day the Change in Control occurs, or, if the
Change in Control occurs on a quarter-end date, the day the Change in Control
occurs;

(ii) the applicable Performance Period will be the period commencing on
January 1, 2006 and ending on the applicable performance measurement date, and
will consist of the full and partial years in that period;

(iii) the applicable Final Potential Payout Percentage will be the “CIC Payout
Percentage”, which will be (A) or (B) below, as applicable, (but in no event
greater than 200%):

(A) if the Change in Control occurs prior to December 31, 2008, such that the
Performance Period is less than three full years, the CIC Payout Percentage will
be the higher of (1) 100% and (2) a Limited-Period Final Potential Payout
Percentage (calculated as set forth in Section 15.33) of the percentage that is
the weighted average of the Annual Potential Payout Percentages for the full
years, if any, and the Limited-Year Annual Potential Payout Percentage for the
partial year, if any, in the applicable limited Performance Period; and

(B) if the Change in Control occurs on or after December 31, 2008, the CIC
Payout Percentage will be the average of the Annual Potential Payout Percentages
for the full years 2006, 2007 and 2008;

(iv) the applicable Final Award amount will be the number of share units equal
to (x) the CIC Payout Percentage of the Adjusted Target Share Units, with
adjustments calculated through the applicable performance measurement date
(i.e., through the last day of the last full quarter completed prior to the day
the Change in Control occurs, or, if the Change in Control occurs on a
quarter-end date, the day the Change in Control occurs), then (y) prorated (as
defined in Section 15.45) based on the number of full quarters in the applicable
limited Performance Period (i.e., in the period from January 1, 2006 through the
applicable performance measurement date), then (z) multiplied by the Transition
Factor (as set forth in Section 6.2), if applicable; and

 

-12-



--------------------------------------------------------------------------------

(v) the scheduled award determination period will occur as soon as practicable
after the occurrence of the Change in Control.

If Grantee dies after the Change in Control occurs, Grantee’s Final Award
determined pursuant to this Section 6.1(a) will be payable to Grantee’s legal
representative in accordance with Section 10.

(b) Death. In the event the Grantee died while an employee of the Corporation
and qualified for consideration for an award pursuant to Section 4.2 but the
Committee had not yet made an award determination (either to award a specified
amount or not to authorize any award) with respect to Grantee at the time the
Change in Control occurs such that Grantee remains eligible for an award,
Grantee’s Final Award (payable to Grantee’s legal representative in accordance
with Section 10) will be in the amount of the lesser of:

(1) the Calculated Maximum Potential Payout Amount determined in the same manner
as set forth in Section 5.1(b) but with no Committee discretion to reduce the
amount of the award; and

(2) the award that would have been payable, but without regard to the Transition
Factor, if any, pursuant to the calculations set forth in Section 6.1(a) had
Grantee not died but had been an employee of the Corporation as of the end of
day immediately preceding the day the Change in Control occurred.

The scheduled award determination period will occur as soon as practicable after
the occurrence of the Change in Control.

If Grantee died while an employee and a Final Award determination was made by
the Committee pursuant to Section 5.2 prior to the Change in Control, no further
or different award determination will be made pursuant to this Section 6.1.

(c) Qualifying Retirement. In the event that Grantee Retired prior to the day
the Change in Control occurs but Grantee has met the conditions for a qualifying
retirement termination set forth in Section 4.3 and the Grant is outstanding as
of the end of the day immediately preceding the day on which the Change in
Control occurs such that Grantee remains eligible for an award, Grantee’s Final
Award will be in the amount of the lesser of:

(1) the Calculated Maximum Potential Payout Amount determined in the same manner
as set forth in Section 5.1(c) but with no Committee discretion to reduce the
amount of the award; and

(2) the award that would have been payable, but without regard to the Transition
Factor, if any, pursuant to the calculations set forth in Section 6.1(a) had
Grantee not Retired but had been an employee of the Corporation as of the end of
the day immediately preceding the day the Change in Control occurred.

 

-13-



--------------------------------------------------------------------------------

The scheduled award determination period will occur as soon as practicable after
the occurrence of the Change in Control.

If Grantee died while a qualified Retiree and a Final Award determination was
made by the Committee pursuant to Section 5.2 prior to the Change in Control, no
further or different award determination will be made pursuant to this
Section 6.1. If no such Final Award determination was made prior to the Change
in Control, Grantee’s Final Award determined pursuant to this Section 6.1(c)
will be payable to Grantee’s legal representative in accordance with Section 10.

(d) Disability. In the event that Grantee became Disabled and Grantee’s
employment terminated prior to the day the Change in Control occurs but Grantee
has met the conditions for a qualifying disability termination set forth in
Section 4.4 and the Grant is outstanding as of the end of the day immediately
preceding the day on which the Change in Control occurs such that Grantee
remains eligible for an award, Grantee’s Final Award will be in the amount of
the award that would have been payable, but without regard to the Transition
Factor, if any, pursuant to the calculations set forth in Section 6.1(a) had
Grantee still been an employee of the Corporation as of the end of the day
immediately preceding the day the Change in Control occurred. The scheduled
award determination period will occur as soon as practicable after the
occurrence of the Change in Control.

If Grantee died while qualified to receive an award and a Final Award
determination was made by the Committee pursuant to Section 5.2 prior to the
Change in Control, no further or different award determination will be made
pursuant to this Section 6.1. If no such Final Award determination was made
prior to the Change in Control, Grantee’s Final Award (payable to Grantee’s
legal representative in accordance with Section 10) will be the lesser of (i) an
award determined in accordance with Section 6.1(a), and (ii) an award determined
in accordance with Section 6.1(b), in either case without regard to the
Transition Factor, if any.

(e) Qualifying Termination in Anticipation of a Change in Control. In the event
that Grantee’s termination of employment satisfies all of the conditions set
forth in Section 15.46 for a qualifying termination in anticipation of a change
in control such that the Grant is outstanding at the time the Change in Control
occurs, Grantee will receive a Final Award on the following basis, as
applicable:

(1) If the Change in Control occurs within three (3) months of Grantee’s
Termination Date, Grantee will receive a Final Award on the same basis as
continuing employees, as set forth in Section 6.1(a), including the application
of the Transition Factor, if any; and

(2) If the Change in Control occurs more than three (3) months after Grantee’s
Termination Date but the Grant is outstanding because Grantee’s termination of
employment qualifies under Section 15.46 by, among other conditions, having
occurred after or within three months prior to a CIC Triggering Event, Grantee
will receive a Final Award on the same basis as a qualifying Retiree, as set
forth in Section 6.1(c).

 

-14-



--------------------------------------------------------------------------------

6.2 Transition Factor. The “Transition Factor” is included in the calculation of
the Final Award amount in portions of Section 6.1 in recognition of the
Committee’s change, with the 2006-2008 Incentive Performance Units grants, from
its prior practice (granting incentive share award opportunities every three
years as part of the long-term compensation component of total compensation for
certain PNC officers) to granting incentive share / performance unit award
opportunities annually, in smaller amounts, while maintaining a standard
three-year performance period.

In the event that a Change in Control occurs prior to the date in the first
quarter of 2007 that the Committee grants incentive opportunities similar to the
Grant to some or all of PNC’s executive officers (whether or not Grantee
receives one of those grants) or before April 1, 2007 if no such grants are made
in the first quarter of 2007, the Transition Factor will be 3.

In the event that a Change in Control occurs on or after the date in 2007 that
the Committee grants incentive award opportunities similar to the Grant to some
or all of PNC’s executive officers (or after March 31, 2007 if no such grants
are made in 2007) but prior to the earlier of the date in the first quarter of
2008 that the Committee grants incentive award opportunities similar to the
Grant to some or all of PNC’s executive officers (whether or not Grantee
receives one of those grants) or March 31, 2008 if no such grants are made in
the first quarter of 2008, the Transition Factor will be 1.5.

The Transition Factor will not be applicable in the event that a Change in
Control occurs after March 30, 2008.

6.3 No Committee Discretion. The Committee may not exercise any negative
discretion pursuant to Section 5.2(b) or otherwise exercise discretion pursuant
to the Agreement in any way that would serve to reduce an award deemed to be
made to Grantee pursuant to this Section 6.

6.4 CIC Severance Agreement Coordination. Unless otherwise provided by specific
reference to this Agreement, in the event that Grantee is entitled to a
severance payment from the Corporation pursuant to a change in control severance
agreement, this Grant will be considered an incentive share award or grant for
purposes of that agreement.

7. Delivery of Final Award; Termination of Grant as to Any Unawarded Units.

7.1 Delivery of Final Awards Determined by Committee. Any Final Award determined
by the Committee pursuant to Section 5.2 will be settled by delivery of that
number of whole shares of PNC common stock equal to the number of share units
denominated in the Final Award; provided that if the number of share units so
denominated exceeds the number of Target Share Units specified in the Grant
(without

 

-15-



--------------------------------------------------------------------------------

regard to any additions for Dividend Adjustment Share Units but after any
capital adjustments pursuant to Section 9), then any excess over such number of
target share units will be settled in cash (sometimes referred to in the
Agreement as “cash share-equivalents”) in an amount equal to such excess number
of share units multiplied by the Fair Market Value of a share of PNC common
stock on the Award Date or as otherwise provided in Section 9, if applicable,
subject to the payment of applicable withholding taxes as set forth in
Section 11.

Determination of eligibility for an award, calculation of the maximum permitted
award amount, and a decision by the Committee on whether or not to authorize an
award and, if so, the size of such Final Award (the “scheduled award
determination process”) and then payment of any such Final Award will all
generally occur in the first quarter of 2009 or as soon thereafter as
practicable after the final Peer data necessary for the Committee to make its
award determination is available. In general, it is expected that the Award Date
will occur in 2009 and no later than the end of the second quarter of that year,
and that payment of a Final Award, if any, will be made as soon as practicable
after the Award Date, provided that in no event will payment occur later than
March 15, 2010 other than in unusual circumstances where a further delay
thereafter would be permitted under Section 409A of the Internal Revenue Code,
and if such a delay is permissible, as soon as practicable within such limits.

In the event of Grantee’s death prior to the Award Date where Grantee has
satisfied all of the conditions of Section 4.2, 4.3, 4.4 or 4.5 of the Agreement
and otherwise meets all applicable criteria as set forth in the Agreement for
consideration for an award, (a) the scheduled award determination process will
occur at the same time and in the same manner as set forth above for continuing
employees, provided that if the death occurs prior to 2008, the scheduled award
determination process will occur in the calendar year immediately following
Grantee’s death, and (b) payment of a Final Award, if any, will be made during
the calendar year immediately following the year in which Grantee died if the
death occurs on or prior to December 31, 2008, or in 2009 if Grantee dies in
2009, provided that in no event will payment occur later than December 31st of
the calendar year so specified as the year for payment other than in unusual
circumstances where a further delay thereafter would be permitted under
Section 409A of the Internal Revenue Code, and if such a delay is permissible,
as soon as practicable within such limits.

Otherwise, in the event that Grantee is no longer employed by the Corporation
but has satisfied all of the conditions of Section 4.3, 4.4 or 4.5 of the
Agreement and otherwise meets all applicable criteria as set forth in the
Agreement for consideration for an award, (a) the scheduled award determination
process will occur at the same time and in the same manner as set forth above
for continuing employees, generally in 2009 during the first quarter of that
year, and (b) once the Committee has made its award determination, payment of a
Final Award, if any, will be made as soon as practicable after the Award Date,
provided that in no event will payment be made earlier than January 1, 2009 or
later than December 31, 2009 other than in unusual circumstances where a further
delay thereafter would be permitted under Section 409A of the Internal Revenue
Code, and if such a delay is permissible, as soon as practicable within such
limits.

 

-16-



--------------------------------------------------------------------------------

In the event that one or more record dates for dividends on PNC common stock
occur after the end of the applicable Performance Period but before the date the
Final Award is paid pursuant to this Section 7.1, PNC will make a cash payment
to Grantee in an amount equivalent to the amount of the dividends Grantee would
have received had the share units denominated in the Final Award been that
number of shares of PNC common stock and had such shares been issued and
outstanding on January 1, 2009 and remained outstanding on the record date or
dates for such dividends. Any such payment will be made at the same time as
payment of the Final Award.

If there is a dispute regarding payment of the Final Award, PNC will settle the
undisputed portion of the award, if any, within the time frame set forth above
in this Section 7.1, and will settle any remaining portion as soon as
practicable after such dispute is finally resolved.

7.2 Delivery of Final Awards Determined by Section 6. If a Final Award is deemed
to be made pursuant to Section 6 rather than determined by the Committee
pursuant to Section 5.2, the Final Award is fully vested as of the date of the
Change in Control and will be settled in the same manner as specified in the
first paragraph of Section 7.1, except that payment will be made entirely in
cash if so provided in the circumstances pursuant to Section 9.2.

Payment of the Final Award will be made by PNC as soon as practicable after the
date the Change in Control occurs and the amount of the Final Award is
determinable and determined in accordance with Section 6, but in no event later
than the 15th day of the third month of the calendar year following the calendar
year in which the Change in Control occurs, other than in unusual circumstances
where a further delay thereafter would be permitted under Section 409A of the
Internal Revenue Code, and if such a delay is permissible, as soon as
practicable within such limits.

If there is a dispute regarding payment of the Final Award, PNC will settle the
undisputed portion of the award, if any, within the time frame set forth in this
Section 7.2, and will settle any remaining portion as soon as practicable after
such dispute is finally resolved.

In the event that one or more record dates for dividends on PNC common stock
occur on or after the date of the Change in Control but before the date the
Final Award is paid pursuant to this Section 7.2, PNC will make a cash payment
to Grantee in an amount equivalent to the amount of the dividends Grantee would
have received had the share units denominated in the Final Award been that
number of shares of PNC common stock and had such shares been issued and
outstanding on the date of the Change in Control and remained outstanding on the
record date or dates for such dividends. Any such payment will be made at the
same time as payment of the Final Award.

 

-17-



--------------------------------------------------------------------------------

7.3 Final Awards are Fully Vested. The Final Award will be fully vested at the
Committee-determined Award Date or as of the date of the Change in Control, as
applicable. Any shares issued pursuant to this Section 7 will be fully vested at
the time of issuance, and PNC will issue such shares and deliver any cash
payable pursuant to this Section 7 to, or at the proper direction of, Grantee or
Grantee’s legal representative, as determined in good faith by the Committee. No
fractional shares will be issued, and if the Final Award includes a fractional
interest, such fractional interest will be liquidated on the basis of the then
current Fair Market Value of PNC common stock and paid to Grantee or Grantee’s
legal representative in cash at the time the shares are issued.

In the event that Grantee is deceased, payment will be delivered to the executor
or administrator of Grantee’s estate or to Grantee’s other legal representative,
as determined in good faith by the Committee.

7.4 Termination of Grant as to Any Unawarded Units. Once an award determination
has been made by the Committee pursuant to Section 5.2 or a Final Award is
deemed to have been made by virtue of the application of Section 6, the
incentive award opportunity represented by this Grant will terminate as to any
portion of the Performance Units not so awarded.

Termination of all or a portion of the Grant pursuant to this Section 7.4, or
pursuant to Section 4, if applicable, will in no way affect Grantee’s covenants
or the other provisions of Sections 16 and 17.

8. No Rights as Shareholder until Final Award and Issuance. Grantee will have no
rights as a shareholder by virtue of this Grant unless and until a Final Award,
if any, is made and shares are issued and delivered in settlement of all or a
portion of such Final Award, if any.

9. Capital Adjustments.

9.1 Except as otherwise provided in Section 9.2, if applicable, in the event
that a corporate transaction or transactions (including, without limitation,
stock dividends, stock splits, spin-offs, split-offs, recapitalizations,
mergers, consolidations or reorganizations of or by PNC (each, a “Corporate
Transaction”)) occurs prior to the time a Final Award, if any, is paid, the
Committee will make those adjustments, if any, in the number and class of the
Target Share Units that it deems appropriate to reflect the Corporate
Transaction(s) such that the rights of Grantee are neither enlarged nor
diminished as a result of such Corporate Transaction or Transactions, including
without limitation (a) measuring the value per share unit of any
share-denominated award authorized for payment to Grantee by reference to the
per share value of the consideration payable to a PNC common shareholder in
connection with such Corporate Transaction, and (b) authorizing payment of the
entire Final Award, if any, in cash at the time otherwise specified in
Section 7.

 

-18-



--------------------------------------------------------------------------------

9.2 Upon the occurrence of a Change in Control (or during the period after the
occurrence of a CIC Triggering Event and before such triggering event results in
a Change in Control or a CIC Failure of such event occurs), (a) the number and
class of the Target Share Units will automatically be adjusted to reflect the
same changes as are made to outstanding shares of PNC common stock generally,
(b) the value per share unit of any share-denominated award that is deemed to be
awarded to Grantee in accordance with Section 6 will be measured by reference to
the per share value of the consideration payable to a PNC common shareholder in
connection with such Corporate Transaction or Transactions, and (c) if the
effect of the Corporate Transaction or Transactions on a PNC common shareholder
is to convert that shareholder’s holdings into consideration that does not
consist solely (other that as to a minimal amount) of shares of PNC common
stock, then the value of an award to Grantee pursuant to Section 6 will be
payable solely in cash at the time otherwise specified by Section 7.

10. Prohibitions Against Sale, Assignment, etc.; Payment to Legal
Representative.

(a) The Grant may not be sold, assigned, transferred, exchanged, pledged,
hypothecated or otherwise encumbered.

(b) If Grantee is deceased at the time any Final Award authorized by this
Agreement is to be paid, such payment will be made to the executor or
administrator of Grantee’s estate or to Grantee’s other legal representative as
determined in good faith by the Committee.

(c) Any payment made in good faith by PNC to Grantee’s executor, administrator
or other legal representative shall extinguish all right to payment hereunder.

11. Withholding Taxes; Payment Upon Inclusion Under Section 409A. Where Grantee
has not previously satisfied all applicable withholding tax obligations, PNC
will, at the time the tax withholding obligation arises in connection herewith,
retain an amount sufficient to satisfy the minimum amount of taxes then required
to be withheld by the Corporation in connection therewith from any Final Award
then payable to Grantee. To the extent that any portion of a Final Award is
payable in the form of cash, the Corporation will withhold first from such cash
portion of the award and, if that is not sufficient or if there is no such cash
portion, the Corporation will then retain whole shares of PNC common stock from
the portion of any Final Award that is payable in the form of shares, until such
withholdings in the aggregate are sufficient to satisfy such minimum required
withholding obligations.

For purposes of this Section 11, shares of PNC common stock retained to satisfy
applicable withholding tax requirements will be valued at their Fair Market
Value on the date the tax withholding obligation arises.

PNC will not retain more than the number of shares sufficient to satisfy the
minimum amount of taxes then required to be withheld in connection with the
Final

 

-19-



--------------------------------------------------------------------------------

Award after any cash portion of the award has already been withheld for such
purpose. If Grantee desires to have an additional amount withheld above the
required minimum, up to Grantee’s W-4 obligation if higher, and if PNC so
permits, Grantee may elect to satisfy this additional withholding by payment of
cash. If Grantee’s W-4 obligation does not exceed the required minimum
withholding in connection with the Final Award, no additional withholding may be
made.

It is the intention of the parties that the Grant and the Agreement comply with
the provisions of Section 409A to the extent, if any, that such provisions are
applicable to the Agreement. In the event that, notwithstanding such intention,
the arrangement fails to meet the requirements of Section 409A and the
regulations promulgated thereunder, then PNC may at that time permit the
acceleration of the time for payment to Grantee under the Agreement
notwithstanding any of the other provisions of the Agreement, but any such
accelerated payment may not exceed the amount required to be included in
Grantee’s income as a result of the failure to comply with the requirements of
Section 409A and the regulations promulgated thereunder. For purposes of this
provision, an amount will be deemed to have been included in Grantee’s income if
the amount is timely reported on Form W-2 or Form 1099-MISC, as appropriate.

12. Employment. Neither the Grant nor the calculation, determination and payment
of any Final Award hereunder nor any term or provision of the Agreement shall
constitute or be evidence of any understanding, expressed or implied, on the
part of PNC or any Subsidiary (as defined in Section 15.54) to employ Grantee
for any period or in any way alter Grantee’s status as an employee at will.

13. Subject to the Plan and the Committee. In all respects the Grant and the
Agreement are subject to the terms and conditions of the Plan, which has been
made available to Grantee and is incorporated herein by reference; provided,
however, the terms of the Plan shall not be considered an enlargement of any
benefits under the Agreement. Further, the Grant and the Agreement are subject
to any interpretation of, and any rules and regulations issued by, the Committee
or under the authority of the Committee, whether made or issued before or after
the Grant Date.

14. Headings; Entire Agreement. Headings used in the Agreement are provided for
reference and convenience only, shall not be considered part of the Agreement,
and shall not be employed in the construction of the Agreement.

The Agreement constitutes the entire agreement between Grantee and PNC, and
supersedes all other discussions, negotiations, correspondence, representations,
understandings and agreements between the parties, with respect to the subject
matter hereof.

15. Certain Definitions. Except where the context otherwise indicates, the
following definitions apply for purposes of the Agreement.

 

-20-



--------------------------------------------------------------------------------

15.1 “Adjusted Target Share Units” means the number of share units equal to the
Target Share Units as adjusted for the addition of all Dividend Adjustment Share
Units accrued through the date specified by the Agreement, which will be
December 31, 2008 unless an earlier date is specified by the Agreement (e.g., in
the case of a qualifying retirement or a Change in Control prior to December 31,
2008).

15.2 “Annual Peer Group” or “Peer Group” means the group of financial
institutions, including PNC, designated by the Committee pursuant to Section 3.2
as PNC’s Peer Group for a given year. A member of the Peer Group is sometimes
referred to as a “Peer”.

15.3 “Annual Potential Payout Percentage.” The Annual Potential Payout
Percentage for a given full covered year within the Performance Period (i.e.,
for 2006, 2007 or 2008) is the percentage determined by taking the average of
the potential payout percentages achieved for that year by PNC with respect to
the two Performance Measures (EPS Growth performance and ROCE performance) as
determined in accordance with the Annual Potential Payout Schedule applicable
for that year, rounded to the nearest one-hundredth percent.

Where the Agreement requires the calculation of an Annual Potential Payout
Percentage for a given period that is less than a full year (sometimes referred
to as a “partial year” or a “limited year” or “limited period”), then the Annual
Potential Payout Percentage for that covered period is sometimes referred to as
a “Limited-Year Annual Potential Payout Percentage”.

A “Limited-Year Annual Potential Payout Percentage” will be calculated in the
same manner as the Annual Potential Payout Percentage for a full covered year
except that it will be based on measurements of EPS Growth and ROCE performance
with respect to PNC and the other Peers for, or with respect to, the
year-to-date period (using full quarters only) beginning on January 1 of the
given partial year and ending on the performance measurement date specified by
the Agreement, and will be measured for PNC and for those other Peers that are
remaining by the end of that limited period.

15.4 “Annual Potential Payout Schedule” for a given full or partial covered year
means the schedule established by the Committee pursuant to Section 3.2 for that
year that determines the method by which the Annual Potential Payout Percentage
will be calculated for that year, or for the relevant portion of that year if a
partial or limited year calculation is required by the Agreement, based on the
levels of EPS Growth and ROCE performance achieved by PNC relative to the EPS
Growth and ROCE performance of the other Peers remaining by the end of the
relevant period.

15.5 “Award Date” means: (1) the date on which the Committee makes its
determination as to whether or not it will authorize an award, and if so, as to
the size of the Final Award, if any, it authorizes pursuant to Section 5.2
within the permitted Calculated Maximum Potential Payout Amount determined in
accordance with the Agreement (sometimes referred to as the
“Committee-determined Award Date”); or (2)

 

-21-



--------------------------------------------------------------------------------

if a Change in Control has occurred and Grantee is deemed to have been awarded a
Final Award pursuant to Section 6, the Award Date will be the date the Change in
Control occurs (sometimes referred to as the “Change-in-Control-determined Award
Date”).

15.6 “Board” means the Board of Directors of PNC.

15.7 “Calculated Maximum Potential Payout Amount” means the maximum size of the
award, denominated in share units, that the Committee may award to Grantee based
on PNC’s level of achievement of the Performance Goals and the applicable Annual
Potential Payout Schedules established by the Committee and on Grantee’s level
of satisfaction, or deemed satisfaction, of the service requirements set forth
in Section 4, including any limitations on the maximum potential payout amount
that may apply in the circumstances (e.g., in the case of a qualifying
retirement).

15.8 “Cause”.

(a) “Cause” during a CIC Coverage Period. If a termination of Grantee’s
employment with the Corporation occurs during a CIC Coverage Period, then, for
purposes of the Agreement, “Cause” means:

(i) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by the Board or the CEO which
specifically identifies the manner in which the Board or the CEO believes that
Grantee has not substantially performed Grantee’s duties; or

(ii) the willful engaging by Grantee in illegal conduct or gross misconduct that
is materially and demonstrably injurious to PNC or any Subsidiary.

For purposes of the preceding clauses (i) and (ii), no act or failure to act, on
the part of Grantee, will be considered willful unless it is done, or omitted to
be done, by Grantee in bad faith and without reasonable belief that Grantee’s
action or omission was in the best interests of the Corporation. Any act, or
failure to act, based upon the instructions or prior approval of the Board, the
CEO, or Grantee’s superior or based upon the advice of counsel for the
Corporation, will be conclusively presumed to be done, or omitted to be done, by
Grantee in good faith and in the best interests of the Corporation.

The cessation of employment of Grantee will be deemed to be a termination of
Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when there shall have been delivered to Grantee, as part
of the notice of Grantee’s termination, a copy of a resolution duly adopted by
the affirmative vote of not less than a majority of the entire membership of the
Board, at a Board meeting called and held for the purpose of considering such
termination, finding on the basis of clear and convincing evidence that, in the
good faith opinion of the Board, Grantee is guilty of conduct described in
clause (i) or clause (ii) above and, in either case, specifying the

 

-22-



--------------------------------------------------------------------------------

particulars thereof in detail. Such resolution shall be adopted only after
(1) reasonable notice of such Board meeting is provided to Grantee, together
with written notice that PNC believes that Grantee is guilty of conduct
described in clause (i) or clause (ii) above and, in either case, specifying the
particulars thereof in detail, and (2) Grantee is given an opportunity, together
with counsel, to be heard before the Board.

(b) “Cause” other than during a CIC Coverage Period. If a termination of
Grantee’s employment with the Corporation occurs other than during a CIC
Coverage Period, then, for purposes of the Agreement, “Cause” means:

(i) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;

(ii) a material breach by Grantee of (1) any code of conduct of PNC or a
Subsidiary or (2) other written policy of PNC or a Subsidiary, in either case
required by law or established to maintain compliance with applicable law;

(iii) any act of fraud, misappropriation, material dishonesty, or embezzlement
by Grantee against PNC or a Subsidiary or any client or customer of PNC or a
Subsidiary;

(iv) any conviction (including a plea of guilty or of nolo contendere) of
Grantee for, or entry by Grantee into a pre-trial disposition with respect to,
the commission of a felony; or

(v) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any Subsidiary, that
relates to or arises out of Grantee’s employment or other service relationship
with the Corporation.

The cessation of employment of Grantee will be deemed to have been a termination
of Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when the CEO or his or her designee (or, if Grantee is the
CEO, the Board) determines that Grantee is guilty of conduct described in clause
(i), (ii) or (iii) above or that an event described in clause (iv) or (v) above
has occurred with respect to Grantee and, if so, determines that the termination
of Grantee’s employment with the Corporation will be deemed to have been for
Cause.

15.9 “CEO” means the chief executive officer of PNC.

15.10 “Change in Control” means a change of control of PNC of a nature that
would be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A (or in response to any similar item on any similar schedule or
form) promulgated under the Exchange Act, whether or not PNC is then subject to
such reporting requirement; provided, however, that without limitation, a Change
in Control will be deemed to have occurred if:

(a) any Person, excluding employee benefits plans of the Corporation, is or
becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act or any successor provisions thereto), directly or indirectly, of
securities of PNC representing twenty percent (20%) or more of the combined
voting power of PNC’s then outstanding securities; provided, however, that such
an acquisition of beneficial ownership representing between twenty percent
(20%) and forty percent (40%), inclusive, of such voting power will not be
considered a Change in Control if the Board approves such acquisition either
prior to or immediately after its occurrence;

 

-23-



--------------------------------------------------------------------------------

(b) PNC consummates a merger, consolidation, share exchange, division or other
reorganization or transaction of PNC (a “Fundamental Transaction”) with any
other corporation, other than a Fundamental Transaction that results in the
voting securities of PNC outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least sixty percent (60%) of the combined
voting power immediately after such Fundamental Transaction of (i) PNC’s
outstanding securities, (ii) the surviving entity’s outstanding securities, or
(iii) in the case of a division, the outstanding securities of each entity
resulting from the division;

(c) the shareholders of PNC approve a plan of complete liquidation or winding-up
of PNC or an agreement for the sale or disposition (in one transaction or a
series of transactions) of all or substantially all of PNC’s assets;

(d) as a result of a proxy contest, individuals who prior to the conclusion
thereof constituted the Board (including for this purpose any new director whose
election or nomination for election by PNC’s shareholders in connection with
such proxy contest was approved by a vote of at least two-thirds ( 2/3rds) of
the directors then still in office who were directors prior to such proxy
contest) cease to constitute at least a majority of the Board (excluding any
Board seat that is vacant or otherwise unoccupied);

(e) during any period of twenty-four (24) consecutive months, individuals who at
the beginning of such period constituted the Board (including for this purpose
any new director whose election or nomination for election by PNC’s shareholders
was approved by a vote of at least two-thirds ( 2/3rds) of the directors then
still in office who were directors at the beginning of such period) cease for
any reason to constitute at least a majority of the Board (excluding any Board
seat that is vacant or otherwise unoccupied); or

(f) the Board determines that a Change in Control has occurred.

Notwithstanding anything to the contrary herein, a divestiture or spin-off of a
subsidiary or division of PNC will not by itself constitute a Change in Control.

 

-24-



--------------------------------------------------------------------------------

15.11 “CIC Coverage Period” means a period (a) commencing on the earlier to
occur of (i) the date of a CIC Triggering Event and (ii) the date of a Change in
Control and (b) ending on the date that is three (3) years after the date of the
Change in Control; provided, however, that in the event that a CIC Coverage
Period commences on the date of a CIC Triggering Event, such CIC Coverage Period
will terminate upon the earlier to occur of (x) the date of a CIC Failure and
(y) the date that is three (3) years after the date of the Change in Control
triggered by the CIC Triggering Event. After the termination of any CIC Coverage
Period, another CIC Coverage Period will commence upon the earlier to occur of
clause (a)(i) and clause (a)(ii) in the preceding sentence.

15.12 “CIC Failure” means the following:

(a) with respect to a CIC Triggering Event described in Section 15.14(a), PNC’s
shareholders vote against the transaction approved by the Board or the agreement
to consummate the transaction is terminated; or

(b) with respect to a CIC Triggering Event described in Section 15.14(b), the
proxy contest fails to replace or remove a majority of the members of the Board.

15.13 “CIC Payout Percentage” has the meaning set forth in Section 6.1(a)(iii).

15.14 “CIC Triggering Event” means the occurrence of either of the following:

(a) the Board or PNC’s shareholders approve a transaction described in
Subsection (b) of the definition of Change in Control contained in
Section 15.10; or

(b) the commencement of a proxy contest in which any Person seeks to replace or
remove a majority of the members of the Board.

15.15 “Committee” means the Personnel and Compensation Committee of the Board,
or such person or persons as may be designated by that committee as its
delegate.

15.16 “Competitive Activity” means, for purposes of the Agreement, any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any Subsidiary (a) engaged in business activities similar to some or all of the
business activities of PNC or any Subsidiary as of Grantee’s Termination Date or
(b) engaged in business activities which Grantee knows PNC or any Subsidiary
intends to enter within the first twelve (12) months after Grantee’s Termination
Date or, if later and if applicable, after the date specified in clause (ii) of
Section 15.18(a), in either case whether Grantee is acting as agent, consultant,
independent contractor, employee, officer, director, investor, partner,
shareholder, proprietor or in any other individual or representative capacity
therein.

15.17 “Corporation” means PNC and its Subsidiaries.

 

-25-



--------------------------------------------------------------------------------

15.18 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given at PNC’s sole discretion), in any Competitive Activity in the
continental United States at any time during the period commencing on Grantee’s
Termination Date and extending through (and including) the first
(1st) anniversary of the later of (i) Grantee’s Termination Date and, if
different, (ii) the first date after Grantee’s Termination Date as of which
Grantee ceases to be engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as a consultant, independent contractor, employee,
officer, director or advisory director;

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or a Subsidiary or any client or customer of PNC or a Subsidiary; or

(d) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Committee, if Grantee is an “executive
officer” of PNC as defined in SEC Regulation S-K, or the CEO, if Grantee is not
a PNC executive officer, determines that Grantee has engaged in conduct
described in clauses (a) or (b) above or that an event described in clause
(c) above has occurred with respect to Grantee and, if so, determines that
Grantee will be deemed to have engaged in Detrimental Conduct.

15.19 “Disabled” means, unless the Committee determines otherwise, Grantee’s
disability as determined to be total and permanent by the Corporation for
purposes of the Agreement.

15.20 “Dividend Adjustment Share Units.” Once the Agreement has become effective
in accordance with Section 18, for each PNC common stock cash dividend payment
date that occurs during the period from and after the Grant Date through and
including December 31, 2008 (or, if earlier and if so required by the Agreement,
through the date so specified by the Agreement), there will be added, subject to
any applicable Plan limits, as of that dividend payment date to the number of
Adjusted Target Share Units a number of share units (including fractional share
units computed to six decimal places) equal to (i) the amount of the cash
dividends that would have been paid on that dividend payment date on the target
number of share units, as adjusted for all previous additions to such target
number pursuant to this Section 15.20 up to that date, had each such share unit
been an issued and outstanding share of PNC common stock on the record date for
such dividend, divided by (ii) the Fair Market Value of a share of PNC common
stock on that dividend payment date.

 

-26-



--------------------------------------------------------------------------------

Cumulatively, these additional share units are referred to as the “Dividend
Adjustment Share Units”, and the Target Share Units as adjusted for the addition
of all accrued Dividend Adjustment Share Units are referred to as the “Adjusted
Target Share Units”.

15.21 “EPS” for PNC or another Peer, for purposes of the Agreement, is
calculated, for a given full year or shorter 3, 6, or 9 month period, as:
(a) the publicly-reported diluted earnings per share of such Peer for that year
(or shorter 3, 6, or 9 month period) prepared in accordance with GAAP; then
(b) adjusted, as applicable, for extraordinary items, discontinued operations,
merger integration costs (where such costs, including with respect to PNC, can
be reasonably determined from publicly-disclosed financial information), and the
impacts of stock splits (whether in the form of a stock split or a stock
dividend), all as determined on the basis of publicly-reported financial
information. All of the preceding terms, other than merger integration costs,
will have the meanings assigned to such terms in accordance with GAAP. EPS will
be rounded to the nearest one cent (e.g., $0.00, with $0.005 being rounded
upward to $0.01).

The Committee may, in its discretion, direct management to provide additional
information to the Committee on the impact that other specified adjustments,
applied on a consistent basis to the EPS of each member of the Peer Group, would
have had on relative EPS Growth performance, but no such other adjustments will
have the effect of increasing the Calculated Maximum Potential Payout Amount or
the Final Award.

15.22 “EPS Growth” means, for purposes of the Agreement for a given full covered
year, with respect to each of PNC and each other Annual Peer Group member, the
percentage obtained by (1) subtracting the EPS (calculated as set forth in
Section 15.21) of such Peer for the year immediately preceding the given year
from the EPS of such Peer for the given year, and (2) dividing the resulting
number by the EPS of such Peer for such preceding year and rounding to the
nearest one cent, then (3) expressing the resulting amount as a percent, rounded
to the nearest one-hundredth (e.g., 0.00%, with 0.005% being rounded upward to
0.01%).

Where the Agreement requires a measurement of EPS Growth with respect to PNC and
the other Peers for a given covered period that is a partial rather than a full
year, EPS Growth will be measured in the same manner as set forth above but
comparing the EPS of each such Peer for the year-to-date period of the given
partial year (using full quarters only) to the EPS of such Peer for the
comparable period of the immediately preceding year.

15.23 “Exchange Act” means the Securities Exchange Act of 1934 as amended, and
the rules and regulations promulgated thereunder.

15.24 “Fair Market Value” as it relates to a share of PNC common stock means the
average of the reported high and low trading prices of a share of PNC common
stock on the New York Stock Exchange (or such successor reporting system as PNC
may select) on the relevant date, or, if no PNC common stock trades have been
reported on such exchange for that day, the average of such prices on the next
preceding day and the next following day for which there were reported trades.

 

-27-



--------------------------------------------------------------------------------

15.25 “Final Award” means the amount, if any, (a) awarded to Grantee by the
Committee in accordance with Section 5.2, or (b) deemed awarded to Grantee
pursuant to Section 6. The Final Award will be denominated in share units and
will be payable in accordance with Section 7, generally in shares and cash
share-equivalents.

15.26 “Final Potential Payout Percentage.” The Final Potential Payout Percentage
will have the meaning set forth in (a), (b) or (c) below, whichever is
applicable in the circumstances.

(a) Where the Performance Period is limited pursuant to Section 6.1 by reason of
the occurrence of a Change in Control prior to December 31, 2008 or if a Change
in Control occurs on or after December 31, 2008, then the Final Potential Payout
Percentage will be the CIC Payout Percentage, calculated as set forth in
Section 6(a)(iii)(A) or (B), as applicable.

(b) Where the Performance Period specified by the Agreement is the full
three-year period commencing January 1, 2006 through and including December 31,
2008, then, except as otherwise provided in subparagraph (a) above where a
Change in Control occurs on or after December 31, 2008, the Final Potential
Payout Percentage will be the percentage that is the average (but in no event
greater than 200%) of the Annual Potential Payout Percentages for the three full
covered years in the Performance Period (i.e., one-third ( 1/3rd) of the sum of
the annual percentages for the full years 2006, 2007 and 2008). If all of the
Annual Potential Payout Percentages are 0%, then the Final Potential Payout
Percentage will be 0%.

(c) Where the applicable performance measurement date specified by the Agreement
is a quarter-end date other that December 31, 2008, then, except as otherwise
provided in subparagraph (a) above where the Performance Period is limited
pursuant to Section 6 by reason of the occurrence of a Change in Control, the
Final Potential Payout Percentage will be a Limited-Period Final Potential
Payout Percentage and will be calculated as set forth in Section 15.33.

15.27 “GAAP” means accounting principles generally accepted in the United States
of America.

15.28 “Good Reason” means:

(a) the assignment to Grantee of any duties inconsistent in any respect with
Grantee’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities immediately prior to either
the CIC Triggering Event or the Change in Control, or any other action by the
Corporation which results in a diminution in any respect in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith that is remedied by
the Corporation promptly after receipt of notice thereof given by Grantee;

 

-28-



--------------------------------------------------------------------------------

(b) a reduction by the Corporation in Grantee’s annual base salary as in effect
on the Grant Date, as the same may be increased from time to time;

(c) the Corporation’s requiring Grantee to be based at any office or location
that is more than fifty (50) miles from Grantee’s office or location immediately
prior to either the CIC Triggering Event or the Change in Control;

(d) the failure by the Corporation (i) to continue in effect any bonus, stock
option or other cash or equity-based incentive plan or program in which Grantee
participates immediately prior to either the CIC Triggering Event or the Change
in Control that is material to Grantee’s total compensation, unless a
substantially equivalent arrangement (embodied in an ongoing substitute or
alternative plan or program) has been made with respect to such plan or program,
or (ii) to continue Grantee’s participation in such plan or program (or in such
substitute or alternative plan or program) on a basis at least as favorable,
both in terms of the amount of benefits provided and the level of Grantee’s
participation relative to other participants, as existed immediately prior to
the CIC Triggering Event or the Change in Control; or

(e) the failure by the Corporation to continue to provide Grantee with benefits
substantially similar to those received by Grantee under any of the
Corporation’s pension (including, but not limited to, tax-qualified plans), life
insurance, health, accident, disability or other welfare plans or programs in
which Grantee was participating, at costs substantially similar to those paid by
Grantee, immediately prior to the CIC Triggering Event or the Change in Control.

15.29 “Grant” means the grant, pursuant to Section 2, to Grantee of an incentive
award opportunity of share-denominated Performance Units with the number of
Target Share Units specified in the Agreement, subject to the performance
conditions, employment conditions, and other terms and conditions of the
Agreement and to the Plan.

15.30 “Grant Date” means the Grant Date set forth on page 1 of the Agreement,
and is the date the Committee authorized the Grant.

15.31 “Grantee” means the person identified as Grantee on page 1 of the
Agreement.

15.32 “Internal Revenue Code” means the Internal Revenue Code of 1986 as
amended, and the rules and regulations promulgated thereunder.

15.33 “Limited-Period Final Potential Payout Percentage”. Where the Agreement
requires the calculation of a Limited-Period Final Potential Payout Percentage
and the applicable performance measurement date specified by the Agreement is a
quarter-end date other than December 31st of 2006 or 2007, and thus the
applicable

 

-29-



--------------------------------------------------------------------------------

Performance Period consists of one or more full years and/or a partial year,
then the Limited-Period Final Potential Payout Percentage will be the percentage
that is the weighted average of the Annual Potential Payout Percentages for the
full years, if any, and the Limited-Year Annual Potential Payout Percentage for
the partial year in the applicable limited Performance Period calculated as
follows:

(a) the sum of (i) four times the sum of the Annual Potential Payout Percentages
for the full years in the period, if any, and

(ii) the number of full completed quarters in the partial year of the applicable
limited Performance Period, if any, times the Limited-Period Annual Potential
Payout Percentage for that partial year, if any;

divided by

(b) the total number of quarters in the applicable limited Performance Period.

Where the Agreement requires the calculation of a Limited-Period Final Potential
Payout Percentage and the applicable performance measurement date specified by
the Agreement is December 31st of 2006 or 2007 and thus the applicable
Performance Period consists of one or more full years (and no partial years),
then the Limited-Period Final Potential Payout Percentage will be the percentage
that is the average (but in no event greater than 200%) of the Annual Potential
Payout Percentages for the covered years in the Performance Period (e.g.,
one-half ( 1/2) of the sum of the two annual percentages if the applicable
Performance Period is limited to the full years 2006 and 2007). If all of the
Annual Potential Payout Percentages are 0%, then the Limited-Period Final
Potential Payout Percentage will be 0%.

15.34 “Limited-Year Annual Potential Payout Percentage” has the meaning set
forth in the last two paragraphs of the definition of Annual Potential Payout
Percentage in Section 15.3.

15.35 “Peer”. A member of the Peer Group or Annual Peer Group, including PNC, is
sometimes referred to as a “Peer”.

15.36 “Peer Group” or “Annual Peer Group” is defined in Section 15.2.

15.37 “Performance Goal(s).” The Performance Goals (“EPS Growth Performance
Goal” and “ROCE Performance Goal”) are the level of PNC’s EPS Growth and the
level of PNC’s ROCE performance, respectively, relative to the levels of EPS
Growth and ROCE performance, respectively, of the other Peer Group members.

15.38 “Performance measurement date” has the meaning set forth in Section 5.1
and refers to the last day of the relevant performance measurement period.

15.39 “Performance Measure(s).” The Performance Measures are EPS Growth and ROCE
performance, as defined in Section 15.22 and Section 15.50, respectively.

 

-30-



--------------------------------------------------------------------------------

15.40 “Performance Period” means the period during which each corporate
performance criterion of the Performance Units will be measured against the
performance standards established by the Committee pursuant to Section 3.2. The
Performance Period will be the period commencing January 1, 2006 through (and
including) the applicable performance measurement date specified in the
Agreement.

Subject to early termination or limitation where so indicated in the Agreement
by specifying an earlier performance measurement date, the performance
measurement date will be December 31, 2008 and the Performance Period will be
the period commencing January 1, 2006 through (and including) December 31, 2008.

If the Performance Period is terminated early or limited pursuant to the terms
of the Agreement, it is sometimes referred to as the “limited performance
period”. The three full years in the full Performance Period (2006, 2007 and
2008), or, if applicable, the full and partial years in the limited performance
period, are sometimes referred to as “covered years”.

15.41 “Performance Units” means the performance units granted to Grantee in this
Grant in accordance with Article 8 of the Plan and denominated in shares of PNC
common stock.

15.42 “Person” has the meaning given in Section 3(a)(9) of the Exchange Act and
also includes any syndicate or group deemed to be a person under
Section 13(d)(3) of the Exchange Act.

15.43 “Plan” means The PNC Financial Services Group, Inc. 1997 Long-Term
Incentive Award Plan as amended from time to time.

15.44 “PNC” means The PNC Financial Services Group, Inc.

15.45 “Prorate” or “Prorated” means multiplying by a fraction (not to exceed 1)
equal to the following:

If the Agreement specifies “prorating by years”: (a) the number of full years in
the applicable Performance Period, (b) divided by three, which is the number of
years in the full 3-year period from January 1, 2006 through December 31, 2008.

If the Agreement specifies “prorating by quarters”: (a) the number of full
quarters in the applicable Performance Period, (b) divided by twelve, which is
the number of quarters in the full 3-year period from January 1, 2006 through
December 31, 2008.

15.46 “Qualifying Termination in Anticipation of a Change in Control.” Grantee’s
termination of employment with the Corporation will be deemed to have been a
“Qualifying Termination in Anticipation of a Change in Control” for purposes of
the Agreement if Grantee’s employment was terminated (other than by reason of
Grantee’s death) by the Corporation without Cause or by Grantee for Good Reason
and the circumstances of such termination fall within one of the following:

 

  (1) such termination of employment by the Corporation without Cause or by
Grantee for Good Reason occurred after the occurrence of a CIC Triggering Event
but before such triggering event resulted in a Change in Control or a CIC
Failure of such event occurred;

 

-31-



--------------------------------------------------------------------------------

  (2) such termination of employment was (a) by the Corporation without Cause,
and (b) was either (i) at the request of a third party that had taken steps
reasonably calculated to effect a Change in Control or (ii) otherwise arose in
anticipation of a Change in Control, and (c) a CIC Coverage Period commences (by
reason of the occurrence of either a CIC Triggering Event or a Change in
Control) within three (3) months of Grantee’s Termination Date; or

 

  (3) such termination of employment was (a) by Grantee for Good Reason, and
(b) the circumstance or event that constitutes Good Reason either (i) occurred
at the request of a third party that has taken steps reasonably calculated to
effect a Change in Control or (ii) otherwise arose in anticipation of a Change
in Control, and (c) a CIC Coverage Period commences (by reason of the occurrence
of either a CIC Triggering Event or a Change in Control) within three (3) months
of Grantee’s Termination Date.

If Grantee is relying on clause (2) or clause (3) to meet the condition of this
definition, Grantee will have the burden of proving that the requirements of
such clause have been met and the standard of proof to be met by Grantee will be
clear and convincing evidence.

For purposes of clause (2) and clause (3) of this Section 15.46 only, the
definition of Change in Control in Section 15.10 will exclude the proviso in
Section 15.10(a).

15.47 “Retiree”. Grantee is sometimes referred to as a “Retiree” if Grantee
Retires, as defined in Section 15.48.

15.48 “Retires” or “Retirement”. Grantee “Retires” if his or her employment with
the Corporation terminates (a) at any time on or after the first day of the
first month coincident with or next following the date on which Grantee attains
age fifty-five (55) and completes five (5) years of service (as determined in
the same manner as the determination of five years of Vesting Service under the
provisions of The PNC Financial Services Group, Inc. Pension Plan) with the
Corporation and (b) for a reason other than termination by reason of Grantee’s
death or by the Corporation for Cause or, unless the Committee determines
otherwise, termination in connection with a divestiture of assets or of one or
more Subsidiaries. If Grantee “Retires” as defined herein, the termination of
Grantee’s employment with the Corporation is sometimes referred to as
“Retirement”.

 

-32-



--------------------------------------------------------------------------------

15.49 “ROCE” for PNC or another Peer, for purposes of the Agreement for a given
full year period, is calculated, on the basis of publicly-reported financial
information, as the percentage obtained by (1) dividing the annualized net
income of such Peer by average annualized common shareholders’ equity as
adjusted by excluding goodwill, all adjusted as applicable for the cumulative
effects of accounting changes, extraordinary items, discontinued operations, and
merger integration costs, and (2) expressing the resulting amount as a percent,
rounded to the nearest one-hundredth (e.g., 0.00%, with 0.005% being rounded
upward to 0.01%).

Where the Agreement requires a measurement of ROCE with respect to PNC and the
other Peers for a given period that is a partial rather than a full year, ROCE
for purposes of the Agreement will be calculated in the same manner as set forth
above but using net income for such 3, 6 or 9 month period in place of
annualized net income and using average common shareholders’ equity for that
year-to-date period, as adjusted by excluding goodwill, in place of average
annualized common shareholders’ equity excluding goodwill, all on the basis of
publicly-reported financial information and all adjusted as applicable as set
forth above for the cumulative effects of accounting changes, extraordinary
items, discontinued operations, and merger integration costs, and expressed as a
percent, rounded to the nearest one-hundredth (e.g., 0.00%, with 0.005% being
rounded upward to 0.01%).

All of the preceding terms used in this definition of ROCE, other than merger
integration costs, will have the meanings assigned to such terms in accordance
with GAAP. ROCE, as used in the Agreement, will include adjustments for merger
integration costs only where such costs, including with respect to PNC, can be
reasonably determined from publicly-disclosed financial information.

The Committee may, in its discretion, direct management to provide additional
information to the Committee on the impact that other specified adjustments,
applied on a consistent basis to the ROCE of each member of the Peer Group,
would have had on relative ROCE performance, but no such other adjustments will
have the effect of increasing the Calculated Maximum Potential Payout Amount or
the Final Award.

15.50 “ROCE performance” means, for purposes of the Agreement for a given full
year period or shorter 3, 6 or 9 month period, with respect to each of PNC and
each other Annual Peer Group member, the ROCE of each such Peer for such period,
calculated as set forth in Section 15.49.

15.51 “Schedules” mean the Annual Peer Group and Annual Potential Payout
Schedules established by the Committee pursuant to Section 3.2 for 2006, 2007
and 2008.

15.52 “SEC” means the United States Securities and Exchange Commission.

15.53 “Section 409A” means Section 409A of the Internal Revenue Code.

 

-33-



--------------------------------------------------------------------------------

15.54 “Subsidiary” means a corporation, bank, partnership, business trust,
limited liability company, or other form of business organization that is a
consolidated subsidiary of PNC under GAAP.

15.55 “Target Share Units” means the number of share units specified on page 1
of the Agreement as Target Share Units.

15.56 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Subsidiary that ceases to be a
Subsidiary of PNC and Grantee does not continue to be employed by PNC or a
Subsidiary, then for purposes of the Agreement, Grantee’s employment with the
Corporation terminates effective at the time this occurs.

15.57 “Transition Factor” has the meaning set forth in Section 6.2.

16. Grantee Covenants.

16.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 16 and 17 by virtue of receiving this Grant of an award opportunity
(regardless of whether a Final Award is ultimately determined and delivered or
of the size of such Final Award, if any); that such provisions are reasonable
and properly required for the adequate protection of the business of the
Corporation; and that enforcement of such provisions will not prevent Grantee
from earning a living.

16.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 16.2 while employed by the Corporation
and for a period of twelve (12) months after Grantee’s Termination Date
regardless of the reason for such termination of employment.

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any Subsidiary, solicit, call on, do business with, or
actively interfere with PNC’s or any Subsidiary’s relationship with, or attempt
to divert or entice away, any Person that Grantee should reasonably know (i) is
a customer of PNC or any Subsidiary for which PNC or any Subsidiary provides any
services as of the Termination Date, or (ii) was a customer of PNC or any
Subsidiary for which PNC or any Subsidiary provided any services at any time
during the twelve (12) months preceding the Termination Date, or (iii) was, as
of the Termination Date, considering retention of PNC or any Subsidiary to
provide any services.

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any Subsidiary, employ or offer to employ, call on, or actively interfere with
PNC’s or any Subsidiary’s relationship with, or attempt to divert or entice
away, any employee of the Corporation, nor shall Grantee assist any other Person
in such activities.

 

-34-



--------------------------------------------------------------------------------

Notwithstanding the above, if Grantee’s employment with the Corporation is
terminated by the Corporation without Cause or by Grantee with Good Reason and
such Termination Date occurs during a CIC Coverage Period (as defined in
Section 15.xx), then commencing immediately after such Termination Date, the
provisions of subsections (a) and (b) of this Section 16.2 will no longer apply
and will be replaced with the following subsection (c):

(c) No-Hire. Grantee agrees that Grantee shall not, for a period of twelve
(12) months after the Termination Date, employ or offer to employ, solicit,
actively interfere with PNC’s or any PNC affiliate’s relationship with, or
attempt to divert or entice away, any officer of PNC or any PNC affiliate.

16.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
will not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Grantee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.

16.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
Subsidiary or (b) developed with the use of any time, material, facilities or
other resources of PNC or any Subsidiary (“Developments”). Grantee agrees to
assign and hereby does assign to PNC or its designee all of Grantee’s right,
title and interest, including copyrights and patent rights, in and to all
Developments. Grantee shall perform all actions and execute all instruments that
PNC or any Subsidiary shall deem necessary to protect or record PNC’s or its
designee’s interests in the Developments. The obligations of this Section 16.4
shall be performed by Grantee without further compensation and will continue
beyond Grantee’s Termination Date.

17. Enforcement Provisions. Grantee understands and agrees to the following
provisions regarding enforcement of the Agreement.

17.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
federal court for

 

-35-



--------------------------------------------------------------------------------

the Western District of Pennsylvania or in the Court of Common Pleas of
Allegheny County, Pennsylvania. By execution of the Agreement, Grantee and PNC
hereby consent to the exclusive jurisdiction of such courts, and waive any right
to challenge jurisdiction or venue in such courts with regard to any suit,
action, or proceeding under or in connection with the Agreement.

17.2 Equitable Remedies. A breach of the provisions of any of Sections 16.2,
16.3 or 16.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.

17.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 16.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

17.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement will not be deemed a waiver of
such term, covenant or condition, nor will any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

17.5 Severability. The restrictions and obligations imposed by Sections 16.2,
16.3 and 16.4 are separate and severable, and it is the intent of Grantee and
PNC that if any restriction or obligation imposed by any of these provisions is
deemed by a court of competent jurisdiction to be void for any reason
whatsoever, the remaining provisions, restrictions and obligations will remain
valid and binding upon Grantee.

17.6 Reform. In the event any of Sections 16.2, 16.3 and 16.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.

17.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 16.2, 16.3 and 16.4.

17.8 Applicable Law. Notwithstanding anything in the Agreement, PNC will not be
required to comply with any term, covenant or condition of the Agreement if and
to the extent prohibited by law, including but not limited to federal banking
and securities regulations, or as otherwise directed by one or more regulatory
agencies having jurisdiction over PNC or any of its subsidiaries. Further, to
the extent, if any, applicable to Grantee, Grantee agrees to reimburse PNC for
any amounts Grantee may be required

 

-36-



--------------------------------------------------------------------------------

to reimburse PNC or its subsidiaries pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002, and agrees that PNC need not comply with any term,
covenant or condition of the Agreement to the extent that doing so would require
that Grantee reimburse PNC or its subsidiaries for such amounts pursuant to
Section 304 of the Sarbanes-Oxley Act of 2002.

17.9. Compliance with Internal Revenue Code Section 409A. It is the intention of
the parties that the Grant and the Agreement comply with the provisions of
Section 409A to the extent, if any, that such provisions are applicable to the
Agreement, and the Agreement will be administered by PNC in a manner consistent
with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A,
Grantee agrees that PNC may, without the consent of Grantee, modify the
Agreement to the extent and in the manner PNC deems necessary or advisable or
take such other action or actions, including an amendment or action with
retroactive effect, that PNC deems appropriate in order either to preclude any
such payments or benefits from being deemed “deferred compensation” within the
meaning of Section 409A or to provide such payments or benefits in a manner that
complies with the provisions of Section 409A such that they will not be taxable
thereunder.

18. Acceptance of Grant; PNC Right to Cancel; Effectiveness of Agreement.

If Grantee does not accept the Grant by executing and delivering a copy of the
Agreement to PNC, without altering or changing the terms thereof in any way,
within thirty (30) days of receipt by Grantee of a copy of the Agreement, PNC
may, in its sole discretion, withdraw its offer and cancel the Grant at any time
prior to Grantee’s delivery to PNC of a copy of the Agreement executed by
Grantee. Otherwise, upon execution and delivery of the Agreement by both PNC and
Grantee, the Agreement is effective.

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Grant Date.

 

THE PNC FINANCIAL SERVICES GROUP, INC. By:  

 

  Chairman and Chief Executive Officer ATTEST: By:  

 

  Corporate Secretary ACCEPTED AND AGREED TO by GRANTEE

 

Grantee

 

-37-



--------------------------------------------------------------------------------

SCHEDULE I

*    *    *

2006 ANNUAL PEER GROUP

*    *    *

The Peer Group for 2006 will consist of the following members:

BB&T

Bank of New York Company, Inc.

Fifth Third Bancorp

Key Corp.

National City

PNC

Regions Financial Corporation

Sun Trust Banks, Inc.

U.S. Bancorp

Wachovia

Wells Fargo & Company

 

-38-



--------------------------------------------------------------------------------

SCHEDULE II

*    *    *

2006 ANNUAL POTENTIAL PAYOUT SCHEDULE

*    *    *

The Annual Potential Payout Percentage for 2006 (“2006 Annual Potential Payout
Percentage”) will be the average of the 2006 Potential Payout Percentage for EPS
Growth performance and the 2006 Potential Payout Percentage for ROCE
performance, rounded to the nearest one-hundredth percent (e.g., 0.00%, with
0.005% being rounded upward to 0.01%).

If the 2006 Potential Payout Percentage with respect to one of the Performance
Measures is 0% but is a positive number with respect to the other measure, the
2006 Annual Potential Payout Percentage will be the percentage that is one-half
( 1/2) of that positive number. If the 2006 Potential Payout Percentage with
respect to both of the Performance Measures is 0%, the 2006 Annual Potential
Payout Percentage will be 0%.

The 2006 Potential Payout Percentages for EPS Growth and ROCE performance,
respectively, will be determined as follows.

(1) Initial Percentages. The initial 2006 potential payout percentage for each
Performance Measure (EPS Growth and ROCE performance) will be the percentage
that corresponds to PNC’s rank with respect to that measure in the following
chart.

 

Peer Group Position with respect

to EPS Growth

or ROCE Performance

 

Initial Potential Payout

Percentage

Top Performer

  200%

#2

  180%

#3

  160%

#4

  140%

#5

  120%

#6

  100%

#7

  80%

#8

  60%

#9

  40%

#10

  0%

#11

  0%

 

-39-



--------------------------------------------------------------------------------

Peer Group positions in the chart will be determined by calculating the EPS
Growth or ROCE performance, as the case may be, achieved for 2006 by each then
existing member of the 2006 Peer Group and then ranking each such member of the
2006 Peer Group by that performance, with the Peer with the best 2006
performance being ranked the Top Performer, the Peer with the second best 2006
performance being ranked #2, and so on.

The initial potential payout percentages by Peer Group position in the chart
will remain unchanged even if the number of Peers in the Peer Group by the end
of 2006 has been reduced, due, for example, to consolidations, mergers, or other
material corporate reorganizations.

(2) Refinements. If PNC achieves the best 2006 EPS Growth or ROCE performance,
as the case may be, of any of the then existing members of the 2006 Peer Group
(Top Performer ranking), the 2006 Potential Payout Percentage for that
Performance Measure will be 200%, subject to Item (3) below. If PNC’s 2006 EPS
Growth or ROCE performance compared to the 2006 EPS Growth or ROCE performance,
as the case may be, of the other then existing Peers ranks PNC as #10 or lower,
the 2006 Potential Payout Percentage for that Performance Measure will be 0%.

Otherwise, subject to Item (3) below, the 2006 Potential Payout Percentage with
respect to a given Performance Measure will be equal to the following sum ((i)
plus (ii)):

 

  (i) the initial potential payout percentage set forth in the chart for the
Peer ranking immediately below PNC (“Peer B”),

plus

 

  (ii) X%, where X is the number calculated as set forth below, but not more
than 10%.

“X” is the lower of 10% and the following product ((y) times (z)):

 

  (y) the difference between the initial potential payout percentage set forth
in the chart for the Peer ranking immediately above PNC (“Peer A”) and the
initial potential payout percentage set forth in the chart for Peer B,

times

 

  (z) a fraction equal to (a) the difference between PNC’s 2006 EPS Growth or
ROCE performance, as the case may be, and Peer B’s 2006 EPS Growth or ROCE
performance, divided by (b) the difference between Peer A’s 2006 EPS Growth or
ROCE performance, as the case may be, and Peer B’s 2006 EPS Growth or ROCE
performance.

 

-40-



--------------------------------------------------------------------------------

If there is no Peer B by the end of 2006, then the 2006 Potential Payout
Percentage for EPS Growth or ROCE performance, as the case may be, will be the
same as the initial potential payout percentage set forth in the chart for PNC’s
ranking.

(3) Committee Negative Discretion. Once the initial potential payout percentage
for PNC’s 2006 performance for each performance measure has been determined by
reference to the chart in accordance with Item (1) above and has been refined by
those adjustments, if any, specified in Item (2), the Committee may, in its
discretion, decide to reduce either or both of those percentages but may not
increase them.

 

-41-



--------------------------------------------------------------------------------

2006 Performance Unit Incentive Award Opportunity Grant

Performance Period: January 1, 2006—December 31, 2008 (3 Years)

Performance Goals: Annual Levels of Financial Returns from Investing and
Proprietary Trading

Activities Achieved by PNC’s A&L Unit Relative to Benchmark

100% Vests on Final Award

THE PNC FINANCIAL SERVICES GROUP, INC.

1997 LONG-TERM INCENTIVE AWARD PLAN

*    *    *

2006 PERFORMANCE UNIT AGREEMENT

*    *    *

 

GRANTEE:   

 

      GRANT DATE:                    , 2006       TARGET SHARE UNITS:   
             share units      

1. Definitions. Certain terms used in this 2006 Performance Unit Agreement
(“Agreement”) are defined in Section 14 or elsewhere in the Agreement.

2. Performance Unit Grant. Pursuant to Article 8 of the Plan (as defined in
Section 14.37), The PNC Financial Services Group, Inc. (“PNC”) grants to the
grantee named above (“Grantee” and “Grant”) an incentive award opportunity of
share-denominated Performance Units (as defined in Section 14.35) with the
number of target share units set forth above (“Target Share Units”). The Grant
is subject to the corporate performance conditions, employment conditions, and
other terms and conditions of this Agreement and to the Plan, to final award
determination, and to Grantee’s acceptance of the Grant in accordance with
Section 17. Payment of any Final Award (as defined herein) authorized pursuant
to the Agreement will be made in cash in an amount equal to the number of share
units denominated in the Final Award multiplied by the per share price of PNC
common stock on the award date (sometimes referred to in the Agreement as
payment in “cash share-equivalents”).

In general, the Grant is an opportunity for Grantee to receive, at the end of
the applicable performance period, an award in cash share-equivalents based on
the degree to which the corporate performance goals specified in the Agreement
for PNC’s Asset & Liability Unit (“A&L Unit”) have been achieved, as determined
by the Committee (defined in Section 14.15) and subject to its negative
discretion, or otherwise in accordance with the terms of the Agreement, provided
that Grantee satisfies the employment conditions specified in the Agreement (or
qualifies for a specified exception and is deemed to have satisfied those
employment conditions) and the other conditions of the Agreement are met.

 

-42-



--------------------------------------------------------------------------------

The potential maximum award payout that Grantee will be eligible to receive will
be denominated in share units and will be expressed as a percentage of the
Target Share Units set forth on page 1 of the Agreement. The potential maximum
award payout percentage will be determined by the level of financial returns
from investing and proprietary trading activities that the A&L Unit achieves
relative to benchmark performance (in basis points) for each of the three years
in the overall performance period and by the potential award payout schedule
established by the Committee, giving equal weight to each of the three covered
years, subject to certain limitations or adjustments if there is an early
termination or limitation of the performance measurement period (e.g., if
Grantee dies or has a qualifying retirement or if there is a Change in Control,
as defined herein, during a performance measurement period).

Absent a Change in Control, the Committee will determine the Final Award, if
any, that Grantee receives within this calculated maximum potential payout
amount, generally in early 2009 (or early in 2007 or 2008 in the event of
Grantee’s death prior to that time). The Committee may adjust the Final Award
downward, but not upward, from this calculated performance-based amount. This
potential award payout amount could be as high as 200% of the Target Share Units
for A&L Unit performance significantly above the applicable benchmark index as
specified by the Agreement for each year of the three-year performance period
and if Grantee remains an employee of the Corporation throughout the full
three-year performance period, or it could be zero if the A&L Unit fails to
achieve a level of performance above the threshold level specified in the
Agreement for at least one of the covered years.

Any Final Award payout authorized pursuant to this Grant will be paid in cash
share-equivalents. The Grant must still be outstanding at the time Final Award
determinations are made for Grantee to be eligible to receive an award, and
Final Awards and payment are subject to the terms and conditions set forth in
the Agreement and to the Plan.

The Agreement also provides a formula for calculation of the Final Award in the
event of a Change in Control of PNC and for the form and timing of payment of
any such award.

3. Corporate Performance Conditions. The Grant will be subject to the following
corporate performance conditions.

3.1 Performance Goals. The corporate Performance Goals are the levels of
financial returns from investing and proprietary trading activities achieved by
the A&L Unit relative to the applicable Benchmark Performance Index, as defined
in Section 14.5. This performance is measured annually for each year (or shorter
partial-year period where required by the Agreement) in the Performance Period.

 

-43-



--------------------------------------------------------------------------------

3.2 Annual Benchmark Performance Index and Annual Potential Payout Schedule. The
Committee has determined that the Benchmark Performance Index for each year (or
shorter partial-year period where required by the Agreement) in the Performance
Period will be the same benchmark performance index that PNC uses internally to
evaluate the investment performance of the A&L Unit as in effect as of March 30
of that year, so that, for example, 2006 performance will be compared to PNC’s
internal performance benchmark index for the A&L Unit in effect on March 30,
2006, 2007 performance will be compared to the performance benchmark index for
the A&L Unit in effect on March 30, 2007, etc.

The Annual Potential Payout Schedule as established by the Committee is set
forth in Schedule I of this Agreement and will apply to each year and/or shorter
partial-year period where required by the Agreement in the Performance Period.

3.3 Calculation of Applicable Annual Potential Payout Percentages. After the end
of each year of the Performance Period, PNC will: (1) determine the level of
financial returns from investing and proprietary trading activities achieved by
the A&L Unit for the applicable period and the comparison in basis points of
such performance to the applicable Benchmark Performance Index; and
(2) calculate the Annual Potential Payout Percentage, as defined in
Section 14.2, achieved by the A&L Unit for that year in accordance with the
Annual Potential Payout Schedule set forth in Schedule I. Such results will be
presented to the Committee.

Where the Agreement requires the calculation of an Annual Potential Payout
Percentage for a given period that is less than a full year (e.g., upon certain
qualifying terminations or Change in Control), PNC will determine the level of
financial returns from investing and proprietary trading activities achieved by
the A&L Unit relative to benchmark for that limited period and the Limited-Year
Annual Potential Payout Percentage for that limited period as so required by the
Agreement.

4. Grantee Service Requirement and Limitation of Potential Award; Early
Termination of Grant. The Grant will be subject to the following employment
conditions.

4.1 Eligibility for an Award; Employment Conditions and Early Termination of
Grant. Grantee will not be eligible to receive a Final Award unless the Grant
remains outstanding on the Committee-determined Award Date (as defined in
Section 14.4) or as of the end of the day immediately preceding the day on which
a Change in Control occurs, if earlier.

The Grant will automatically terminate on Grantee’s Termination Date (as defined
in Section 14.47) unless an exception is available as set forth in Section 4.2,
Section 4.3, Section 4.4 or Section 4.5. Where one or more of the conditions to
an exception are post-employment conditions, the Grant will terminate upon the
failure of any of those conditions.

 

-44-



--------------------------------------------------------------------------------

In the event that Grantee’s employment is terminated by the Corporation for
Cause (as defined in Section 14.8), the Grant will automatically terminate on
Grantee’s Termination Date whether or not the termination might otherwise have
qualified for an exception as a retirement or a disability termination pursuant
to Section 4.3 or Section 4.4.

In the limited circumstances where the Grant remains outstanding notwithstanding
Grantee’s termination of employment with the Corporation, Grantee will be
eligible for consideration for an award, subject to limitation as set forth in
the applicable section of the Agreement. Said award, if any, will be determined
and payable at the same time that such an award would have been determined and
payable had Grantee remained a Corporation employee, except that in the case of
death, the determination and payment of any award may be accelerated if so
indicated in accordance with the applicable section of the Agreement.

Any award that the Committee may determine to make after Grantee’s death will be
delivered to the executor or administrator of Grantee’s estate or to Grantee’s
other legal representative, as determined in good faith by the Committee.

Notwithstanding anything in Section 4 or Section 5 to the contrary, if a Change
in Control (as defined in Section 14.10) occurs prior to the time the Committee
determines Final Awards pursuant to Section 5.2 (that is, prior to the
Committee-determined Award Date), awards will be determined in accordance with
Section 6.

4.2 Death While an Employee. If Grantee dies while an employee of the
Corporation and prior to the Committee-determined Award Date, the Grant will
remain outstanding and Grantee will be eligible for consideration for a prorated
award calculated in accordance with Section 5.1(b), with an applicable
performance measurement date (as defined in Section 5.1) of the earlier of the
last day of the year in which the death occurred and December 31, 2008, payable
in accordance with Section 7.

Any such award will be subject to Committee determination pursuant to
Section 5.2, and may be reduced by the Committee in the exercise of its negative
discretion unless such determination occurs during a CIC Coverage Period (as
defined in Section 14.11).

In the event that a Change in Control occurs prior to a Committee-determined
Award Date, an award will be deemed to be made pursuant to Section 6, calculated
as specified in Section 6.1(b).

4.3 Qualifying Retirement. If Grantee Retires (as defined in Section 14.42)
prior to the Committee-determined Award Date and the termination of employment
is not also a termination by the Corporation for Cause, the Grant will remain
outstanding post-employment; provided, however, that the Committee may terminate
the Grant at any time prior to the Award Date, other than during a CIC Coverage
Period, upon determination that Grantee has engaged in Detrimental Conduct (as
defined in Section 14.18). If Grantee is Disabled (as defined in Section 14.19)
at the time of Retirement and Section 4.4 is also applicable to Grantee, that
subsection will govern rather than this Section 4.3.

 

-45-



--------------------------------------------------------------------------------

Provided that the Grant is still outstanding at that time, Grantee will be
eligible for consideration for a prorated award at the time that such an award
would have been determined and payable had Grantee remained a Corporation
employee, calculated in accordance with Section 5.1(c) with a performance
measurement date of the last day of the last full quarter completed on or prior
to Grantee’s Retirement date, payable in accordance with Section 7.

Any such award will be subject to Committee determination pursuant to
Section 5.2, and may be reduced by the Committee in the exercise of its negative
discretion unless such determination occurs during a CIC Coverage Period.

If Grantee dies after a qualifying Retirement but before the time set forth
above for consideration of an award and provided that the Grant is still
outstanding at the time of Grantee’s death, the Committee will consider an award
for Grantee and make an award determination and any such award will be paid
during the year immediately following the year in which Grantee’s death occurs,
if the death occurs on or prior to December 31, 2008, or in 2009 if the death
occurs in 2009 but prior to the Award Date.

In the event that a Change in Control occurs prior to a Committee-determined
Award Date, an award will be deemed to be made pursuant to Section 6, calculated
as specified in Section 6.1(c).

4.4 Qualifying Disability Termination. If Grantee’s employment with the
Corporation is terminated by reason of Disability (as defined in Section 14.19)
prior to the Committee-determined Award Date, and the termination of employment
is not also a termination by the Corporation for Cause, the Grant will remain
outstanding post-employment; provided, however, that the Committee may terminate
the Grant at any time prior to the Award Date, other than during a CIC Coverage
Period, upon determination that Grantee has engaged in Detrimental Conduct (as
defined in Section 14.18).

Provided that the Grant is still outstanding at that time, Grantee will be
eligible for consideration for a full award at the time that such an award would
have been determined and payable had Grantee remained a Corporation employee,
calculated in accordance with Section 5.1(d), payable in accordance with
Section 7.

Any such award will be subject to Committee determination pursuant to
Section 5.2, and may be reduced by the Committee in the exercise of its negative
discretion unless such determination occurs during a CIC Coverage Period.
Although Grantee will be eligible for consideration for a full award (Standard
Payout Calculation) at the scheduled time, it is anticipated that the Committee
will take into account the timing and circumstances of the disability when
deciding whether and the extent to which to exercise its negative discretion.

 

-46-



--------------------------------------------------------------------------------

If Grantee dies after a qualifying disability termination but before the time
set forth above for consideration of an award and provided that the Grant is
still outstanding at the time of Grantee’s death, the Committee will consider an
award for Grantee and make an award determination and any such award will be
paid during the year immediately following the year in which Grantee’s death
occurs, if the death occurs on or prior to December 31, 2008, or in 2009 if the
death occurs in 2009 but prior to the Award Date; provided, however, that the
maximum award that may be awarded in these circumstances is the award that could
have been authorized had Grantee died while an employee of the Corporation.

In the event that a Change in Control occurs prior to a Committee-determined
Award Date, an award will be deemed to be made pursuant to Section 6, calculated
as specified in Section 6.1(d).

4.5 Qualifying Termination in Anticipation of a Change in Control. If Grantee’s
termination of employment satisfies the conditions set forth in Section 14.40
such that it is a Qualifying Termination in Anticipation of a Change in Control,
then the Grant will remain outstanding notwithstanding Grantee’s termination of
employment with the Corporation and the Grant will not be subject to termination
by the Committee for Detrimental Conduct.

To the extent that the conditions set forth in Section 14.40 are conditions that
must be satisfied during a stated post-employment period, the Grant will remain
outstanding during that period until it is determined that such conditions
either have or have not been satisfied. If the conditions are not satisfied, the
Grant will terminate unless Grantee meets one of the other exceptions set forth
in this Section 4.

If all of the conditions set forth in Section 14.40 are satisfied, Grantee will
be eligible for consideration for an award pursuant to Section 5.2, calculated
in accordance with Section 5.1(e), or will receive an award pursuant to
Section 6, calculated as specified in Section 6.1(e), as applicable.

If Grantee dies after a Qualifying Termination in Anticipation of a Change in
Control but prior to the time the Committee makes an award determination
pursuant to Section 5.2 or a Change-in-Control-determined Award Date, Grantee
will be eligible for Committee consideration of an award of the greater of the
award Grantee could have received had he or she died while an employee of the
Corporation or an award determined as set forth in Section 5.1(e). If a Change
in Control occurs prior to a Committee-determined Award date, Grantee will be
deemed to receive an award in accordance with Section 6.

 

-47-



--------------------------------------------------------------------------------

5. Certification of Performance Results; Calculation of Maximum Potential Payout
Amount; and Final Award Determination.

5.1 Certification of Attainment of Performance Goals; Calculation of Final
Potential Payout Percentage and Calculated Maximum Potential Payout Amount. As
soon as practicable after December 31, 2008, or after the earlier relevant date
if the applicable performance measurement date and potential award date are
earlier under the circumstances, PNC will present information to the Committee
concerning the following: (1) the levels of financial returns from investing and
proprietary trading activities achieved by the A&L Unit for each of the
applicable full and partial years for which performance is being measured under
the circumstances, and the comparison, in basis points, of such performance to
applicable Benchmark Performance Index for each such period; (2) the Annual
Potential Payout Percentages determined in accordance with Schedule I for such
full and partial years on the basis of the performance achieved by the A&L Unit
compared to applicable benchmark for such periods; and (3) the Final Potential
Payout Percentage.

Subsections (a), (b), (c), (d) and (e) below set forth additional criteria for
the certifications and calculations to be made pursuant to this Section 5.1
under varying circumstances. The last day of the applicable performance
measurement period is sometimes referred to as the “performance measurement
date.” The time when the certification, calculation and Final Award
determination process takes place is sometimes referred to as the “scheduled
award determination period,” and the date when a Final Award, if any, is
determined and made by the Committee is referred to as the “Committee-determined
Award Date” (as set forth in Section 14.4).

Notwithstanding anything in this Section 5 to the contrary, if a Change in
Control has occurred, Section 6 will apply.

(a) Non-Exceptional Circumstances – Standard Payout Calculation. Provided that
Grantee remains an employee of the Corporation and the Grant remains outstanding
such that Grantee remains eligible for consideration for an award, and that a
Change in Control has not occurred, the Performance Period will run through
December 31, 2008 and the process of certification of the attainment of
Performance Goals, calculation of Final Potential Payout Percentage and
Calculated Maximum Potential Payout Amount, and determination of the Final
Award, if any, will occur in early 2009.

Under the circumstances set forth in this subsection (a) above (“non-exceptional
circumstances”), PNC will present information to the Committee for purposes of
this Section 5.1 on the following basis:

(i) the applicable performance measurement date will be December 31, 2008;

(ii) the applicable Performance Period will consist of the full years 2006, 2007
and 2008;

 

-48-



--------------------------------------------------------------------------------

(iii) the applicable Final Potential Payout Percentage will be the percentage
that is the average of the Annual Potential Payout Percentages for 2006, 2007
and 2008, but in no event greater than 200%;

(iv) the applicable Calculated Maximum Potential Payout Amount will be the
number of share units equal to the Final Potential Payout Percentage of the
Target Share Units; and

(v) the scheduled award determination period will occur in early 2009.

(b) Death While an Employee. In the event that Grantee dies while an employee of
the Corporation and prior to the regularly scheduled award date for
non-exceptional circumstances in early 2009 and the Grant remains outstanding
pursuant to Section 4.2, PNC will present information to the Committee for
purposes of this Section 5.1 on the following basis:

(i) the applicable performance measurement date will be the earlier of the last
day of the year in which the death occurred and December 31, 2008;

(ii) the applicable Performance Period will be the period commencing on
January 1, 2006 and ending on the applicable performance measurement date, and
will consist of the one, two or three full years, as the case may be, in that
period;

(iii) the applicable Final Potential Payout Percentage will be the percentage
that is the average of the Annual Potential Payout Percentages for the full
years in the applicable Performance Period, but in no event greater than 200%;

(iv) the applicable Calculated Maximum Potential Payout Amount will be the
number of share units equal to (x) the applicable Final Potential Payout
Percentage of the Target Share Units, then (y) prorated (as defined in
Section 14.39) based on the number of full years in the applicable Performance
Period, including the year of death if prior to 2009; and

(v) the scheduled award determination period will occur during the year
immediately following the year in which Grantee died (i.e., early in 2007, 2008,
or 2009, as the case may be) unless Grantee dies after December 31, 2008 but
prior to the Award Date, in which case the scheduled award determination period
will occur in 2009.

(c) Retirement. In the event that Grantee Retires prior to the regularly
scheduled award date for non-exceptional circumstances in early 2009 but Grantee
has met the conditions for a qualifying retirement termination set forth in
Section 4.3 and the Grant has not been terminated by the Committee prior to the
Award Date pursuant to Section 4.3 for Detrimental Conduct and remains
outstanding, PNC will present information to the Committee for purposes of this
Section 5.1 on the following basis:

(i) the applicable performance measurement date will be the last day of the last
full quarter completed prior to Grantee’s Retirement date or, if the Retirement
date is a quarter-end date, that quarter-end date, but in no event later than
December 31, 2008;

 

-49-



--------------------------------------------------------------------------------

(ii) the applicable limited Performance Period will be the period commencing on
January 1, 2006 and ending on the applicable performance measurement date, and
will consist of the full and partial years in that period;

(iii) the applicable Final Potential Payout Percentage will be a Limited-Period
Final Potential Payout Percentage and will be the percentage that is the
weighted average of the Annual Potential Payout Percentages for the full years,
if any, and the Limited-Year Annual Potential Payout Percentage for the partial
year, if any, in the applicable Performance Period, calculated as set forth in
Section 14.30;

(iv) the applicable Calculated Maximum Potential Payout Amount will be the
number of share units equal to (x) the applicable Limited-Period Final Potential
Payout Percentage of the Target Share Units, then (y) prorated (as defined in
Section 14.39) based on the number of full quarters in the applicable limited
Performance Period (i.e., in the period from January 1, 2006 through the
applicable performance measurement date); and

(v) the scheduled award determination period will occur in early 2009 as
provided in Section 7.1, unless Grantee dies after Retirement but before the
beginning of 2008, in which case the scheduled award determination period will
occur in early 2007 (if the death occurred in 2006) or early 2008 (if the death
occurred in 2007), as the case may be.

In the event that Grantee is Disabled at the time of Retirement and Section 4.4
is also applicable to Grantee, then Section 5.1(d) will govern rather than this
Section 5.1(c).

(d) Disability. In the event that Grantee becomes Disabled prior to the
regularly scheduled award date for non-exceptional circumstances in early 2009
but Grantee has met the conditions for a qualifying disability termination set
forth in Section 4.4 and the Grant has not been terminated by the Committee
prior to the Award Date pursuant to Section 4.4 for Detrimental Conduct and
remains outstanding, PNC will present information to the Committee for purposes
of this Section 5.1 on the same basis as that set forth in Section 5.1(a),
together with such information as the Committee may request concerning the
timing and circumstances of the disability.

The scheduled award determination period will occur in early 2009, unless
Grantee dies after a qualifying disability termination but before the beginning
of 2008, in which case the scheduled award determination period will occur in
early 2007 (if the death occurred in 2006) or early 2008 (if the death occurred
in 2007), as the case may be, and in any event, the maximum award that may be
approved will be the maximum that could have been awarded had Grantee died while
an employee of the Corporation.

(e) Termination in Anticipation of a Change in Control. In the event that
Grantee ceases to be an employee of the Corporation prior to the regularly
scheduled award date for non-exceptional circumstances in early 2009 but Grantee
has met the conditions for a Qualifying Termination in Anticipation of a Change
in Control set forth in Section 4.5 and the Grant remains outstanding, but a
Change in Control has not yet occurred, then:

(1) If a CIC Triggering Event (as defined in Section 14.14) has occurred and has
not yet failed (as CIC Failure is defined herein) such that a Change in Control
transaction is pending at the regularly scheduled award date, the Grant will
remain outstanding and Grantee will be eligible to receive an award pursuant to
Section 5.2 on the same basis as that set forth in Section 5.1(c) for a
qualifying Retiree and the Committee will have no discretion to reduce the size
of such award; and

 

-50-



--------------------------------------------------------------------------------

(2) If the CIC Triggering Event fails prior to the regularly scheduled award
date (as CIC Failure is defined in Section 14.12), the Grant will remain
outstanding and the Committee will have discretion to authorize an award,
pursuant to Section 5.2, to Grantee up to a maximum permitted award calculated
on the same basis as that set forth in Section 5.1(c) for a qualifying Retiree,
but the Committee will also have discretion to reduce the award as set forth in
Section 5.2(b).

If Grantee dies after a Qualifying Termination in Anticipation of a Change in
Control but prior to the time the Committee makes an award determination
pursuant to Section 5.2 or a Change-in-Control-determined Award Date, Grantee
will be eligible for an award of the greater of the award Grantee could have
received had he or she died while an employee of the Corporation or an award
determined as set forth above in this Section 5.1(e).

If a Change in Control occurs prior to a Committee-determined Award Date,
Grantee will be deemed to receive an award in accordance with Section 6.

5.2 Final Award Determinations by Committee.

(a) Subject to the last sentence in this paragraph, provided that the Grant is
still outstanding, that Grantee is either still an employee of the Corporation
or qualifies for an exception to the employment condition pursuant to
Section 4.2, 4.3, 4.4 or 4.5, and that the Final Potential Payout Percentage is
greater than zero, the Committee will have the authority to award to Grantee
(“award”) as a Final Award such share-denominated amount as may be determined by
the Committee. The Final Award may not exceed the applicable Calculated Maximum
Potential Payout Amount, as determined in accordance with Section 5.1, and is
subject to the exercise of negative discretion by the Committee pursuant to
Section 5.2(b), if applicable. The Committee will not have authority to exercise
negative discretion if a CIC Coverage Period has commenced and has not yet
ended. If there has been a Change in Control, the Committee’s authority is
subject to Section 6.

The date on which the Committee makes its determination as to whether or not it
will authorize an award and, if so, the size of the Final Award, if any, it
authorizes within the Calculated Maximum Potential Payout Amount determined
pursuant to the Agreement is sometimes referred to in the Agreement as the
Committee-determined Award Date.

 

-51-



--------------------------------------------------------------------------------

Payment of the Final Award, if any, will be made in cash in accordance with
Section 7. If Grantee dies after a Final Award is determined but before payment
is made, payment of the Final Award will be made to Grantee’s legal
representative in accordance with Section 9.

(b) Except during a CIC Coverage Period or after the occurrence of a Change in
Control, the Committee may exercise negative discretion with respect to the
Grant and may determine, in light of such Corporation or individual performance
or other factors as the Committee may deem appropriate, that notwithstanding the
levels of financial returns from investing and proprietary trading activities
achieved by the A&L Unit relative to benchmark, the Committee will not award
Grantee the full Calculated Maximum Potential Payout Amount that the Committee
is authorized to award pursuant to Section 5.2(a), or any of such amount.

It is anticipated that the Committee will take into account such factors as
absolute A&L Unit financial performance, absolute proprietary trading results,
adherence to risk parameters, and Grantee’s contributions to the success of
other PNC businesses when deciding whether and the extent to which to exercise
its negative discretion.

If the Committee so determines to exercise its negative discretion pursuant to
this Section 5.2(b), the Final Award, if any, will be reduced accordingly;
provided, however, that the Committee may not exercise such negative discretion
upon or after the occurrence of a Change in Control (or during the period after
the occurrence of a CIC Triggering Event but before such triggering event
results in a Change in Control or a CIC Failure of such event occurs).

(c) If a Change in Control occurs prior to the Committee-determined Award Date,
the Final Award will be determined in accordance with Section 6 rather than
being determined by the Committee under Section 5.2 and will not be subject to
the Committee’s negative discretion.

6. Change in Control Prior to a Committee-Determined Award Date.

6.1 Final Award Calculation.

Notwithstanding anything in the Agreement to the contrary, upon the occurrence
of a Change in Control at any time prior to a Committee-determined Award Date
pursuant to Section 5.2, (i) the Performance Period, if not already ended, will
be limited and will end and (ii) Grantee will be deemed to have been awarded a
Final Award in an amount determined as set forth in this Section 6, payable to
Grantee or Grantee’s legal representative at the time and in the manner set
forth in Section 7, provided that the Grant is outstanding as of the end of the
day immediately preceding the day on which the Change in Control occurs and has
not already terminated or been terminated in accordance with the terms of
Section 4 of the Agreement.

 

-52-



--------------------------------------------------------------------------------

If this Section 6 is applicable and a Final Award is deemed to be awarded
pursuant to Section 6, the day the Change in Control occurs will be considered
the Award Date for purposes of the Agreement. This date is sometimes referred to
in the Agreement as the Change-in-Control-determined Award Date (as set forth in
Section 14.4).

(a) Standard CIC Payout Calculation. Provided that Grantee is an employee of the
Corporation and the Grant is outstanding as of the end of the day immediately
preceding the day on which the Change in Control occurs such that Grantee
remains eligible for an award, Grantee’s Final Award will be determined as
follows:

(i) the applicable performance measurement date will be the last day of the last
full quarter completed prior to the day the Change in Control occurs, or, if the
Change in Control occurs on a quarter-end date, the day the Change in Control
occurs, but in no event later than December 31, 2008;

(ii) the applicable Performance Period will be the period commencing on
January 1, 2006 and ending on the applicable performance measurement date, and
will consist of the full and partial years in that period;

(iii) the applicable Final Potential Payout Percentage will be the “CIC Payout
Percentage”, which will be (A) or (B) below, as applicable, (but in no event
greater than 200%):

(A) if the Change in Control occurs prior to December 31, 2008, such that the
Performance Period is less than three full years, the CIC Payout Percentage will
be the higher of (1) 100% and (2) a Limited-Period Final Potential Payout
Percentage (calculated as set forth in Section 14.30) of the percentage that is
the weighted average of the Annual Potential Payout Percentages for the full
years, if any, and the Limited-Year Annual Potential Payout Percentage for the
partial year, if any, in the applicable limited Performance Period; and

(B) if the Change in Control occurs on or after December 31, 2008, the CIC
Payout Percentage will be the average of the Annual Potential Payout Percentages
for the full years 2006, 2007 and 2008;

(iv) the applicable Final Award amount will be the number of share units equal
to (x) the CIC Payout Percentage of the Target Share Units, then (y) prorated
(as defined in Section 14.39) based on the number of full quarters in the
applicable limited Performance Period (i.e., in the period from January 1, 2006
through the applicable performance measurement date); and

(v) the scheduled award determination period will occur as soon as practicable
after the occurrence of the Change in Control.

If Grantee dies after the Change in Control occurs, Grantee’s Final Award
determined pursuant to this Section 6.1(a) will be payable to Grantee’s legal
representative in accordance with Section 9.

 

-53-



--------------------------------------------------------------------------------

(b) Death. In the event the Grantee died while an employee of the Corporation
and qualified for consideration for an award pursuant to Section 4.2 but the
Committee had not yet made an award determination (either to award a specified
amount or not to authorize any award) with respect to Grantee at the time the
Change in Control occurs such that Grantee remains eligible for an award,
Grantee’s Final Award (payable to Grantee’s legal representative in accordance
with Section 9) will be in the amount of the lesser of:

(1) the Calculated Maximum Potential Payout Amount determined in the same manner
as set forth in Section 5.1(b) but with no Committee discretion to reduce the
amount of the award; and

(2) the award that would have been payable pursuant to the calculations set
forth in Section 6.1(a) had Grantee not died but had been an employee of the
Corporation as of the end of day immediately preceding the day the Change in
Control occurred.

The scheduled award determination period will occur as soon as practicable after
the occurrence of the Change in Control.

If Grantee died while an employee of the Corporation and a Final Award
determination was made by the Committee pursuant to Section 5.2 prior to the
Change in Control, no further or different award determination will be made
pursuant to this Section 6.1.

(c) Qualifying Retirement. In the event that Grantee Retired prior to the day
the Change in Control occurs but Grantee has met the conditions for a qualifying
retirement termination set forth in Section 4.3 and the Grant is outstanding as
of the end of the day immediately preceding the day on which the Change in
Control occurs such that Grantee remains eligible for an award, Grantee’s Final
Award will be in the amount of the lesser of:

(1) the Calculated Maximum Potential Payout Amount determined in the same manner
as set forth in Section 5.1(c) but with no Committee discretion to reduce the
amount of the award; and

(2) the award that would have been payable pursuant to the calculations set
forth in Section 6.1(a) had Grantee not Retired but had been an employee of the
Corporation as of the end of the day immediately preceding the day the Change in
Control occurred.

The scheduled award determination period will occur as soon as practicable after
the occurrence of the Change in Control.

If Grantee died while a qualified Retiree and a Final Award determination was
made by the Committee pursuant to Section 5.2 prior to the Change in Control, no
further

 

-54-



--------------------------------------------------------------------------------

or different award determination will be made pursuant to this Section 6.1. If
no such Final Award determination was made prior to the Change in Control,
Grantee’s Final Award determined pursuant to this Section 6.1(c) will be payable
to Grantee’s legal representative in accordance with Section 9.

(d) Disability. In the event that Grantee became Disabled and Grantee’s
employment terminated prior to the day the Change in Control occurs but Grantee
has met the conditions for a qualifying disability termination set forth in
Section 4.4 and the Grant is outstanding as of the end of the day immediately
preceding the day on which the Change in Control occurs such that Grantee
remains eligible for an award, Grantee’s Final Award will be in the amount of
the award that would have been payable pursuant to the calculations set forth in
Section 6.1(a) had Grantee still been an employee of the Corporation as of the
end of the day immediately preceding the day the Change in Control occurred. The
scheduled award determination period will occur as soon as practicable after the
occurrence of the Change in Control.

If Grantee died while qualified to receive an award and a Final Award
determination was made by the Committee pursuant to Section 5.2 prior to the
Change in Control, no further or different award determination will be made
pursuant to this Section 6.1. If no such Final Award determination was made
prior to the Change in Control, Grantee’s Final Award (payable to Grantee’s
legal representative in accordance with Section 9) will be the lesser of (i) an
award determined in accordance with Section 6.1(a) as if Grantee had been an
employee of the Corporation as of the end of the day immediately preceding the
day the change in control occurred, and (ii) an award determined in accordance
with Section 6.1(b) as if Grantee had died while an employee of the Corporation.

(e) Qualifying Termination in Anticipation of a Change in Control. In the event
that Grantee’s termination of employment satisfies all of the conditions set
forth in Section 4.5 and Section 14.40 for a qualifying termination in
anticipation of a change in control such that the Grant is outstanding at the
time the Change in Control occurs and Grantee remains eligible for an award,
Grantee will receive a Final Award on the following basis, as applicable:

(1) If the Change in Control occurs within three (3) months of Grantee’s
Termination Date, Grantee will receive a Final Award on the same basis as a
continuing employee of the Corporation as set forth in Section 6.1(a); and

(2) If the Change in Control occurs more than three (3) months after Grantee’s
Termination Date but the Grant is outstanding because Grantee’s termination of
employment qualifies under Section 4.5 and Section 14.40 by, among other
conditions, having occurred after or within three months prior to a CIC
Triggering Event, Grantee will receive a Final Award on the same basis as a
qualifying Retiree, as set forth in Section 6.1(c).

If Grantee died while qualified to receive an award and a Final Award
determination was made by the Committee pursuant to Section 5.2 prior to the
Change in

 

-55-



--------------------------------------------------------------------------------

Control, no further or different award determination will be made pursuant to
this Section 6.1. If no such Final Award determination was made prior to the
Change in Control, Grantee’s Final Award (payable to Grantee’s legal
representative in accordance with Section 9) will be in the same amount as the
Final Award that would have been paid to Grantee pursuant to this Section 6.1(e)
had Grantee still been alive on the Change-in-Control-determined Award Date.

6.2 No Committee Discretion. The Committee may not exercise any negative
discretion pursuant to Section 5.2(b) or otherwise exercise discretion pursuant
to the Agreement in any way that would serve to reduce an award deemed to be
made to Grantee pursuant to this Section 6.

6.3 CIC Severance Agreement Coordination. Unless otherwise provided by specific
reference to this Agreement, in the event that Grantee is entitled to a
severance payment from the Corporation pursuant to a change in control severance
agreement, this Grant will not be considered an incentive share award or grant
for purposes of that agreement.

7. Payment of Final Award; Termination of Grant as to Any Unawarded Share Units.

7.1 Payment of Final Awards Determined by Committee. Payment of any Final Award
determined by the Committee pursuant to Section 5.2 will be made in cash in an
amount equal to the number of share units denominated in the Final Award
multiplied by the Fair Market Value (as defined in Section 14.21) of a share of
PNC common stock on the Award Date or as otherwise provided in Section 8, if
applicable, subject to the payment of applicable withholding taxes as set forth
in Section 10.

Determination of eligibility for an award, calculation of the maximum permitted
award amount, and a decision by the Committee on whether or not to authorize an
award and, if so, the size of such Final Award (the “scheduled award
determination process”) and then payment of any such Final Award will all
generally occur in the first quarter of 2009 or as soon thereafter as
practicable after the final data necessary for the Committee to make its award
determination is available. In general, it is expected that the Award Date will
occur in 2009 and no later than the end of the second quarter of that year, and
that payment of a Final Award, if any, will be made as soon as practicable after
the Award Date, provided that in no event will payment occur later than
March 15, 2010 other than in unusual circumstances where a further delay
thereafter would be permitted under Section 409A of the Internal Revenue Code,
and if such a delay is permissible, as soon as practicable within such limits.

In the event of Grantee’s death prior to the Award Date where Grantee has
satisfied all of the conditions of Section 4.2, 4.3, 4.4 or 4.5 of the Agreement
and otherwise meets all applicable criteria as set forth in the Agreement for
consideration for an award, (a) the scheduled award determination process will
occur at the same time and in the same manner that such process would have
occurred had Grantee remained an employee of the Corporation, provided that if
the death occurs prior to 2008, the

 

-56-



--------------------------------------------------------------------------------

scheduled award determination process will occur in the calendar year
immediately following Grantee’s death, and (b) payment of a Final Award, if any,
will be made during the calendar year immediately following the year in which
Grantee died if the death occurs on or prior to December 31, 2008, or in 2009 if
Grantee dies in 2009, provided that in no event will payment occur later than
December 31st of the calendar year so specified as the year for payment other
than in unusual circumstances where a further delay thereafter would be
permitted under Section 409A of the Internal Revenue Code, and if such a delay
is permissible, as soon as practicable within such limits.

Otherwise, in the event that Grantee is no longer employed by the Corporation
but has satisfied all of the conditions of Section 4.3, 4.4 or 4.5 of the
Agreement and otherwise meets all applicable criteria as set forth in the
Agreement for consideration for an award, (a) the scheduled award determination
process will occur at the same time and in the same manner that such process
would have occurred had Grantee remained an employee of the Corporation,
generally in 2009 during the first quarter of that year, and (b) once the
Committee has made its award determination, payment of a Final Award, if any,
will be made as soon as practicable after the Award Date, provided that in no
event will payment be made earlier than January 1, 2009 or later than
December 31, 2009 other than in unusual circumstances where a further delay
thereafter would be permitted under Section 409A of the Internal Revenue Code,
and if such a delay is permissible, as soon as practicable within such limits.

If there is a dispute regarding payment of the Final Award, PNC will settle the
undisputed portion of the award, if any, within the time frame set forth above
in this Section 7.1, and will settle any remaining portion as soon as
practicable after such dispute is finally resolved.

7.2 Payment of Final Awards Determined by Section 6. If a Final Award is deemed
to be made pursuant to Section 6 rather than determined by the Committee
pursuant to Section 5.2, the Final Award is fully vested as of the date of the
Change in Control and will be paid in cash in the same manner as specified in
the first paragraph of Section 7.1.

Payment of the Final Award will be made by PNC as soon as practicable after the
date the Change in Control occurs and the amount of the Final Award is
determinable and determined in accordance with Section 6, but in no event later
than the 15th day of the third month of the calendar year following the calendar
year in which the Change in Control occurs, other than in unusual circumstances
where a further delay thereafter would be permitted under Section 409A of the
Internal Revenue Code, and if such a delay is permissible, as soon as
practicable within such limits.

If there is a dispute regarding payment of the Final Award, PNC will settle the
undisputed portion of the award, if any, within the time frame set forth in this
Section 7.2, and will settle any remaining portion as soon as practicable after
such dispute is finally resolved.

 

-57-



--------------------------------------------------------------------------------

7.3 Final Awards are Fully Vested. The Final Award will be fully vested at the
Committee-determined Award Date or as of the date of the Change in Control, as
applicable. PNC will deliver any cash payable pursuant to this Section 7 to, or
at the proper direction of, Grantee or Grantee’s legal representative, as
determined in good faith by the Committee.

In the event that Grantee is deceased, payment will be delivered to the executor
or administrator of Grantee’s estate or to Grantee’s other legal representative,
as determined in good faith by the Committee.

7.4 Termination of Grant as to Any Unawarded Share Units. Once an award
determination has been made by the Committee pursuant to Section 5.2 or a Final
Award is deemed to have been made by virtue of the application of Section 6, the
incentive award opportunity represented by this Grant will terminate as to any
portion of the Performance Units not so awarded.

Termination of all or a portion of the Grant pursuant to this Section 7.4, or
pursuant to Section 4, if applicable, will in no way affect Grantee’s covenants
or the other provisions of Sections 15 and 16.

8. Capital Adjustments.

8.1 Except as otherwise provided in Section 8.2, if applicable, in the event
that a corporate transaction or transactions (including, without limitation,
stock dividends, stock splits, spin-offs, split-offs, recapitalizations,
mergers, consolidations or reorganizations of or by PNC (each, a “Corporate
Transaction”)) occurs prior to the time a Final Award, if any, is paid, the
Committee will make those adjustments, if any, in the number and class of the
Target Share Units that it deems appropriate to reflect the Corporate
Transaction(s) such that the rights of Grantee are neither enlarged nor
diminished as a result of such Corporate Transaction or Transactions, including
without limitation measuring the value per share unit of any share-denominated
award authorized for payment to Grantee by reference to the per share value of
the consideration payable to a PNC common shareholder in connection with such
Corporate Transaction.

8.2 Upon the occurrence of a Change in Control (or during the period after the
occurrence of a CIC Triggering Event and before such triggering event results in
a Change in Control or a CIC Failure of such event occurs), (a) the number and
class of the Target Share Units will automatically be adjusted to reflect the
same changes as are made to outstanding shares of PNC common stock generally and
(b) the value per share unit of any share-denominated award that is deemed to be
awarded to Grantee in accordance with Section 6 will be measured by reference to
the per share value of the consideration payable to a PNC common shareholder in
connection with such Corporate Transaction or Transactions.

 

-58-



--------------------------------------------------------------------------------

9. Prohibitions Against Sale, Assignment, etc.; Payment to Legal Representative.

(a) The Grant may not be sold, assigned, transferred, exchanged, pledged,
hypothecated or otherwise encumbered.

(b) If Grantee is deceased at the time any Final Award authorized by this
Agreement is to be paid, such payment will be made to the executor or
administrator of Grantee’s estate or to Grantee’s other legal representative as
determined in good faith by the Committee.

(c) Any payment made in good faith by PNC to Grantee’s executor, administrator
or other legal representative shall extinguish all right to payment hereunder.

10. Withholding Taxes; Payment Upon Inclusion Under Section 409A. Where Grantee
has not previously satisfied all applicable withholding tax obligations, PNC
will, at the time the tax withholding obligation arises in connection herewith,
retain an amount sufficient to satisfy the minimum amount of taxes then required
to be withheld by the Corporation in connection therewith from any Final Award
then payable to Grantee.

If Grantee desires to have an additional amount withheld above the required
minimum, up to Grantee’s W-4 obligation if higher, and if PNC so permits,
Grantee may elect to satisfy this additional withholding by payment of cash. If
Grantee’s W-4 obligation does not exceed the required minimum withholding in
connection with the Final Award, no additional withholding may be made.

It is the intention of the parties that the Grant and the Agreement comply with
the provisions of Section 409A to the extent, if any, that such provisions are
applicable to the Agreement. In the event that, notwithstanding such intention,
the arrangement fails to meet the requirements of Section 409A and the
regulations promulgated thereunder, then PNC may at that time permit the
acceleration of the time for payment to Grantee under the Agreement
notwithstanding any of the other provisions of the Agreement, but any such
accelerated payment may not exceed the amount required to be included in
Grantee’s income as a result of the failure to comply with the requirements of
Section 409A and the regulations promulgated thereunder. For purposes of this
provision, an amount will be deemed to have been included in Grantee’s income if
the amount is timely reported on Form W-2 or Form 1099-MISC, as appropriate.

11. Employment. Neither the Grant nor the calculation, determination and payment
of any Final Award hereunder nor any term or provision of the Agreement shall
constitute or be evidence of any understanding, expressed or implied, on the
part of PNC or any Subsidiary (as defined in Section 14.45) to employ Grantee
for any period or in any way alter Grantee’s status as an employee at will.

 

-59-



--------------------------------------------------------------------------------

12. Subject to the Plan and the Committee. In all respects the Grant and the
Agreement are subject to the terms and conditions of the Plan, which has been
made available to Grantee and is incorporated herein by reference; provided,
however, the terms of the Plan shall not be considered an enlargement of any
benefits under the Agreement. Further, the Grant and the Agreement are subject
to any interpretation of, and any rules and regulations issued by, the Committee
or under the authority of the Committee, whether made or issued before or after
the Grant Date.

13. Headings; Entire Agreement. Headings used in the Agreement are provided for
reference and convenience only, shall not be considered part of the Agreement,
and shall not be employed in the construction of the Agreement.

The Agreement constitutes the entire agreement between Grantee and PNC, and
supersedes all other discussions, negotiations, correspondence, representations,
understandings and agreements between the parties, with respect to the subject
matter hereof.

14. Certain Definitions. Except where the context otherwise indicates, the
following definitions apply for purposes of the Agreement.

14.1 “A&L Unit” means the Asset & Liability unit of PNC.

14.2 “Annual Potential Payout Percentage.” The Annual Potential Payout
Percentage for a given full covered year within the Performance Period (i.e.,
for 2006, 2007 or 2008) is the percentage determined in accordance with the
Annual Potential Payout Schedule set forth in Schedule I of the Agreement on the
basis of the level of financial returns from investing and proprietary trading
activities achieved by the A&L Unit compared to applicable Benchmark Performance
Index for that year, rounded to the nearest one-hundredth percent.

Where the Agreement requires the calculation of an Annual Potential Payout
Percentage for a given period that is less than a full year (sometimes referred
to as a “partial year” or a “limited year” or “limited period”), then the Annual
Potential Payout Percentage for that covered period is sometimes referred to as
a “Limited-Year Annual Potential Payout Percentage”.

A “Limited-Year Annual Potential Payout Percentage” will be calculated in the
same manner as the Annual Potential Payout Percentage for a full covered year
except that it will be based on the level of financial returns from investing
and proprietary trading activities performance achieved by the A&L Unit compared
to applicable Benchmark Performance Index for the year-to-date period (using
full quarters only) beginning on January 1 of the given partial year and ending
on the performance measurement date specified by the Agreement.

14.3 “Annual Potential Payout Schedule” for a given full or partial covered year
means the schedule established by the Committee and set forth in Schedule I of
the

 

-60-



--------------------------------------------------------------------------------

Agreement, which sets forth the method by which (1) the Annual Potential Payout
Percentage will be calculated for a given full covered year on the basis of the
level of financial returns from investing and proprietary trading activities
achieved by the A&L Unit compared to applicable Benchmark Performance Index for
that year and (2) the Limited-Year Annual Potential Payout Percentage will be
calculated for a given partial covered year, if a partial or limited year
calculation is required by the Agreement, on the basis of the level of financial
returns from investing and proprietary trading activities achieved by the A&L
Unit compared to applicable Benchmark Performance Index for the year-to-date
period (using full quarters only) beginning on January 1 of the given partial
year and ending on the performance measurement date specified by the Agreement.

14.4 “Award Date” means: (1) the date on which the Committee makes its
determination as to whether or not it will authorize an award, and if so, as to
the size of the Final Award, if any, it authorizes pursuant to Section 5.2
within the permitted Calculated Maximum Potential Payout Amount determined in
accordance with the Agreement (sometimes referred to as the
“Committee-determined Award Date”); or (2) if a Change in Control has occurred
and Grantee is deemed to have been awarded a Final Award pursuant to Section 6,
the Award Date will be the date the Change in Control occurs (sometimes referred
to as the “Change-in-Control-determined Award Date”).

14.5 “Benchmark Performance Index”. The Benchmark Performance Index for each
year in the Performance Period will be the same benchmark performance index that
PNC uses internally to evaluate the investment performance of the A&L Unit as in
effect as of March 30 of that year, so that, for example, 2006 performance will
be compared to PNC’s internal performance benchmark index for the A&L Unit in
effect on March 30, 2006, 2007 performance will be compared to the performance
benchmark index for the A&L Unit in effect on March 30, 2007, etc.

Where the Agreement requires the measurement of performance for a given period
that is less than a full year, then the applicable Benchmark Performance Index
for that limited period will be the benchmark performance index that PNC uses
internally to evaluate the investment performance of the A&L Unit as in effect
as of March 30 of the calendar year in which the limited period occurs.

14.6 “Board” means the Board of Directors of PNC.

14.7 “Calculated Maximum Potential Payout Amount” means the maximum size of the
award, denominated in share units, that the Committee may award to Grantee based
on the degree to which the Performance Goals have been achieved by the A&L Unit
and the Annual Potential Payout Schedule established by the Committee and on
Grantee’s level of satisfaction, or deemed satisfaction, of the service
requirements set forth in Section 4, including any limitations on the maximum
potential payout amount that may apply in the circumstances (e.g., in the case
of a qualifying retirement).

 

-61-



--------------------------------------------------------------------------------

14.8 “Cause”.

(a) “Cause” during a CIC Coverage Period. If a termination of Grantee’s
employment with the Corporation occurs during a CIC Coverage Period, then, for
purposes of the Agreement, “Cause” means:

(i) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by the Board or the CEO which
specifically identifies the manner in which the Board or the CEO believes that
Grantee has not substantially performed Grantee’s duties; or

(ii) the willful engaging by Grantee in illegal conduct or gross misconduct that
is materially and demonstrably injurious to PNC or any Subsidiary.

For purposes of the preceding clauses (i) and (ii), no act or failure to act, on
the part of Grantee, will be considered willful unless it is done, or omitted to
be done, by Grantee in bad faith and without reasonable belief that Grantee’s
action or omission was in the best interests of the Corporation. Any act, or
failure to act, based upon the instructions or prior approval of the Board, the
CEO, or Grantee’s superior or based upon the advice of counsel for the
Corporation, will be conclusively presumed to be done, or omitted to be done, by
Grantee in good faith and in the best interests of the Corporation.

The cessation of employment of Grantee will be deemed to be a termination of
Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when there shall have been delivered to Grantee, as part
of the notice of Grantee’s termination, a copy of a resolution duly adopted by
the affirmative vote of not less than a majority of the entire membership of the
Board, at a Board meeting called and held for the purpose of considering such
termination, finding on the basis of clear and convincing evidence that, in the
good faith opinion of the Board, Grantee is guilty of conduct described in
clause (i) or clause (ii) above and, in either case, specifying the particulars
thereof in detail. Such resolution shall be adopted only after (1) reasonable
notice of such Board meeting is provided to Grantee, together with written
notice that PNC believes that Grantee is guilty of conduct described in clause
(i) or clause (ii) above and, in either case, specifying the particulars thereof
in detail, and (2) Grantee is given an opportunity, together with counsel, to be
heard before the Board.

(b) “Cause” other than during a CIC Coverage Period. If a termination of
Grantee’s employment with the Corporation occurs other than during a CIC
Coverage Period, then, for purposes of the Agreement, “Cause” means:

(i) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;

 

-62-



--------------------------------------------------------------------------------

(ii) a material breach by Grantee of (1) any code of conduct of PNC or a
Subsidiary or (2) other written policy of PNC or a Subsidiary, in either case
required by law or established to maintain compliance with applicable law;

(iii) any act of fraud, misappropriation, material dishonesty, or embezzlement
by Grantee against PNC or a Subsidiary or any client or customer of PNC or a
Subsidiary;

(iv) any conviction (including a plea of guilty or of nolo contendere) of
Grantee for, or entry by Grantee into a pre-trial disposition with respect to,
the commission of a felony; or

(v) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any Subsidiary, that
relates to or arises out of Grantee’s employment or other service relationship
with the Corporation.

The cessation of employment of Grantee will be deemed to have been a termination
of Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when the CEO or his or her designee (or, if Grantee is the
CEO, the Board) determines that Grantee is guilty of conduct described in clause
(i), (ii) or (iii) above or that an event described in clause (iv) or (v) above
has occurred with respect to Grantee and, if so, determines that the termination
of Grantee’s employment with the Corporation will be deemed to have been for
Cause.

14.9 “CEO” means the chief executive officer of PNC.

14.10 “Change in Control” means a change of control of PNC of a nature that
would be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A (or in response to any similar item on any similar schedule or
form) promulgated under the Exchange Act, whether or not PNC is then subject to
such reporting requirement; provided, however, that without limitation, a Change
in Control will be deemed to have occurred if:

(a) any Person, excluding employee benefits plans of the Corporation, is or
becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act or any successor provisions thereto), directly or indirectly, of
securities of PNC representing twenty percent (20%) or more of the combined
voting power of PNC’s then outstanding securities; provided, however, that such
an acquisition of beneficial ownership representing between twenty percent
(20%) and forty percent (40%), inclusive, of such voting power will not be
considered a Change in Control if the Board approves such acquisition either
prior to or immediately after its occurrence;

 

-63-



--------------------------------------------------------------------------------

(b) PNC consummates a merger, consolidation, share exchange, division or other
reorganization or transaction of PNC (a “Fundamental Transaction”) with any
other corporation, other than a Fundamental Transaction that results in the
voting securities of PNC outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least sixty percent (60%) of the combined
voting power immediately after such Fundamental Transaction of (i) PNC’s
outstanding securities, (ii) the surviving entity’s outstanding securities, or
(iii) in the case of a division, the outstanding securities of each entity
resulting from the division;

(c) the shareholders of PNC approve a plan of complete liquidation or winding-up
of PNC or an agreement for the sale or disposition (in one transaction or a
series of transactions) of all or substantially all of PNC’s assets;

(d) as a result of a proxy contest, individuals who prior to the conclusion
thereof constituted the Board (including for this purpose any new director whose
election or nomination for election by PNC’s shareholders in connection with
such proxy contest was approved by a vote of at least two-thirds ( 2/3rds) of
the directors then still in office who were directors prior to such proxy
contest) cease to constitute at least a majority of the Board (excluding any
Board seat that is vacant or otherwise unoccupied);

(e) during any period of twenty-four (24) consecutive months, individuals who at
the beginning of such period constituted the Board (including for this purpose
any new director whose election or nomination for election by PNC’s shareholders
was approved by a vote of at least two-thirds ( 2/3rds) of the directors then
still in office who were directors at the beginning of such period) cease for
any reason to constitute at least a majority of the Board (excluding any Board
seat that is vacant or otherwise unoccupied); or

(f) the Board determines that a Change in Control has occurred.

Notwithstanding anything to the contrary herein, a divestiture or spin-off of a
subsidiary or division of PNC will not by itself constitute a Change in Control.

14.11 “CIC Coverage Period” means a period (a) commencing on the earlier to
occur of (i) the date of a CIC Triggering Event and (ii) the date of a Change in
Control and (b) ending on the date that is three (3) years after the date of the
Change in Control; provided, however, that in the event that a CIC Coverage
Period commences on the date of a CIC Triggering Event, such CIC Coverage Period
will terminate upon the earlier to occur of (x) the date of a CIC Failure and
(y) the date that is three (3) years after the date of the Change in Control
triggered by the CIC Triggering Event. After the termination of any CIC Coverage
Period, another CIC Coverage Period will commence upon the earlier to occur of
clause (a)(i) and clause (a)(ii) in the preceding sentence.

 

-64-



--------------------------------------------------------------------------------

14.12 “CIC Failure” means the following:

(a) with respect to a CIC Triggering Event described in Section 14.14(a), PNC’s
shareholders vote against the transaction approved by the Board or the agreement
to consummate the transaction is terminated; or

(b) with respect to a CIC Triggering Event described in Section 14.14(b), the
proxy contest fails to replace or remove a majority of the members of the Board.

14.13 “CIC Payout Percentage” has the meaning set forth in Section 6.1(a)(iii).

14.14 “CIC Triggering Event” means the occurrence of either of the following:

(a) the Board or PNC’s shareholders approve a transaction described in
Subsection (b) of the definition of Change in Control contained in
Section 14.10; or

(b) the commencement of a proxy contest in which any Person seeks to replace or
remove a majority of the members of the Board.

14.15 “Committee” means the Personnel and Compensation Committee of the Board,
or such person or persons as may be designated by that committee as its
delegate.

14.16 “Competitive Activity” means, for purposes of the Agreement, any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any Subsidiary (a) engaged in business activities similar to some or all of the
business activities of PNC or any Subsidiary as of Grantee’s Termination Date or
(b) engaged in business activities which Grantee knows PNC or any Subsidiary
intends to enter within the first twelve (12) months after Grantee’s Termination
Date or, if later and if applicable, after the date specified in clause (ii) of
Section 14.18(a), in either case whether Grantee is acting as agent, consultant,
independent contractor, employee, officer, director, investor, partner,
shareholder, proprietor or in any other individual or representative capacity
therein.

14.17 “Corporation” means PNC and its Subsidiaries.

14.18 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given at PNC’s sole discretion), in any Competitive Activity in the
continental United States at any time during the period commencing on Grantee’s
Termination Date and extending through (and including) the first
(1st) anniversary of the later of (i) Grantee’s Termination Date and, if
different, (ii) the first date after Grantee’s Termination Date as of which
Grantee ceases to be engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as a consultant, independent contractor, employee,
officer, director or advisory director;

 

-65-



--------------------------------------------------------------------------------

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or a Subsidiary or any client or customer of PNC or a Subsidiary; or

(d) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Committee, if Grantee is an “executive
officer” of PNC as defined in SEC Regulation S-K, or the CEO, if Grantee is not
a PNC executive officer, determines that Grantee has engaged in conduct
described in clauses (a) or (b) above or that an event described in clause
(c) above has occurred with respect to Grantee and, if so, determines that
Grantee will be deemed to have engaged in Detrimental Conduct.

14.19 “Disabled” means, unless the Committee determines otherwise, Grantee’s
disability as determined to be total and permanent by the Corporation for
purposes of the Agreement.

14.20 “Exchange Act” means the Securities Exchange Act of 1934 as amended, and
the rules and regulations promulgated thereunder.

14.21 “Fair Market Value” as it relates to a share of PNC common stock means the
average of the reported high and low trading prices of a share of PNC common
stock on the New York Stock Exchange (or such successor reporting system as PNC
may select) on the relevant date, or, if no PNC common stock trades have been
reported on such exchange for that day, the average of such prices on the next
preceding day and the next following day for which there were reported trades.

14.22 “Final Award” means the amount, if any, (a) awarded to Grantee by the
Committee in accordance with Section 5.2, or (b) deemed awarded to Grantee
pursuant to Section 6. The Final Award will be denominated in share units and
will be payable in cash in accordance with Section 7.

14.23 “Final Potential Payout Percentage.” The Final Potential Payout Percentage
will have the meaning set forth in (a), (b) or (c) below, whichever is
applicable in the circumstances.

(a) Where the Performance Period is limited pursuant to Section 6 by reason of
the occurrence of a Change in Control prior to December 31, 2008 or if a Change
in Control occurs on or after December 31, 2008, then the Final Potential Payout
Percentage will be the CIC Payout Percentage, calculated as set forth in
Section 6.1(a)(iii)(A) or (B), as applicable.

 

-66-



--------------------------------------------------------------------------------

(b) Where the Performance Period specified by the Agreement is the full
three-year period commencing January 1, 2006 through and including December 31,
2008, then, except as otherwise provided in subparagraph (a) above where a
Change in Control occurs on or after December 31, 2008, the Final Potential
Payout Percentage will be the percentage that is the average (but in no event
greater than 200%) of the Annual Potential Payout Percentages for the three full
covered years in the Performance Period (i.e., one-third ( 1/3rd) of the sum of
the annual percentages for the full years 2006, 2007 and 2008). If all of the
Annual Potential Payout Percentages are 0%, then the Final Potential Payout
Percentage will be 0%.

(c) Where the applicable performance measurement date specified by the Agreement
is a quarter-end date other that December 31, 2008, then, except as otherwise
provided in subparagraph (a) above where the Performance Period is limited
pursuant to Section 6 by reason of the occurrence of a Change in Control, the
Final Potential Payout Percentage will be a Limited-Period Final Potential
Payout Percentage and will be calculated as set forth in Section 14.30.

14.24 “GAAP” means accounting principles generally accepted in the United States
of America.

14.25 “Good Reason” means:

(a) the assignment to Grantee of any duties inconsistent in any respect with
Grantee’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities immediately prior to either
the CIC Triggering Event or the Change in Control, or any other action by the
Corporation which results in a diminution in any respect in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith that is remedied by
the Corporation promptly after receipt of notice thereof given by Grantee;

(b) a reduction by the Corporation in Grantee’s annual base salary as in effect
on the Grant Date, as the same may be increased from time to time;

(c) the Corporation’s requiring Grantee to be based at any office or location
that is more than fifty (50) miles from Grantee’s office or location immediately
prior to either the CIC Triggering Event or the Change in Control;

(d) the failure by the Corporation (i) to continue in effect any bonus, stock
option or other cash or equity-based incentive plan or program in which Grantee
participates immediately prior to either the CIC Triggering Event or the Change
in Control that is material to Grantee’s total compensation, unless a
substantially equivalent arrangement (embodied in an ongoing substitute or
alternative plan or program) has been made with respect to such plan or program,
or (ii) to continue Grantee’s participation in such plan or program (or in such
substitute or alternative plan or program) on a basis at least as favorable,
both in terms of the amount of benefits provided and the level of Grantee’s
participation relative to other participants, as existed immediately prior to
the CIC Triggering Event or the Change in Control; or

 

-67-



--------------------------------------------------------------------------------

(e) the failure by the Corporation to continue to provide Grantee with benefits
substantially similar to those received by Grantee under any of the
Corporation’s pension (including, but not limited to, tax-qualified plans), life
insurance, health, accident, disability or other welfare plans or programs in
which Grantee was participating, at costs substantially similar to those paid by
Grantee, immediately prior to the CIC Triggering Event or the Change in Control.

14.26 “Grant” means the grant, pursuant to Section 2, to Grantee of an incentive
award opportunity of share-denominated Performance Units with the number of
Target Share Units specified in the Agreement, subject to the corporate
performance conditions, employment conditions, and other terms and conditions of
the Agreement and to the Plan.

14.27 “Grant Date” means the Grant Date set forth on page 1 of the Agreement,
and is the date the Committee authorized the Grant.

14.28 “Grantee” means the person identified as Grantee on page 1 of the
Agreement.

14.29 “Internal Revenue Code” means the Internal Revenue Code of 1986 as
amended, and the rules and regulations promulgated thereunder.

14.30 “Limited-Period Final Potential Payout Percentage”. Where the Agreement
requires the calculation of a Limited-Period Final Potential Payout Percentage
and the applicable performance measurement date specified by the Agreement is a
quarter-end date other than December 31st of 2006 or 2007, and thus the
applicable Performance Period consists of one or more full years and/or a
partial year, then the Limited-Period Final Potential Payout Percentage will be
the percentage that is the weighted average of the Annual Potential Payout
Percentages for the full years, if any, and the Limited-Year Annual Potential
Payout Percentage for the partial year in the applicable limited Performance
Period calculated as follows:

(a) the sum of (i) four times the sum of the Annual Potential Payout Percentages
for the full years in the period, if any, and (ii) the number of full completed
quarters in the partial year of the applicable limited Performance Period, if
any, times the Limited-Period Annual Potential Payout Percentage for that
partial year, if any;

divided by

(b) the total number of quarters in the applicable limited Performance Period.

Where the Agreement requires the calculation of a Limited-Period Final Potential
Payout Percentage and the applicable performance measurement date specified by
the

 

-68-



--------------------------------------------------------------------------------

Agreement is December 31st of 2006 or 2007 and thus the applicable Performance
Period consists of one or more full years (and no partial years), then the
Limited-Period Final Potential Payout Percentage will be the percentage that is
the average (but in no event greater than 200%) of the Annual Potential Payout
Percentages for the covered years in the Performance Period (e.g., one-half
( 1/2) of the sum of the two annual percentages if the applicable Performance
Period is limited to the full years 2006 and 2007). If all of the Annual
Potential Payout Percentages are 0%, then the Limited-Period Final Potential
Payout Percentage will be 0%.

14.31 “Limited-Year Annual Potential Payout Percentage” has the meaning set
forth in the last two paragraphs of the definition of Annual Potential Payout
Percentage in Section 14.2.

14.32 “Performance Goal(s).” The corporate performance goals are the levels of
financial returns from investing and proprietary trading activities achieved by
the A&L Unit relative to the applicable Benchmark Performance Index, as defined
in Section 14.5. This performance is measured annually for each year (or shorter
partial-year period where required by the Agreement) in the Performance Period.
Such performance with respect to any given year or partial-year period in the
Performance Period is referred to as the Performance Goal for that year or
partial-year period. Performance Goals, collectively, refers to the levels of
such performance with respect to the entire Performance Period.

14.33 “Performance measurement date” has the meaning set forth in Section 5.1
and refers to the last day of the relevant performance measurement period.

14.34 “Performance Period” means the period during which each corporate
performance criterion of the Performance Units will be measured against the
performance standards established by the Committee and set forth in the
Agreement. The Performance Period will be the period commencing January 1, 2006
through (and including) the applicable performance measurement date specified in
the Agreement.

Subject to early termination or limitation where so indicated in the Agreement
by specifying an earlier performance measurement date, the performance
measurement date will be December 31, 2008 and the Performance Period will be
the period commencing January 1, 2006 through (and including) December 31, 2008.

If the Performance Period is terminated early or limited pursuant to the terms
of the Agreement, it is sometimes referred to as the “limited performance
period”. The three full years in the full Performance Period (2006, 2007 and
2008), or, if applicable, the full and partial years in the limited performance
period, are sometimes referred to as “covered years”.

14.35 “Performance Units” means the performance units granted to Grantee in this
Grant in accordance with Article 8 of the Plan and denominated in shares of PNC
common stock.

 

-69-



--------------------------------------------------------------------------------

14.36 “Person” has the meaning given in Section 3(a)(9) of the Exchange Act and
also includes any syndicate or group deemed to be a person under
Section 13(d)(3) of the Exchange Act.

14.37 “Plan” means The PNC Financial Services Group, Inc. 1997 Long-Term
Incentive Award Plan as amended from time to time.

14.38 “PNC” means The PNC Financial Services Group, Inc.

14.39 “Prorate” or “Prorated” means multiplying by a fraction (not to exceed 1)
equal to the following:

If the Agreement specifies “prorating by years”: (a) the number of full years in
the applicable Performance Period, (b) divided by three, which is the number of
years in the full 3-year period from January 1, 2006 through December 31, 2008.

If the Agreement specifies “prorating by quarters”: (a) the number of full
quarters in the applicable Performance Period, (b) divided by twelve, which is
the number of quarters in the full 3-year period from January 1, 2006 through
December 31, 2008.

14.40 “Qualifying Termination in Anticipation of a Change in Control.” Grantee’s
termination of employment with the Corporation will be deemed to have been a
“Qualifying Termination in Anticipation of a Change in Control” for purposes of
the Agreement if Grantee’s employment was terminated (other than by reason of
Grantee’s death) by the Corporation without Cause or by Grantee for Good Reason
and the circumstances of such termination fall within one of the following:

 

  (1) such termination of employment by the Corporation without Cause or by
Grantee for Good Reason occurred after the occurrence of a CIC Triggering Event
but before such triggering event resulted in a Change in Control or a CIC
Failure of such event occurred;

 

  (2) such termination of employment was (a) by the Corporation without Cause,
and (b) was either (i) at the request of a third party that had taken steps
reasonably calculated to effect a Change in Control or (ii) otherwise arose in
anticipation of a Change in Control, and (c) a CIC Coverage Period commences (by
reason of the occurrence of either a CIC Triggering Event or a Change in
Control) within three (3) months of Grantee’s Termination Date; or

 

  (3) such termination of employment was (a) by Grantee for Good Reason, and
(b) the circumstance or event that constitutes Good Reason either (i) occurred
at the request of a third party that has taken steps reasonably calculated to
effect a Change in Control or (ii) otherwise arose in anticipation of a Change
in Control, and (c) a CIC Coverage Period commences (by reason of the occurrence
of either a CIC Triggering Event or a Change in Control) within three (3) months
of Grantee’s Termination Date.

 

-70-



--------------------------------------------------------------------------------

If Grantee is relying on clause (2) or clause (3) to meet the condition of this
definition, Grantee will have the burden of proving that the requirements of
such clause have been met and the standard of proof to be met by Grantee will be
clear and convincing evidence.

For purposes of clause (2) and clause (3) of this Section 14.40 only, the
definition of Change in Control in Section 14.10 will exclude the proviso in
Section 14.10(a).

14.41 “Retiree”. Grantee is sometimes referred to as a “Retiree” if Grantee
Retires, as defined in Section 14.42.

14.42 “Retires” or “Retirement”. Grantee “Retires” if his or her employment with
the Corporation terminates (a) at any time on or after the first day of the
first month coincident with or next following the date on which Grantee attains
age fifty-five (55) and completes five (5) years of service (as determined in
the same manner as the determination of five years of Vesting Service under the
provisions of The PNC Financial Services Group, Inc. Pension Plan) with the
Corporation and (b) for a reason other than termination by reason of Grantee’s
death or by the Corporation for Cause or, unless the Committee determines
otherwise, termination in connection with a divestiture of assets or of one or
more Subsidiaries. If Grantee “Retires” as defined herein, the termination of
Grantee’s employment with the Corporation is sometimes referred to as
“Retirement”.

14.43 “SEC” means the United States Securities and Exchange Commission.

14.44 “Section 409A” means Section 409A of the Internal Revenue Code.

14.45 “Subsidiary” means a corporation, bank, partnership, business trust,
limited liability company, or other form of business organization that is a
consolidated subsidiary of PNC under GAAP.

14.46 “Target Share Units” means the number of share units specified on page 1
of the Agreement as Target Share Units.

14.47 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Subsidiary that ceases to be a
Subsidiary of PNC and Grantee does not continue to be employed by PNC or a
Subsidiary, then for purposes of the Agreement, Grantee’s employment with the
Corporation terminates effective at the time this occurs.

15. Grantee Covenants.

15.1 General. Grantee and PNC acknowledge and agree that Grantee has

 

-71-



--------------------------------------------------------------------------------

received adequate consideration with respect to enforcement of the provisions of
Sections 15 and 16 by virtue of receiving this Grant of an award opportunity
(regardless of whether a Final Award is ultimately determined and delivered or
of the size of such Final Award, if any); that such provisions are reasonable
and properly required for the adequate protection of the business of the
Corporation; and that enforcement of such provisions will not prevent Grantee
from earning a living.

15.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 15.2 while employed by the Corporation
and for a period of twelve (12) months after Grantee’s Termination Date
regardless of the reason for such termination of employment.

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any Subsidiary, solicit, call on, do business with, or
actively interfere with PNC’s or any Subsidiary’s relationship with, or attempt
to divert or entice away, any Person that Grantee should reasonably know (i) is
a customer of PNC or any Subsidiary for which PNC or any Subsidiary provides any
services as of the Termination Date, or (ii) was a customer of PNC or any
Subsidiary for which PNC or any Subsidiary provided any services at any time
during the twelve (12) months preceding the Termination Date, or (iii) was, as
of the Termination Date, considering retention of PNC or any Subsidiary to
provide any services.

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any Subsidiary, employ or offer to employ, call on, or actively interfere with
PNC’s or any Subsidiary’s relationship with, or attempt to divert or entice
away, any employee of the Corporation, nor shall Grantee assist any other Person
in such activities.

Notwithstanding the above, if Grantee’s employment with the Corporation is
terminated by the Corporation without Cause or by Grantee with Good Reason and
such Termination Date occurs during a CIC Coverage Period (as defined in
Section 14.11), then commencing immediately after such Termination Date, the
provisions of subsections (a) and (b) of this Section 15.2 will no longer apply
and will be replaced with the following subsection (c):

(c) No-Hire. Grantee agrees that Grantee shall not, for a period of twelve
(12) months after the Termination Date, employ or offer to employ, solicit,
actively interfere with PNC’s or any PNC affiliate’s relationship with, or
attempt to divert or entice away, any officer of PNC or any PNC affiliate.

15.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
will not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Grantee,

 

-72-



--------------------------------------------------------------------------------

other than (a) information generally known in the Corporation’s industry or
acquired from public sources, (b) as required in the course of employment by the
Corporation, (c) as required by any court, supervisory authority, administrative
agency or applicable law, or (d) with the prior written consent of PNC.

15.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
Subsidiary or (b) developed with the use of any time, material, facilities or
other resources of PNC or any Subsidiary (“Developments”). Grantee agrees to
assign and hereby does assign to PNC or its designee all of Grantee’s right,
title and interest, including copyrights and patent rights, in and to all
Developments. Grantee shall perform all actions and execute all instruments that
PNC or any Subsidiary shall deem necessary to protect or record PNC’s or its
designee’s interests in the Developments. The obligations of this Section 15.4
shall be performed by Grantee without further compensation and will continue
beyond Grantee’s Termination Date.

16. Enforcement Provisions. Grantee understands and agrees to the following
provisions regarding enforcement of the Agreement.

16.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.

16.2 Equitable Remedies. A breach of the provisions of any of Sections 15.2,
15.3 or 15.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.

16.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 15.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

16.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement will not be deemed a waiver of
such term, covenant or condition, nor will any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

 

-73-



--------------------------------------------------------------------------------

16.5 Severability. The restrictions and obligations imposed by Sections 15.2,
15.3 and 15.4 are separate and severable, and it is the intent of Grantee and
PNC that if any restriction or obligation imposed by any of these provisions is
deemed by a court of competent jurisdiction to be void for any reason
whatsoever, the remaining provisions, restrictions and obligations will remain
valid and binding upon Grantee.

16.6 Reform. In the event any of Sections 15.2, 15.3 and 15.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.

16.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 15.2, 15.3 and 15.4.

16.8 Applicable Law. Notwithstanding anything in the Agreement, PNC will not be
required to comply with any term, covenant or condition of the Agreement if and
to the extent prohibited by law, including but not limited to federal banking
and securities regulations, or as otherwise directed by one or more regulatory
agencies having jurisdiction over PNC or any of its subsidiaries. Further, to
the extent, if any, applicable to Grantee, Grantee agrees to reimburse PNC for
any amounts Grantee may be required to reimburse PNC or its subsidiaries
pursuant to Section 304 of the Sarbanes-Oxley Act of 2002, and agrees that PNC
need not comply with any term, covenant or condition of the Agreement to the
extent that doing so would require that Grantee reimburse PNC or its
subsidiaries for such amounts pursuant to Section 304 of the Sarbanes-Oxley Act
of 2002.

16.9. Compliance with Internal Revenue Code Section 409A. It is the intention of
the parties that the Grant and the Agreement comply with the provisions of
Section 409A to the extent, if any, that such provisions are applicable to the
Agreement, and the Agreement will be administered by PNC in a manner consistent
with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A,
Grantee agrees that PNC may, without the consent of Grantee, modify the
Agreement to the extent and in the manner PNC deems necessary or advisable or
take such other action or actions, including an amendment or action with
retroactive effect, that PNC deems appropriate in order either to preclude any
such payments or benefits from being deemed “deferred compensation” within the
meaning of Section 409A or to provide such payments or benefits in a manner that
complies with the provisions of Section 409A such that they will not be taxable
thereunder.

 

-74-



--------------------------------------------------------------------------------

17. Acceptance of Grant; PNC Right to Cancel; Effectiveness of Agreement.

If Grantee does not accept the Grant by executing and delivering a copy of the
Agreement to PNC, without altering or changing the terms thereof in any way,
within thirty (30) days of receipt by Grantee of a copy of the Agreement, PNC
may, in its sole discretion, withdraw its offer and cancel the Grant at any time
prior to Grantee’s delivery to PNC of a copy of the Agreement executed by
Grantee. Otherwise, upon execution and delivery of the Agreement by both PNC and
Grantee, the Agreement is effective.

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Grant Date.

 

THE PNC FINANCIAL SERVICES GROUP, INC. By:  

 

  Chairman and Chief Executive Officer ATTEST: By:  

 

  Corporate Secretary ACCEPTED AND AGREED TO by GRANTEE

 

Grantee

 

-75-



--------------------------------------------------------------------------------

SCHEDULE I

*    *    *

ANNUAL POTENTIAL PAYOUT SCHEDULE

*    *    *

Final Award determination pursuant to Section 5 of the Agreement or Final Award
calculation pursuant to Section 6 of the Agreement, as applicable, requires the
calculation of the Final Potential Payout Percentage and the Calculated Maximum
Potential Payout Amount, each as defined in the Agreement, for awards determined
pursuant to Section 5, or, for awards determined pursuant to Section 6, the CIC
Payout Percentage and calculated final award, as applicable. Those calculations,
in turn, take into account the degree to which the corporate Performance Goals
have been achieved by the A&L Unit, as measured annually and expressed as the
Annual Potential Payout Percentages for each of the three years and/or shorter
partial-year period where required by the Agreement (e.g., in the case of
certain qualifying terminations of employment or change in control) in the
overall Performance Period.

This Schedule I will be applied in order to determine the Annual Potential
Payout Percentage for each year or partial-year period in the Performance
Period, including the Limited-Year Annual Potential Payout Percentage for a
partial year where there is a limitation of the overall performance period
required by the Agreement and such limited performance period includes a partial
year.

This Schedule I assigns an Annual Potential Payout Percentage (ranging from 0%
up through 200%) to levels of annual performance relative to benchmark as set
forth in the following table, with interpolated percentages for performance
between the indicated points on the table rounded to the nearest one-hundredth
percent (e.g., 0.00%, with 0.005% being rounded upward to 0.01%) so that the
payout schedule operates on a sliding scale; provided, however, that in no event
will an Annual Potential Payout Percentage be greater than 200% or less than 0%.

 

-76-



--------------------------------------------------------------------------------

Annual Performance

Relative to Benchmark

  

Annual Potential Payout

Percentage

40 basis points or higher

   200%

20 basis points

   150%

0 basis points

(at Benchmark)

   100%

-10 basis points

   40%

-15 basis points or below

   0%

The annual performance referred to in the table above is the level of financial
returns from investing and proprietary trading activities achieved by the A&L
Unit for the given year as compared to the applicable Benchmark Performance
Index as defined by the Agreement for that year. This annual performance is
expressed as the number of basis points by which the specified A&L Unit
performance exceeds or falls short of benchmark performance, with 0 basis points
indicating performance at the benchmark level.

Where a Limited-Year Annual Potential Payout Percentage is required by the
Agreement, the “annual performance” referred to in the table above is the level
of financial returns from investing and proprietary trading activities achieved
by the A&L Unit as compared to the Benchmark Performance Index applicable in
accordance with the Agreement for the year-to-date period (using full quarters
only) beginning on January 1 of the given partial year and ending on the
performance measurement date specified by the Agreement.

Committee Negative Discretion. Once the annual potential payout percentage for
A&L Unit performance achieved for the relevant year or partial-year period has
been determined by reference to the table above, including interpolation where
required, the Committee may (other than during a CIC Coverage Period) decide, in
its discretion, to reduce that percentage but may not increase it.

 

-77-



--------------------------------------------------------------------------------

CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS CHANGE IN CONTROL SEVERANCE AGREEMENT dated as of                     ,
2006 (the “Agreement”) is made by and between The PNC Financial Services Group,
Inc., a Pennsylvania corporation, and                      (“Executive”).

WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company and its shareholders to enter into agreements with
the Company’s senior executives regarding change in control severance benefits,
and Executive is a Company senior executive;

WHEREAS, the Company and Executive have previously entered into a severance
agreement dated                     , and the Company has determined, upon
Executive’s promotion to the Corporate Executive Group level, that it would be
appropriate to supercede and replace that agreement with this Agreement;

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained and intending to be legally bound hereby, the Company and Executive
hereby agree as follows:

1. Defined Terms. The definitions of capitalized terms used in the Agreement are
provided in Section 8 and elsewhere in the Agreement.

2. Term of Agreement. The Agreement shall commence on the date hereof and shall
remain in effect until Executive attains age sixty-five (65); provided, however,
that (a) the Company may terminate the Agreement, at any time other than during
a Coverage Period, if the Company gives Executive at least one (1) year advance
written notice of termination (which notice shall have no effect if the proposed
date of termination falls within a Coverage Period) and the Company terminates
the Agreement simultaneously with all similar agreements with other Company
executives and (b) unless the Committee determines otherwise, the Agreement
shall terminate if at any time after the date hereof, other than during a
Coverage Period, Executive is classified below Corporate Executive Group level
or equivalent successor classification. Notwithstanding the foregoing, any
outstanding obligations of the Company and Executive hereunder arising from a
termination of Executive’s employment shall survive the termination of the
Agreement until such obligations have been fulfilled.

3. Company’s Covenants Summarized. In order to induce Executive to remain in the
employ of the Company and in consideration of Executive’s covenants set forth in
Section 4, the Company agrees, under the terms and conditions set forth herein,
that, in the event Executive’s employment with the Company is terminated during
a Coverage Period, the Company will provide Executive the benefits and pay
Executive the amounts specified in Section 5.

 

-78-



--------------------------------------------------------------------------------

4. Executive’s Covenants.

4.1 No-Raid. Executive agrees that, in the event Executive’s employment with the
Company is terminated for any reason whatsoever, and as a result of such
termination Executive is entitled to receive the Severance Benefits, Executive
will not, for a period of one (1) year after the Date of Termination, employ or
offer to employ, solicit, actively interfere with the Company’s or any Company
affiliate’s relationship with, or attempt to divert or entice away, any officer
of the Company or any Company affiliate.

4.2 Nondisclosure. During Executive’s employment with the Company and
thereafter, Executive shall not disclose or use in any way any confidential
business or technical information or trade secret acquired in the course of such
employment, other than (i) information that is generally known in the Company’s
industry or acquired from public sources, (ii) as required in the course of such
employment, (iii) as required by any court, supervisory authority,
administrative agency or applicable law, or (iv) with the prior written consent
of the Company.

5. Benefits and Rights upon Termination of Employment.

5.1 General Termination Rights and Benefits. If Executive’s employment by the
Company is terminated for any reason (whether by the Company or Executive)
during a Coverage Period, the Company shall pay to Executive the payments
described in Subsections (a) and (b) below.

(a) Pre-Termination Benefits. The Company shall pay Executive’s base salary to
Executive through the Date of Termination in accordance with the Company’s
normal payment practices at the highest rate in effect during the sixty (60) day
period preceding the date the Notice of Termination is given, together with all
other compensation and benefits payable to Executive through the Date of
Termination under the terms of any compensation or benefit plan, program or
arrangement maintained by the Company during such period.

(b) Post-Termination Benefits. The Company shall pay Executive’s normal
post-termination compensation and benefits to Executive as such payments become
due. Such post-termination compensation and benefits shall be determined under,
and paid in accordance with, the Company’s retirement, insurance, pension,
welfare and other compensation or benefit plans, programs and arrangements.

5.2 Severance Benefits. In addition to the payments provided for by Section 5.1,
but subject to Section 7.16, the Company shall pay to Executive the payments
described in Subsections (a) through (f) below (the “Severance Benefits”) upon
termination of Executive’s employment with the Company during a Coverage Period,
unless such termination is (i) by the Company for Cause, (ii) by reason of
Executive’s death, (iii) after Executive attains age sixty-five (65) or (iv) by
Executive without Good Reason.

 

-79-



--------------------------------------------------------------------------------

(a) Lump-Sum Severance Payment. In lieu of any further salary payments to
Executive for periods subsequent to the Date of Termination, the Company will
pay to Executive a lump sum severance payment, in cash, equal to: (i) the
Classification Factor (or, if less, the Retirement Factor) times the sum of
(x) Executive’s Annual Base Salary and (y) Executive’s Annual Bonus; plus
(ii) the Matching Amount, if any; plus (iii) the Incentive Shares Amount, if
any.

(b) Bonus.

(i) Termination Year Bonus. The Company shall pay to Executive a lump sum cash
payment at a minimum equal to the product of (x) Executive’s highest annual base
salary in effect during the one (1) year period preceding Executive’s Date of
Termination and (y) Executive’s highest Target Percentage in effect during the
fiscal year preceding the Termination Year.

(ii) Preceding Fiscal Year Bonus. To the extent that as of the Date of
Termination the Company has not yet determined and paid to Executive any
incentive award to which Executive is entitled under any Company incentive plan
or program with respect to the fiscal year preceding the Termination Year, the
Company shall also pay to Executive a lump sum cash payment at a minimum equal
to the product of (x) Executive’s highest annual base salary in effect during
such fiscal year and (y) Executive’s highest Target Percentage in effect during
such fiscal year.

(iii) General. Any payment made to Executive under Section 5.2(b) shall be
deemed to be a payment made in fulfillment of the Company’s then existing or
future annual bonus obligations (whether payable in cash or in Company stock),
if any, to Executive under any Company annual incentive compensation plan or
program with respect to such fiscal years, including any portion of such bonus
payable in the form of Company stock.

(c) Continued Welfare Benefits.

(i) Commencing on the Date of Termination and continuing thereafter for the
number of months equal to the product of twelve (12) and the Classification
Factor (or, if less, the Retirement Factor) (such period is referred to herein
as the “Benefits Period”), the Company shall provide Executive with life
insurance (including group term and supplemental executive life insurance),
health insurance and long-term disability insurance benefits (“Welfare
Benefits”) substantially similar in all respects to those which Executive was
receiving immediately prior to the Notice of Termination. The receipt of such
Welfare Benefits shall be conditioned upon Executive continuing to pay the
premiums for such Welfare Benefits that Executive paid immediately prior to the
Notice of Termination.

(ii) Benefits otherwise receivable by Executive pursuant to Section 5.2(c) (and
the corresponding premium payments made by Executive therefor)

 

-80-



--------------------------------------------------------------------------------

shall be reduced to the extent substantially similar benefits are actually
received by or made available to Executive by any other employer during the
Benefits Period at a cost to Executive that is commensurate with the cost
incurred by Executive immediately prior to the Notice of Termination; provided,
however, that if Executive becomes employed by a new employer that maintains a
medical plan that either (i) does not cover Executive or a family member or
dependent with respect to a preexisting condition that was covered under the
applicable Company medical plan, or (ii) does not cover Executive or a family
member or dependent for a designated waiting period, Executive’s coverage under
the applicable Company medical plan shall continue (but shall be limited in the
event of noncoverage due to a preexisting condition, to such preexisting
condition) until the earlier of (x) the end of the applicable period of
noncoverage under the new employer’s plan and (y) the end of the Benefits
Period. Executive agrees to report to the Company any coverage and benefits
actually received by or made available to Executive from such other employer(s).

(iii) During the Benefits Period, Executive shall be entitled to elect to change
Executive’s level of coverage and/or choice of coverage options (such as
Executive only or family medical coverage) with respect to the Welfare Benefits
to be provided by the Company to Executive to the same extent that actively
employed senior executives of the Company are permitted to make such changes;
provided, however, that in the event of any such changes the premiums paid by
Executive for such Welfare Benefits shall reflect any cost increase or decrease
that would actually be paid or received by an actively employed senior executive
of the Company who made the same changes.

(iv) For purposes of Section 5.2(c), any measurement of Welfare Benefits,
premium payments, or costs that is based on the Welfare Benefits, premium
payments or costs that Executive was receiving, paying or incurring immediately
prior to the Notice of Termination shall be determined without giving effect to
any change thereto during the Coverage Period which constituted Good Reason
pursuant to Section 8.19(e).

(v) To the extent that the Company is unable to provide Executive with any of
the Welfare Benefits required by Section 5.2(c) under the Company’s benefit
plans, the Company shall either (i) purchase such Welfare Benefits for Executive
or (ii) to the extent that Executive is able to purchase such Welfare Benefits,
pay to Executive a cash payment equal, on an after-tax basis taking into account
any deductibility by Executive of premium payments made by Executive, to the
cost thereof, in either case reduced by an amount equal to the premiums that
Executive would have paid for such Welfare Benefits under the applicable Company
benefit plans immediately prior to the Notice of Termination, as adjusted
pursuant to Sections 5.2(c)(iii) and/or (iv) if applicable.

(vi) To the extent that the Welfare Benefits required to be provided to
Executive pursuant to Section 5.2(c) are group health benefits within the
meaning of Section 4980B of the Code, the Company may, in its discretion, unless
Executive has elected or is eligible to elect coverage under a Company-sponsored
retiree medical plan or plans that provide medical benefits substantially
similar to the medical benefits

 

-81-



--------------------------------------------------------------------------------

Executive was receiving immediately prior to the Notice of Termination, provide
such benefits (hereafter referred to as “COBRA Welfare Benefits”) to Executive
during any portion of the Benefits Period that Executive is entitle to elect and
receive continuation coverage (within the meaning of Section 4980B of the Code)
with respect to such COBRA Welfare Benefits by (i) requiring Executive to elect
continuation coverage with respect to such COBRA Welfare Benefits as the Company
may designate and (ii) reimbursing Executive in cash, on an after-tax basis
taking into account any deductibility by Executive of premium payments made by
Executive, so that the net cost to Executive of receiving such COBRA Welfare
Benefits is not in excess of the cost to Executive provided for by
Section 5.2(c)(i), as adjusted pursuant to Sections 5.2(c)(iii) and/or (iv) if
applicable.

(vii) If, as of the Date of Termination, Executive is eligible to elect coverage
under a Company-sponsored retiree medical plan or plans that provide medical
benefits substantially similar to the medical benefits Executive was receiving
immediately prior to the Notice of Termination, the Company may, in its
discretion, provide medical benefits to Executive pursuant to Section 5.2(c) by
(i) requiring Executive to elect coverage under the Company’s retiree medical
plan or plans, and (ii), to the extent, if any, that Executive’s retiree medical
premiums exceed the premiums for Company medical benefits that Executive paid
immediately prior to the Notice of Termination (as adjusted pursuant to section
5.2(c)(iv) if applicable), paying Executive in cash an amount equal to such
difference, such payment to be made on an after-tax basis taking into account
any deductibility by Executive of premium payments made by Executive.

(viii) If Executive elects retiree medical coverage on or prior to the Date of
Termination and has a post-retirement medical account (“PRMA”) under a
Company-sponsored post-retirement medical account plan (“PRMA Plan”) as of the
Date of Termination, then the Company shall pay to Executive a lump sum amount
in cash, on an after-tax basis taking into account any deductibility by
Executive of premium payments made by Executive, equal to the difference between
(1) the Adjusted PRMA Amount and (2) the Date of Termination PRMA Amount. For
purposes of Section 5.2(c)(viii): (A) “Adjusted PRMA Amount” means the amount
that would have been Executive’s PRMA balance as of the last day of the Benefits
Period assuming that (i) Executive remained employed as a full-time employee
after the Date of Termination through the last day of the Benefits Period,
(ii) Executive elected not to have retiree medical premiums deducted from
Executive’s PRMA during the Benefits Period, and (iii) Executive’s PRMA was
credited with interest at each year end during the Benefits Period at the same
rate as for the year end immediately preceding the Date of Termination or the
year end immediately preceding the commencement of the Coverage Period in which
the Date of Termination occurs, whichever rate is higher; and (B) “Date of
Termination PRMA Amount” means the amount of Executive’s PRMA balance as of the
Date of Termination.

For purposes of Section 5.2(c)(viii), all determinations and calculations will
be made on the basis of the terms and conditions of the PRMA Plan as in effect
immediately

 

-82-



--------------------------------------------------------------------------------

prior to the Date of Termination or, if the PRMA Plan has been amended during
the Coverage Period in which the Date of Termination occurs so as to adversely
affect in any manner the amount of Executive’s PRMA thereunder, as in effect
immediately prior to the commencement of the Coverage Period in which the Date
of Termination occurs.

(ix) If a PRMA would have been established for Executive under the PRMA Plan had
Executive remained employed as a full-time employee after the Date of
Termination through the last day of the Benefits Period, or if Executive would
have had a PRMA as of the Date of Termination had the PRMA Plan not been
terminated or amended during the Coverage Period in which the Date of
Termination occurs, then the Company shall pay to Executive a lump sum amount in
cash, on an after-tax basis taking into account any deductibility by Executive
of premium payments made by Executive, equal to the difference between (1) the
Adjusted PRMA Amount and (2) the Date of Termination PRMA Amount. For purposes
of Section 5.2(c)(ix): (A) “Adjusted PRMA Amount” means the amount that would
have been Executive’s PRMA balance as of the last day of the Benefits Period
assuming that (i) Executive remained employed as a full-time employee after the
Date of Termination through the last day of the Benefits Period, (ii) Executive
elected retiree medical coverage on or prior to the Date of Termination but
elected not to have retiree medical premiums deducted from Executive’s PRMA
during the Benefits Period, and (iii) Executive’s PRMA was credited with
interest at each year end during the Benefits Period at the same rate as for the
year end immediately preceding the Date of Termination or the year end
immediately preceding the commencement of the Coverage Period in which the Date
of Termination occurs, whichever rate is higher; and (B) “Date of Termination
PRMA Amount” means the amount of Executive’s PRMA balance as of the Date of
Termination.

For purposes of Section 5.2(c)(ix), all determinations and calculations will be
made on the basis of the terms and conditions of the PRMA Plan as in effect
immediately prior to the Date of Termination or, if the PRMA Plan is no longer
in effect on the Date of Termination or has been amended during the Coverage
Period in which the Date of Termination occurs so as to adversely affect in any
manner the amount of Executive’s PRMA thereunder, as in effect immediately prior
to the commencement of the Coverage Period in which the Date of Termination
occurs.

(x) All group health benefits provided to Executive pursuant to Section 5.2(c)
shall constitute continuation coverage for purposes of Part 6 of Title I of the
Employee Retirement Income Security Act of 1974, as amended, and Section 4980B
of the Code to the maximum extent permitted thereby.

(d) Other Benefits. The Company shall pay to Executive a lump sum cash payment
equal to the product of (i) the Classification Factor (or, if less, the
Retirement Factor) and (ii) the greater of (x) the Perquisites Allowance paid or
payable by the Company to Executive for the Termination Year and (y) the
Perquisites Allowance paid or payable by the Company to Executive for the fiscal
year immediately preceding the commencement of the Coverage Period.

 

-83-



--------------------------------------------------------------------------------

Any club membership bond or certificate held by the Company on behalf of
Executive shall be transferred to Executive as appropriate to enable Executive
to retain such club membership.

In addition, during the Benefits Period, the Company shall continue to pay for
and provide Executive with access to personal financial consulting services that
are substantially similar to that which the Company provided Executive with
during the fiscal year immediately preceding the Termination Year.

(e) Pension Benefits.

(i) Pension Plan Benefits.

(1) The pension benefits accrued by Executive under the Pension Plan, the Excess
Plan, and the SERP (the “Company Pension Plans”) shall be paid to Executive in
accordance with the terms of such plans.

(2) In the event that any amendments are made to the Company Pension Plans
during the Coverage Period that adversely affect in any manner the amount of
pension benefits payable to Executive under the Company Pension Plans, then the
Company shall also pay to Executive a lump sum amount, in cash, equal to the
difference between (A) the amount that would have been payable on a lump sum
basis as of the Date of Termination without giving effect to such amendments and
(B) the amount actually paid or payable on a lump sum basis as of the Date of
Termination.

(ii) Benefits Period and Other Pension Accruals. In addition to amounts payable
to Executive pursuant to the Company Pension Plans, the Company shall pay to
Executive a lump sum amount, in cash, equal to the discounted present value of
the difference between (1) the Adjusted Lump Sum Amount and (2) the Date of
Termination Lump Sum Amount. Such discounted present value shall be calculated
using an interest rate equal to the Applicable Interest Rate in effect under the
Pension Plan as of the Date of Termination. For purposes of Section 5.2(e):
“Adjusted Lump Sum Amount” means the total amount that would be distributed to
Executive in the form of lump sum payments under the Company Pension Plans
assuming that: (A) Executive (I) remained employed (after the Date of
Termination) for the Benefits Period, (II) was compensated during the Benefits
Period at Executive’s Annual Base Salary and Annual Bonus, (III) received no
prior distributions under the Company Pension Plans at the Date of Termination,
(IV) was fully vested under the Company Pension Plans, and (V) elected to
receive Executive’s accrued benefits under the Company Pension Plans in the form
of lump sum distributions payable as of the last day of the Benefits Period;
(B) the Applicable Interest Rate for purposes of determining the lump sum
amounts to be distributed under the Company Pension Plans as of the last day of
the Benefits Period is the Applicable Interest Rate in effect for purposes of
the Company Pension Plans as of the Date of Termination; and (C) the Interest
Credits in effect for each calendar quarter during the Benefits Period are
determined based on the Applicable Interest Rate for purposes of the Company
Pension Plans as of the Date of Termination. For purposes of

 

-84-



--------------------------------------------------------------------------------

Section 5.2(e), “Date of Termination Lump Sum Amount” means the total amount,
not taking into account any amounts that were not vested at the Date of
Termination, that would be distributed to Executive in the form of lump sum
payments from the Company Pension Plans assuming that Executive elected to
receive the distribution of Executive’s accrued benefits under the Company
Pension Plans in the form of lump sum distributions payable as of the Date of
Termination.

(iii) Increased Pension Benefits. If Executive has attained the age of 49 but
has not yet attained the age of 59 on the Date of Termination, all benefits
payable to Executive under Section 5.2(e)(i) and Section 5.2(e)(ii) shall be
increased by a percentage factor (the “Pension Increase Factor”) determined by
reference to the age Executive will have attained on the last day of the
Benefits Period (determined assuming Executive survives to such date) as set
forth in Annex A to the Agreement. The Company shall pay such increased benefits
in a lump sum, in cash, at the time set forth in Section 5.4.

(iv) No Adverse Effect. The determinations and calculations made pursuant to
Sections 5.2(e)(ii) and (iii) shall be made without giving effect to any
amendments made to the Company Pension Plans during the Coverage Period that
adversely affect in any manner the amount of pension benefits payable to
Executive under the Company Pension Plans.

(f) Disability Benefit Offset. If, as of the Date of Termination, Executive is
eligible to receive disability benefits under one or more of the Company’s or
one of its affiliates’ long-term disability plans that cover Executive
(collectively, the “LTD Plan”) because of a determination that Executive is
totally or partially disabled, then:

(i) the aggregate lump-sum cash payment to be paid to Executive pursuant to
Section 5.2(a) shall be reduced (but not to less than zero) by the product of
(x) the gross annualized cash disability benefit that is payable to Executive
pursuant to the LTD Plan as of the Date of Termination and (y) the
Classification Factor (or, if less, the Retirement Factor);

(ii) notwithstanding Section 5.2(f)(i), if Executive ceases to receive
disability benefits under the LTD Plan prior to the expiration of a number of
years after the Date of Termination equal to the Classification Factor (or, if
less, the Retirement Factor), then the Company shall promptly pay to Executive
an additional lump-sum cash payment equal to the difference between (x) the
amount by which the aggregate lump-sum cash payment made to Executive pursuant
to Section 5.2(a) was reduced by reason of Section 5.2(f)(i) and (y) the total
gross amount of the cash disability benefits paid to Executive pursuant to the
LTD Plan during the period from the Date of Termination until the date
disability benefit payments to Executive pursuant to the LTD Plan ceased; and

(iii) for purposes of Benefits Period pension and SERP accruals pursuant to
Section 5.2(e)(ii), Executive’s Annual Base Salary and Annual Bonus together
shall not be less than the greater of (x) the gross annualized cash disability

 

-85-



--------------------------------------------------------------------------------

benefit that is payable to Executive pursuant to the LTD Plan as of the Date of
Termination and (y) the amount of compensation taken into account for purposes
of Executive’s earnings credits under the relevant Company Pension Plans
immediately prior to the Date of Termination annualized.

5.3 Gross-Up Payment; Certain Limitations on Payments and Benefits.

(a) In the event that (i) Executive becomes entitled to the Severance Benefits
or any other benefits or payments in connection with a Change in Control or the
termination of Executive’s employment, whether pursuant to the terms of the
Agreement or otherwise (collectively, the “Total Benefits”), and (ii) any of the
Total Benefits will be subject to the Excise Tax, the Company shall pay to
Executive an additional amount (the “Gross-Up Payment”) such that the net amount
retained by Executive from the Gross-Up Payment, after deduction of any federal,
state and local income taxes, Excise Tax, and FICA and Medicare withholding
taxes upon the Gross-Up Payment, shall be equal to the Excise Tax on the Total
Benefits. For purposes of determining the amount of such Excise Tax, the amount
of the Total Benefits that shall be treated as subject to the Excise Tax shall
be equal to (i) the Total Benefits, minus (ii) the amount of such Total Benefits
that, in the opinion of tax counsel selected by the Company and reasonably
acceptable to Executive (“Tax Counsel”), are not excess parachute payments
(within the meaning of Section 280G(b)(1) of the Code).

(b) For purposes of Section 5.3, Executive shall be deemed to pay federal income
taxes at the highest marginal rate of federal income taxation in the calendar
year in which the Excise Tax is (or would be) payable and state and local income
taxes at the highest marginal rate of taxation in the state and locality of
Executive’s residence on the Date of Termination, net of the reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes (calculated by assuming that any reduction under Section 68 of the
Code in the amount of itemized deductions allowable to Executive applies first
to reduce the amount of such state and local income taxes that would otherwise
be deductible by Executive). Except as otherwise provided herein, all
determinations required to be made under Section 5.3 shall be made by Tax
Counsel, which determinations shall be conclusive and binding on Executive and
the Company absent manifest error.

(c) In the event that the Excise Tax on the Total Benefits is subsequently
determined to be less than the amount taken into account hereunder at the time
of termination of Executive’s employment, Executive shall repay to the Company,
at the time that the amount of such reduction in Excise Tax is finally
determined, the portion of the Gross-Up Payment attributable to such reduction
(plus that portion of the Gross-Up Payment attributable to the Excise Tax,
federal, state and local income taxes and FICA and Medicare withholding taxes
imposed on the Gross-Up Payment being repaid by Executive to the extent that
such repayment results in a reduction in any such taxes and/or a federal, state
or local income tax deduction) plus Interest on the amount of such repayment for
the period that the applicable portion of the Gross-Up Payment being repaid was
held by Executive. In the event that the Excise Tax on the Total Benefits is

 

-86-



--------------------------------------------------------------------------------

determined to exceed the amount taken into account hereunder at the time of the
termination of Executive’s employment (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-Up
Payment), the Company shall make an additional Gross-Up Payment (which shall be
calculated by Tax Counsel in the same manner and using the same assumptions as
set forth in Sections 5.3(a) and 5.3(b)) to Executive in respect of such excess
(plus any interest, penalties or additions payable by Executive with respect to
such excess to the Internal Revenue Service or any other federal, state, local
or foreign taxing authority) at the time that the amount of such excess is
finally determined.

5.4 Timing of Payments. The payments provided for in Sections 5.1 through 5.3
(other than Section 5.1(b), Sections 5.2(c)(i) through (vii),
Section 5.2(e)(i)(1), Section 5.2(f)(ii), and the last paragraph of
Section 5.2(d)) shall be made on the Date of Termination; provided, however,
that if the amounts of such payments cannot be finally determined on or before
such day, the Company shall pay to Executive on such day an estimate, as
determined in good faith by the Company, of the minimum amount of such payments.
The Company shall pay the remainder of such payments (together with Interest
from the Date of Termination to the payment of such remainder) as soon as the
amount thereof can be determined, but in no event later than the thirtieth
(30th) day after the Date of Termination. In the event that the amount of the
estimated payments exceeds the amount subsequently determined to have been due,
such excess shall constitute a loan by the Company to Executive, payable on the
fifth (5th) business day after written demand by the Company to Executive
(together with Interest from the Date of Termination to the repayment of such
excess).

5.5 Reimbursement of Legal Costs. The Company shall pay to Executive all
reasonable legal fees and expenses incurred by Executive as a result of a bona
fide dispute regarding the application of any provision of the Agreement
including all such fees and expenses, if any, incurred (i) in disputing any
Notice of Termination under Section 6.2, (ii) in seeking to obtain or enforce
any right or benefit provided by the Agreement or (iii) in connection with any
tax audit or proceeding to the extent attributable to the application of
Section 4999 of the Code to any of the Total Benefits. Such payments shall be
made within five (5) business days after delivery of Executive’s respective
written requests for payment accompanied with such evidence of fees and expenses
incurred as the Company reasonably may require.

6. Termination Procedures.

6.1 Notice of Termination. During a Coverage Period or pursuant to Section 7.2
or Section 7.3, any termination of Executive’s employment (other than by reason
of death), whether or not Executive’s employment status was classified as active
at the time of termination, must be preceded by a written Notice of Termination
from one party hereto to the other party hereto in accordance with Section 7.6.
For purposes of the Agreement, a “Notice of Termination” shall mean a notice
that shall (i) specify Executive’s date of termination (the “Date of
Termination”) which shall not be more than sixty (60) days from the date such
Notice of Termination is given, (ii) indicate the

 

-87-



--------------------------------------------------------------------------------

notifying party’s opinion regarding the specific provisions of the Agreement
that will apply upon such termination and (iii) set forth in reasonable detail
the facts and circumstances claimed to provide a basis for the application of
the provisions indicated. Termination of Executive’s employment shall occur on
the specified Date of Termination even if there is a dispute between the parties
pursuant to Section 6.2 relating to the provisions of the Agreement applicable
to such termination.

6.2 Dispute Concerning Applicable Termination Provisions. If within thirty
(30) days of receiving the Notice of Termination the party receiving such notice
notifies the other party that a dispute exists concerning the provisions of the
Agreement that apply to such termination, the dispute shall be resolved either
(i) by mutual written agreement of the parties or (ii) by a final judgment,
order or decree of a court of competent jurisdiction (which is not appealable or
with respect to which the time for appeal therefrom has expired and no appeal
has been perfected). The parties shall pursue the resolution of such dispute
with reasonable diligence. Within five (5) business days of such a resolution,
any party owing any payments pursuant to the provisions of the Agreement shall
make all such payments together with Interest accrued thereon.

7. Miscellaneous.

7.1 No Mitigation. Executive is not required to seek other employment or to
attempt in any way to reduce any amounts payable to Executive by the Company
pursuant to the Agreement. The amount of any payment or benefit provided for
under the Agreement (other than to the extent provided in Section 5.2(c),
Section 5.2(f) and Section 7.16) shall not be reduced by any compensation earned
by Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by Executive to the
Company, or otherwise.

7.2 Successors. In addition to any obligations imposed by law upon any successor
to the Company, the Company shall be obligated to require any successor (whether
direct or indirect and whether by purchase, merger, consolidation, operation of
law, or otherwise) to all or substantially all of the business, property and/or
assets of the Company to expressly assume and agree to perform the Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place; in the event of such a
succession, references to the “Company” herein shall thereafter be deemed to
include such successor. Failure of the Company to obtain such assumption and
agreement prior to the effectiveness of any such succession shall be a breach of
the Agreement. Such breach shall entitle Executive to terminate Executive’s
employment at any time within six (6) months of such succession and thereafter
to receive compensation and benefits from the Company in the same amount and on
the same terms as Executive would be entitled to hereunder if Executive were to
terminate Executive’s employment for Good Reason during a Coverage Period.
Failure of Executive to exercise any right to terminate Executive’s employment
pursuant to Section 7.2 shall not affect any other right of Executive under the
Agreement.

 

-88-



--------------------------------------------------------------------------------

7.3 Terminations in Anticipation of Change in Control. Executive’s employment
shall be deemed to have been terminated by the Company without Cause during a
Coverage Period if Executive’s employment is terminated by the Company without
Cause not during a Coverage Period and such termination of employment (a) was at
the request of a third party that has taken steps reasonably calculated to
effect a Change in Control, or (b) otherwise arose in anticipation of a Change
in Control.

Executive’s employment shall be deemed to have been terminated by Executive for
Good Reason during a Coverage Period if Executive terminates Executive’s
employment with Good Reason not during a Coverage Period and the circumstance or
event that constitutes Good Reason (a) occurs at the request of a third party
that has taken steps reasonably calculated to effect a Change in Control or
(b) otherwise arose in anticipation of a Change in Control.

In the event of a termination of employment described in Section 7.3, Executive
shall be entitled to all payments and other benefits to which Executive would
have been entitled had such termination occurred during a Coverage Period,
provided that Executive shall only be entitled to salary and other compensation
and benefits pursuant to Section 5.1(a) until Executive’s actual date of
termination.

Notwithstanding the preceding paragraphs of Section 7.3 or any other provision
of the Agreement, Executive shall not be entitled to receive, and the Company
shall have no obligation to pay or provide to Executive, any Severance Benefits
as a result of a termination of Executive’s employment described in Section 7.3,
unless and until a Coverage Period commences within three (3) months of such
termination.

Notwithstanding the provisions of Section 7.15, for purposes of Section 7.3
only, the burden of proving that the requirements of clauses (a) and (b) of the
first and second paragraphs of Section 7.3 have been met shall be on Executive
and the standard of proof to be met by Executive shall be clear and convincing
evidence.

For purposes of Section 7.3 only, the definition of Change in Control shall
exclude the proviso in Section 8.7(a).

7.4 Incompetency. Any benefit payable to or for the benefit of Executive, if
legally incompetent, or incapable of giving a receipt therefor, shall be deemed
paid when paid to Executive’s guardian or to the party providing or reasonably
appearing to provide for the care of such person, and such payment shall fully
discharge the Company.

7.5 Death. The Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive shall die
while any amount would still be payable to Executive hereunder if Executive had
continued to live (other than amounts which, by their terms, terminate upon the
death of Executive), such amount, unless otherwise provided herein, shall be
paid in accordance with the terms of the Agreement to the executors, personal
representatives or administrators of Executive’s estate.

 

-89-



--------------------------------------------------------------------------------

7.6 Notices. In any case where any notice or other communication is required or
permitted to be given hereunder, such notice or communication shall be in
writing and shall be deemed to have been duly given and delivered (a) if
delivered in person, on the date of such delivery or (b) if sent by a recognized
overnight courier service or registered U.S. mail (with postage prepaid and
return receipt requested), on the date of receipt of such mail, and shall be
sent or delivered to the following address (or such other address as a party may
designate from time to time in a written notice to the other party hereto):

 

 

To the Company:

   

The PNC Financial Services Group, Inc.

   

One PNC Plaza

   

249 Fifth Avenue

   

Pittsburgh, Pennsylvania 15222

   

To the attention of the chief human resources executive of the

Company

   

With a copy (which shall not be

deemed notice) to:

   

The PNC Financial Services Group, Inc.

   

One PNC Plaza

   

249 Fifth Avenue

   

Pittsburgh, Pennsylvania 15222

   

To the attention of the general counsel of the Company

   

To Executive:

     

 

     

 

     

 

   

7.7 Modification; Waiver. Except as otherwise provided in Section 9, no
provision of the Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by
Executive and such officer as may be authorized by the Board or the Committee.
No waiver by either party hereto at any time of any breach of, or failure to
comply with, any condition or provision of the Agreement that is to be satisfied
or performed by the other party hereto shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. Any modification or waiver of any provision of the Agreement

 

-90-



--------------------------------------------------------------------------------

that would cause the Agreement to fail to satisfy Section 409A of the Code shall
have no force or effect unless and until amended to comply with Code
Section 409A (which amendment may be retroactive to the extent permitted by Code
Section 409A and may be made by the Company without the consent of Executive).

7.8 Entire Agreement. This Agreement supercedes and replaces the prior agreement
between the Company and Executive referenced in the second Whereas clause on the
first page of the Agreement. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in the Agreement.

7.9 Governing Law and Venue. The validity, interpretation, construction and
performance of the Agreement shall be governed by the laws of the Commonwealth
of Pennsylvania applicable to agreements made and entirely to be performed
within such jurisdiction. The party bringing any action under the Agreement
shall only be entitled to choose the federal or state courts in the Commonwealth
of Pennsylvania as the venue for such action, and each party consents to the
jurisdiction of the court chosen in such manner for such action.

7.10 Changes to Statutes, Employee Benefit Plans or Programs and Employee
Classification Systems. All references to sections of, or regulations
promulgated under, the Exchange Act, the Code or other statutes shall be deemed
also to refer to such sections or regulations as amended from time to time and
to any successor provisions to such sections or regulations. All references to
employee benefit plans or programs and employee classification systems of the
Company shall be deemed also to refer to such plans, programs and classification
systems as amended from time to time and to any successor plans, programs or
classification systems thereto.

7.11 Withholding. Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law and any
additional withholding to which Executive has agreed.

7.12 Validity. The invalidity or unenforceability of any provision of the
Agreement shall not affect the validity or enforceability of any other provision
of the Agreement, which shall remain in full force and effect.

7.13 No Right to Continued Employment. Nothing in the Agreement shall be deemed
to give Executive the right to be retained in the employ of the Company, or to
interfere with the right of the Company to discharge Executive at any time,
subject in all cases to the terms of the Agreement.

7.14 No Assignment of Benefits. Except as otherwise provided herein or by law,
no right or interest of Executive under the Agreement shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including without limitation by execution, levy, garnishment,
attachment or pledge; no attempted assignment or transfer thereof shall be
effective.

 

-91-



--------------------------------------------------------------------------------

7.15 Burden and Standard of Proof. Except as otherwise expressly provided in
Section 7.3, in any proceeding (regardless of who initiates such proceeding) in
which the payment of Severance Benefits or other benefits under the Agreement is
at issue, the burden of proof as to whether any termination of Executive’s
employment has been for Cause or without Good Reason for purposes of the
Agreement shall be upon the Company or its successor, and the standard of proof
to be met with respect thereto shall be clear and convincing evidence.

7.16 Reduction of Agreement Benefits by Other Required Benefits. Notwithstanding
any other provision of the Agreement to the contrary, if in connection with the
termination of Executive’s employment for any reason the Company is obligated by
law or by contract (including any employment or severance agreement other than
the Agreement) or by Company plan or policy to (i) pay Executive with respect to
any notice period prior to termination, (ii) pay Executive severance pay
(including any payments based upon unpaid or contingent awards pursuant to any
incentive compensation plan or based upon added years of service credit or any
other credit or addition under any pension or savings plan), a termination
indemnity, notice pay, or the like, or (iii) provide Executive with life,
disability, accident or health insurance or other welfare benefits after
Executive’s termination (or a cash payment in lieu thereof), then, to the extent
required to avoid duplication of the same or similar benefits, any Severance
Benefits hereunder shall be reduced by the amount of any payments and similar
benefits described in clauses (i), (ii) and (iii), as applicable. Nothing in
Section 7.16 shall be construed so as to reduce any Severance Benefits hereunder
by the amount or value of any payments or benefits provided to Executive with
respect to any awards under the Company’s 1997 Long-Term Incentive Award Plan or
2006 Incentive Award Plan, each as amended from time to time, or any successor
plan or plans.

7.17 Headings. The headings herein are provided for reference and convenience
only, shall not be considered part of the Agreement, and shall not be employed
in the construction of the Agreement.

8. Definitions.

8.1 “Annual Base Salary” means the greater of (a) Executive’s highest annual
base salary in effect during the one (1) year period preceding the commencement
of the applicable Coverage Period and (b) Executive’s highest annual base salary
in effect during the one (1) year period preceding Executive’s Date of
Termination.

For purposes of this definition, at any time when Executive is receiving
disability benefits under the LTD Plan (as defined in Section 5.2(f)),
Executive’s annual base salary will be deemed to be the same as Executive’s
annual base salary immediately prior to the time such disability benefits
commenced.

8.2 “Annual Bonus” means the product of (a) the greater of (i) Executive’s
average Bonus Percent for the three fiscal years (or such shorter period during
which

 

-92-



--------------------------------------------------------------------------------

Executive has been employed by the Company) immediately preceding the fiscal
year during which the applicable Coverage Period commences and (ii) Executive’s
average Bonus Percent for the three fiscal years (or such shorter period during
which Executive has been employed by the Company) immediately preceding the
Termination Year, and (b) the Annual Base Salary.

8.3 “Benefits Period” has the meaning assigned to such term in Section 5.2(c).

8.4 “Board” means the Board of Directors of the Company.

8.5 “Bonus Percent” means the cash value of the bonus amount paid or payable to
Executive pursuant to the 1996 Plan or any other Company incentive compensation
or bonus plan or program with respect to a particular fiscal year (including the
cash value of any portion of the bonus amount paid in stock and of any
additional stock or restricted stock awarded to Executive with respect to the
portion of the base bonus amount paid in stock) divided by the aggregate base
salary paid or payable to Executive for such fiscal year; provided, however,
that with respect to the fiscal year preceding the Termination Year, the Bonus
Percent will not be less than Executive’s highest Target Percentage that was in
effect during such fiscal year.

For purposes of this definition, shares of stock or restricted stock will be
valued without regard to any vesting, transfer or other restrictions applicable
to such stock and will be deemed to have a per share cash value equal to the
closing price of the stock, as of the date the shares were awarded, on the
principal stock exchange on which the stock is traded.

Also, for purposes of this definition, if Executive is receiving disability
benefits under the LTD Plan (as defined in Section 5.2(f)), base salary paid or
payable to Executive during the period in which Executive is receiving such
disability benefits will be deemed to be the amount Executive would have
received if Executive had been receiving base salary during such period at the
same annual base salary rate that was in effect immediately prior to the time
such disability benefits commenced.

8.6 “Cause” means:

(a) the willful and continued failure of Executive to substantially perform
Executive’s duties with the Company (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Executive by the Board or the Chief
Executive Officer of the Company which specifically identifies the manner in
which the Board or Chief Executive Officer believes that Executive has not
substantially performed Executive’s duties; or

(b) the willful engaging by Executive in illegal conduct or gross misconduct
that is materially and demonstrably injurious to the Company.

 

-93-



--------------------------------------------------------------------------------

For purposes of the preceding clauses (a) and (b), no act or failure to act, on
the part of Executive, shall be considered willful unless it is done, or omitted
to be done, by Executive in bad faith and without reasonable belief that
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon the instructions or prior approval of the
Board, the Chief Executive Officer of the Company or Executive’s superior or
based upon the advice of counsel for the Company, shall be conclusively presumed
to be done, or omitted to be done, by Executive in good faith and in the best
interests of the Company. The cessation of employment of Executive shall not be
deemed to be for Cause unless and until there shall have been delivered to
Executive, as part of the Notice of Termination, a copy of a resolution duly
adopted by the affirmative vote of not less than a majority of the entire
membership of the Board, at a Board meeting called and held for the purpose of
considering such termination, finding that, in the good faith opinion of the
Board, Executive is guilty of the conduct described in clause (a) or (b) above
and specifying the particulars thereof in detail. Such resolution shall be
adopted only after reasonable notice of such Board meeting is provided to
Executive and Executive is given an opportunity, together with counsel, to be
heard before the Board.

8.7 A “Change in Control” means a change of control of the Company of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A (or in response to any similar item on any similar schedule or
form) promulgated under the Exchange Act, whether or not the Company is then
subject to such reporting requirement; provided, however, that without
limitation, a Change in Control shall be deemed to have occurred if:

(a) any Person, excluding employee benefit plans of the Company and its
Subsidiaries, is or becomes the beneficial owner (as defined in Rules 13d-3 and
13d-5 under the Exchange Act), directly or indirectly, of securities of the
Company representing twenty percent (20%) or more of the combined voting power
of the Company’s then outstanding securities; provided, however, that such an
acquisition of beneficial ownership representing between twenty percent
(20%) and forty percent (40%), inclusive, of such voting power shall not be
considered a Change in Control if the Board approves such acquisition either
prior to or immediately after its occurrence;

(b) the Company consummates a merger, consolidation, share exchange, division or
other reorganization or transaction of the Company (a “Fundamental Transaction”)
with any other corporation, other than a Fundamental Transaction that results in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least sixty percent (60%) of
the combined voting power immediately after such Fundamental Transaction of
(i) the Company’s outstanding securities, (ii) the surviving entity’s
outstanding securities, or (iii) in the case of a division, the outstanding
securities of each entity resulting from the division;

 

-94-



--------------------------------------------------------------------------------

(c) the shareholders of the Company approve a plan of complete liquidation or
winding-up of the Company or an agreement for the sale or disposition (in one
transaction or a series of transactions) of all or substantially all of the
Company’s assets;

(d) as a result of a proxy contest, individuals who prior to the conclusion
thereof constituted the Board (including for this purpose any new director whose
election or nomination for election by the Company’s shareholders in connection
with such proxy contest was approved by a vote of at least two-thirds
( 2/3rds) of the directors then still in office who were directors prior to such
proxy contest) cease to constitute at least a majority of the Board (excluding
any Board seat that is vacant or otherwise unoccupied);

(e) during any period of twenty-four (24) consecutive months, individuals who at
the beginning of such period constituted the Board (including for this purpose
any new director whose election or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds ( 2/3rds) of the
directors then still in office who were directors at the beginning of such
period) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); or

(f) the Board determines that a Change in Control has occurred.

Notwithstanding anything to the contrary herein, a divestiture or spin-off of a
Subsidiary or division of the Company shall not by itself constitute a Change in
Control.

8.8 “CIC Failure” means the following:

(a) with respect to a CIC Triggering Event described in Section 8.9(a), the
Company’s shareholders vote against the transaction approved by the Board or the
agreement to consummate the transaction is terminated; or

(b) with respect to a CIC Triggering Event described in Section 8.9(b), the
proxy contest fails to replace or remove a majority of the members of the Board.

8.9 “CIC Triggering Event” means the occurrence of either of the following:

(a) the Board or the Company’s shareholders approve a transaction described in
Subsection (b) of the definition of Change in Control contained in Section 8.7;
or

(b) the commencement of a proxy contest in which any Person seeks to replace or
remove a majority of the members of the Board.

8.10 “Classification Factor” means three (3).

 

-95-



--------------------------------------------------------------------------------

8.11 “Code” means the Internal Revenue Code of 1986, as amended, including any
regulations promulgated thereunder.

8.12 “Committee” means the Personnel and Compensation Committee of the Board.

8.13 “Company” means The PNC Financial Services Group, Inc., a Pennsylvania
corporation. References herein to employment with the Company shall include
employment with a Subsidiary. In addition, if Executive becomes employed by a
Subsidiary, references to payments, benefits, privileges or other rights
provided or to be provided by the Company shall be deemed to include such
payments, benefits, privileges or other rights provided or to be provided by
such Subsidiary.

8.14 “Coverage Period” means a period commencing on the earlier to occur of
(i) the date of a CIC Triggering Event and (ii) the date of a Change in Control,
and ending on the date that is the Classification Factor years after the date of
the Change in Control; provided, however, that in the event that a Coverage
Period commences on the date of a CIC Triggering Event, such Coverage Period
shall terminate upon the earlier to occur of (x) the date of a CIC Failure and
(y) the date that is the Classification Factor years after the date of the
Change in Control triggered by the CIC Triggering Event. After the termination
of any Coverage Period, the Agreement shall continue in effect and another
Coverage Period shall commence upon the earlier to occur of clauses (i) and
(ii) in the preceding sentence.

8.15 “Date of Termination” has the meaning assigned to such term in Section 6.1.

8.16 “Excess Plan” means The PNC Financial Services Group, Inc. ERISA Excess
Pension Plan.

8.17 “Exchange Act” means the Securities Exchange Act of 1934, as amended,
including any regulations promulgated thereunder.

8.18 “Excise Tax” means any excise tax imposed under Section 4999 of the Code.

8.19 “Good Reason” means:

(a) the assignment to Executive of any duties inconsistent in any respect with
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities immediately prior to either
the CIC Triggering Event or the Change in Control, or any other action by the
Company which results in a diminution in any respect in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith that is remedied by
the Company promptly after receipt of notice thereof given by Executive;

 

-96-



--------------------------------------------------------------------------------

(b) a reduction by the Company in Executive’s annual base salary as in effect on
the date hereof, as the same may be increased from time to time;

(c) the Company’s requiring Executive to be based at any office or location that
is more than fifty (50) miles from Executive’s office or location immediately
prior to either the CIC Triggering Event or the Change in Control;

(d) the failure by the Company (i) to continue in effect any bonus, stock
option, or other cash or equity-based incentive plan or program in which
Executive participates immediately prior to either the CIC Triggering Event or
the Change in Control that is material to Executive’s total compensation, unless
a substantially equivalent arrangement (embodied in an ongoing substitute or
alternative plan or program) has been made with respect to such plan or program,
or (ii) to continue Executive’s participation in such plan or program (or in
such substitute or alternative plan or program) on a basis at least as
favorable, both in terms of the amount of benefits provided and the level of
Executive’s participation relative to other participants, as existed immediately
prior to the CIC Triggering Event or the Change in Control; or

(e) the failure by the Company to continue to provide Executive with benefits
substantially similar to those received by Executive under any of the Company’s
pension (including, but not limited to, tax-qualified plans), life insurance,
health, accident, disability or other welfare plans or programs in which
Executive was participating, at costs substantially similar to those paid by
Executive, immediately prior to the CIC Triggering Event or the Change in
Control.

8.20 “Incentive Shares Amount” means the cash amount equal to (i) the aggregate
number of target incentive shares granted to Executive during the 3-year period
immediately preceding the Change in Control, multiplied by (ii) the fair market
value of a share of PNC common stock on the date the Change in Control occurs.

For purposes of this definition, incentive shares will mean incentive share /
unit award opportunities granted to Executive by the Committee under the
Company’s 1997 Long-Term Incentive Award Plan or 2006 Incentive Award Plan, each
as amended from time to time, or any successor plan or plans, where the amount
that may be awarded to Executive pursuant to the opportunity is based at least
in part on the performance of the Corporation with respect to a performance goal
or goals established by the Committee.

For purposes of this definition, fair market value of a share of PNC common
stock on a given date will mean the reported closing trading price of a share of
PNC common stock on that date on the principal stock exchange on which the stock
is traded, or if PNC’s common stock no longer trades on an exchange at that
date, the value of the per share consideration payable to a PNC common
shareholder in connection with the Change in Control transaction.

 

-97-



--------------------------------------------------------------------------------

If no Change in Control has occurred by the time the payment to Executive
provided for in Section 5.2(a) is due, the 3-year period referenced in the first
paragraph of this definition will be the 3-year period immediately preceding the
CIC Triggering Event, and the fair market value of a share of PNC common stock
referenced in that paragraph will be measured on the date the CIC Triggering
Event occurred or on the Date of Termination, if higher.

8.21 “Interest” means interest at the Federal short-term rate, the Federal
mid-term rate, or the Federal long-term, as applicable, compounded semiannually,
under Section 1274(b)(2)(B) of the Code based on the period over which interest
is being accrued.

8.22 “Matching Amount” means the maximum amount that Executive would have been
eligible to have credited to Executive’s plan accounts under The PNC Financial
Services Group, Inc. Incentive Savings Plan and the Supplemental Savings Plan
(or similar plan or plans sponsored by a Subsidiary, if applicable to Executive)
(the plans applicable to Executive being hereafter referred to as the “Savings
Plans”) by Executive’s employer as a matching contribution or credit assuming:
(a) Executive had remained an employee of the Company after the Date of
Termination for a number of years after the Date of Termination equal to the
Classification Factor (or, if less, the Retirement Factor); (b) Executive
received (i) a base salary and annual bonus equal to the Annual Base Salary and
Annual Bonus with respect to, and paid in, each year during such period (or, if
the Retirement Factor is applicable and includes a fraction, a base salary and
annual bonus equal to the Annual Base Salary and Annual Bonus for any full year
during such period and a base salary and annual bonus equal to such fraction
times the Annual Base Salary and Annual Bonus during the fraction of a year in
such period) plus (ii) a bonus with respect to the Termination Year equal to the
amount payable to Executive pursuant to Section 5.2(b)(i), paid in the year
after the Termination Year, and a bonus with respect to the fiscal year
preceding the Termination Year equal to the amount, if any, payable to Executive
pursuant to Section 5.2(b)(ii), paid in the Termination Year; (c) Executive had
elected to participate in the Savings Plans and to defer the maximum percentage
of such base salary and/or bonuses under the Savings Plans; (d) Executive’s
employer had made the maximum matching contribution or credit with respect to
such amounts under the Savings Plans; and (e) all such matching contributions or
credits were fully vested.

In calculating the Matching Amount, all determinations and calculations will be
made on the basis of the terms and conditions of the Savings Plans as in effect
immediately prior to the Date of Termination or, if it would result in a larger
Matching Amount, as in effect immediately prior to the commencement of the
Coverage Period in which the Date of Termination occurs.

Notwithstanding the foregoing, unless, immediately prior to the Date of
Termination, Executive was eligible to participate in and receive employer
matching contributions or credits under the Savings Plans, or would have been so
eligible had the Savings Plans remained as in effect immediately prior to the
commencement of the Coverage Period in which the Date of Termination occurs, the
Matching Amount will be deemed to be zero.

 

-98-



--------------------------------------------------------------------------------

8.23 “Notice of Termination” has the meaning assigned to such term in
Section 6.1.

8.24 “Pension Plan” means The PNC Financial Services Group, Inc. Pension Plan.

8.25 “Perquisites Allowance” means the amount Executive received or was eligible
to receive as a perquisites allowance for any fiscal year. If Executive was not
eligible to receive and did not receive a perquisites allowance for any fiscal
year, then for that fiscal year, Perquisites Allowance means the value of any
perquisites provided to or paid on behalf of Executive during such fiscal year
that would have been reportable as Other Annual Compensation for Executive for
such fiscal year pursuant to Item 402(b)(2)(iii)(C)(1) of Regulation S-K (or any
similar item) promulgated under the Exchange Act, without regard to any
exclusion in said item for amounts that are less than a specified amount or
aggregate amount, if Company had been subject to such reporting requirement with
respect to Executive for such fiscal year.

8.26 “Person” has the meaning given in Section 3(a)(9) of the Exchange Act and
also includes any syndicate or group deemed to be a person under
Section 13(d)(3) of the Exchange Act.

8.27 “Retirement Factor” means the number of years, including fractions, from
the Date of Termination until Executive will reach age sixty-five (65).

8.28 “SERP” means The PNC Financial Services Group, Inc. Supplemental Executive
Retirement Plan.

8.29 “Severance Benefits” has the meaning assigned to such term in Section 5.2.

8.30 “Subsidiary” means any corporation, limited liability company, or other
entity controlled by the Company, directly or indirectly.

8.31 “Supplemental Savings Plan” means The PNC Financial Services Group, Inc.
Supplemental Incentive Savings Plan; provided, however, that no amendment or
termination of such plan, during a Coverage Period or after the Date of
Termination, that adversely affects the administration or payment of Executive’s
benefits thereunder shall be given effect for purposes of the Agreement without
the written consent of Executive.

8.32 “Target Percentage” means the percentage of Executive’s annual base salary
on which Executive’s target cash incentive award pursuant to the 1996 Plan or
any other Company incentive compensation or bonus plan then in effect is based
for a particular fiscal year. Such percentage is established annually by the
Committee in

 

-99-



--------------------------------------------------------------------------------

administering the applicable plan. In the event that the Committee established
that Executive’s incentive award for such fiscal year would be increased by
awarding Executive additional shares of stock or restricted stock with respect
to any portion of the award to be paid in stock, the Target Percentage will be
increased to take into account the cash value of such additional shares.

For purposes of this definition, shares of stock or restricted stock will be
valued without regard to any vesting, transfer or other restrictions applicable
to such stock and will be deemed to have a per share cash value equal to the
closing price of the stock, as of the date the shares were awarded, on the
principal stock exchange on which the stock is traded.

8.33 “Termination Year” means the Company’s fiscal year during which Executive’s
Date of Termination occurs.

8.34 “Total Benefits” has the meaning assigned to such term in
Section 5.3(a)(i).

8.35 “1996 Plan” means The PNC Financial Services Group, Inc. 1996 Executive
Incentive Award Plan.

9. Compliance with Code Section 409A. It is the intention of the parties that
the Agreement comply with the provisions of Section 409A of the Code, to the
extent that such provisions are applicable to the Agreement, and the Agreement
will be administered by the Company in a manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute noncomforming
deferred compensation subject to taxation under the provisions of Code
Section 409A, Executive agrees that the Company may, without the consent of
Executive, modify the Agreement to the extent and in the manner the Company
deems necessary or advisable or take such other action or actions, including an
amendment or action with retroactive effect, that the Company deems appropriate
in order either to preclude any such payments or benefits from being deemed
“deferred compensation” within the meaning of Code Section 409A or to provide
such payments or benefits in a manner that complies with the provisions of Code
Section 409A such that they will not be taxable thereunder.

IN WITNESS WHEREOF, the Company has caused this agreement to be executed by its
officer, thereunto duly authorized, and Executive has executed this agreement,
all as of                     , 2006.

 

THE PNC FINANCIAL SERVICES GROUP, INC. By:  

 

EXECUTIVE

 

 

-100-



--------------------------------------------------------------------------------

Annex A

The following table sets forth the Pension Increase Factors referred to in
Section 5.2(e)(iii) for increasing pension benefits when Executive’s attained
age at the end of the Benefits Period falls between 52 and 62. For purposes of
this Annex A and Section 5.2(e)(iii), the Pension Increase Factor is
interpolated to reflect Executive’s age on the last day of the Benefits Period
rounded to the nearest month.

 

Age at end of Benefits Period

  

Pension Increase Factor

    

62

   0%   

61

   5%   

60

   10%   

59

   15%   

58

   20%   

57

   25%   

56

   20%   

55

   15%   

54

   10%   

53

   5%   

52

   0%   

 

-101-